


EXECUTION VERSION
Published CUSIP Number: 66807PAL4
$300,000,000 SECOND AMENDED AND RESTATED CREDIT AGREEMENT
among
NORTHWESTERN CORPORATION,
as Borrower,
The Several Lenders
from Time to Time Parties Hereto,
MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,
CREDIT SUISSE SECURITIES (USA) LLC and
J.P. MORGAN SECURITIES LLC
as Joint Lead Arrangers,
CREDIT SUISSE AG
and
JPMORGAN CHASE BANK, N.A.,
as Co-Syndication Agents,
KEYBANK NATIONAL ASSOCIATION,
UNION BANK, N.A., and
U.S. BANK NATIONAL ASSOCIATION,
as Co-Documentation Agents,
and
BANK OF AMERICA, N.A.,
as Administrative Agent


Dated as of November 5, 2013




--------------------------------------------------------------------------------






TABLE OF CONTENTS
Page


SECTION 1.    DEFINITIONS    1
1.1.
Defined Terms    1

1.2.
Other Definitional Provisions    20

SECTION 2.
AMOUNT AND TERMS OF COMMITMENTS    20

2.1.
Revolving Credit Commitments    20

2.2.
Procedure for Revolving Credit Borrowing    23

2.3.
Swing Line Commitment    23

2.4.
Procedure for Swing Line Borrowing; Refunding of Swing Line Loans    24

2.5.
Repayment of Loans; Evidence of Debt    26

2.6.
Commitment Fees, etc    27

2.7.
Termination or Reduction of Revolving Credit Commitments    27

2.8.
Optional Prepayments    28

2.9.
Conversion and Continuation Options    28

2.10.
Minimum Amounts and Maximum Number of Eurodollar Tranches    29

2.11.
Interest Rates and Payment Dates    29

2.12.
Computation of Interest and Fees    30

2.13.
Inability to Determine Interest Rate    30

2.14.
Pro Rata Treatment and Payments    31

2.15.
Requirements of Law    32

2.16.
Taxes            34

2.17.
Indemnity        36

2.18.
Illegality        37

2.19.
Change of Lending Office    37

2.20.
Replacement of Lenders under Certain Circumstances    37

2.21.
Defaulting Lenders    38

SECTION 3.
LETTERS OF CREDIT    41

3.1.
L/C Commitment    41

3.2.
Procedure for Issuance of Letter of Credit    42

3.3.
Fees and Other Charges    42

3.4.
L/C Participations    43

3.5.
Reimbursement Obligation of the Borrower    44

3.6.
Obligations Absolute    45

3.7.
Letter of Credit Payments    46

3.8.
Applications        46

3.9.
Existing Letters of Credit    46

SECTION 4.
REPRESENTATIONS AND WARRANTIES    47

4.1.
Financial Condition    47

4.2.
No Change        47

4.3.
Corporate Existence; Compliance with Law    47





--------------------------------------------------------------------------------




4.4.
Corporate Power; Authorization; Enforceable Obligations    48

4.5.
No Legal Bar        48

4.6.
No Material Litigation    48

4.7.
No Default        49

4.8.
Ownership of Property    49

4.9.
Intellectual Property    49

4.10.
Taxes            49

4.11.
Federal Regulations    49

4.12.
Labor Matters        49

4.13.
ERISA            50

4.14.
Investment Company Act; Other Regulations    50

4.15.
Subsidiaries        50

4.16.
Environmental Matters    50

4.17.
Accuracy of Information, etc    52

4.18.
Solvency        52

4.19.
Anti-Corruption; OFAC; Anti-Money Laundering    52

SECTION 5.
CONDITIONS PRECEDENT    53

5.1.
Conditions to Closing Date    53

5.2.
Conditions to Each Extension of Credit or Increase of Revolving Credit
Commitments        54

SECTION 6.
AFFIRMATIVE COVENANTS    54

6.1.
Financial Statements    55

6.2.
Certificates; Other Information    55

6.3.
Payment of Obligations    56

6.4.
Conduct of Business and Maintenance of Existence; Compliance    56

6.5.
Maintenance of Property; Insurance    56

6.6.
Inspection of Property; Books and Records; Discussions    57

6.7.
Notices        57

6.8.
Environmental Laws    58

6.9.
Further Assurances    58

6.10.
Use of Proceeds    58

6.11.
Credit Ratings    58

SECTION 7.
NEGATIVE COVENANTS    59

7.1.
Consolidated Debt to Capitalization Ratio    59

7.2.
Limitation on Fundamental Changes    59

7.3.
Limitation on Transactions with Affiliates    59

7.4.
Limitation on Changes in Fiscal Periods    59

7.5.
Limitation on Negative Pledge Clauses    59

7.6.
Limitation on Restrictions on Subsidiary Distributions    60

7.7.
Limitation on Lines of Business    60

SECTION 8.
EVENTS OF DEFAULT    60

SECTION 9.
THE ADMINISTRATIVE AGENT    63

9.1.
Appointment        63

9.2.
Delegation of Duties    63

9.3.
Exculpatory Provisions    63





--------------------------------------------------------------------------------




9.4.
Reliance by the Administrative Agent    63

9.5.
Notice of Default    64

9.6.
Non‑Reliance on Administrative Agent and Other Lenders    64

9.7.
Indemnification    65

9.8.
Agent in Its Individual Capacity    65

9.9.
Successor Agents    65

9.10.
The Joint Lead Arrangers; the Co-Syndication Agents; the Co-Documentation
Agents            66

SECTION 10.
MISCELLANEOUS    66

10.1.
Amendments and Waivers    66

10.2.
Notices        68

10.3.
No Waiver; Cumulative Remedies    70

10.4.
Survival of Representations and Warranties    70

10.5.
Payment of Expenses    70

10.6.
Successors and Assigns; Participations and Assignments    72

10.7.
Adjustments; Set‑off    76

10.8.
Counterparts        76

10.9.
Severability        77

10.10.
Integration        77

10.11.
Governing Law    77

10.12.
Submission To Jurisdiction; Waivers    77

10.13.
No Fiduciary Duty    78

10.14.
Confidentiality    78

10.15.
Accounting Changes    79

10.16.
WAIVERS OF JURY TRIAL    79

10.17.
USA PATRIOT ACT    79

10.18.
Electronic Execution of Assignments    79

10.19.
Amendment and Restatement; No Novation    80









--------------------------------------------------------------------------------




APPENDIX:
Commitment Appendix
ANNEXES:
A    Pricing Grid
B    Existing Letters of Credit


SCHEDULES:


4.4    Consents, Authorizations, Filings and Notices
4.6    Litigation
4.8    Title to Property
4.14    Limiting Regulations
4.15    Subsidiaries
4.16    Environmental
7.3    Affiliate Transactions
7.5    Negative Pledge Limitations


EXHIBITS:


A    Form of Compliance Certificate
B    Form of Secretary’s Certificate
C-1    Form of Revolving Credit Note
C-2    Form of Swing Line Note
D    Form of Assignment and Acceptance
E    Form of Exemption Certificate
F    Form of Borrowing Notice
G    Form of Letter of Credit Request
H    Form of New Lender Supplement
I    Form of Increased Revolving Commitment Activation Notice






--------------------------------------------------------------------------------




SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of November 5, 2013,
among NORTHWESTERN CORPORATION d/b/a NorthWestern Energy, a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties to this Agreement (the “Lenders”), and BANK OF
AMERICA, N.A., as administrative agent (in such capacity, the “Administrative
Agent”).
W I T N E S S E T H:
WHEREAS, the Borrower, certain of the Lenders and the other parties are parties
to the Original Credit Agreement (as hereinafter defined).
WHEREAS, the Lenders and such other parties or their successors have agreed to
amend and restate in its entirety the Original Credit Agreement as provided
herein; and
WHEREAS, the Borrower has requested and the Lenders have agreed to make this
revolving credit facility available to the Borrower upon and subject to the
terms and conditions hereinafter set forth;
NOW, THEREFORE, in consideration of the premises and the agreements hereinafter
set forth, the parties hereto hereby agree as follows:
SECTION 1. DEFINITIONS


1.1    Defined Terms. As used in this Agreement, the terms listed in this
Section 1.1 shall have the respective meanings set forth in this Section 1.1.
“Accounting Change”: as defined in Section 10.15.
“Acquired Facilities”: the below-listed hydroelectric generating facilities and
storage reservoir, and certain facilities and other assets associated therewith
and ancillary thereto to be purchased by the Borrower from the Seller under the
Acquisition Agreement: (i) Hebgen Lake storage reservoir, (ii) Madison Dam
hydroelectric generating facility, (iii) Hauser Dam hydroelectric generating
facility, (iv) Holter Dam hydroelectric generating facility, (v) Black Eagle Dam
hydroelectric generating facility, (vi) Rainbow Dam hydroelectric generating
facility, (vii) Cochrane Dam hydroelectric generating facility, (viii) Ryan Dam
hydroelectric generating facility; (ix) Morony Dam hydroelectric generating
facility; (x) Kerr Dam hydroelectric generating facility, (xi) Thompson Falls
Dam hydroelectric generating facility and (xii) Mystic Dam hydroelectric
generating facility.
“Administrative Agent”: as defined in the preamble hereto.
“Acquisition”: the acquisition by the Borrower of the Acquired Facilities
pursuant to the Acquisition Agreement.
“Acquisition Agreement”: the Purchase and Sale Agreement dated as of September
26, 2013, between PPL Montana, LLC and the Borrower.
“Acquisition Closing Date”: the closing date of the Acquisition.
“Administrative Agent”: as defined in the preamble hereto.
“Affiliate”: as to any Person, any other Person that, directly or indirectly, is
in control of, is controlled by, or is under common control with, such Person.
For purposes of this definition, “control” of




--------------------------------------------------------------------------------




a Person means the power, directly or indirectly, to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.
“Agents”: the collective reference to the Co-Syndication Agents, the
Administrative Agent and the Co-Documentation Agents.
“Aggregate Exposure”: with respect to any Lender at any time, an amount equal to
(a) until the Closing Date, the aggregate amount of such Lender’s Commitments at
such time and (b) thereafter, the amount of such Lender’s Revolving Credit
Commitment then in effect or, if the Revolving Credit Commitments have been
terminated, the amount of such Lender’s Revolving Extensions of Credit then
outstanding.
“Aggregate Exposure Percentage”: with respect to any Lender at any time, the
ratio (expressed as a percentage) of such Lender’s Aggregate Exposure at such
time to the sum of the Aggregate Exposures of all Lenders at such time.
“Agreement”: this Credit Agreement, as amended, restated, supplemented or
otherwise modified from time to time.
“Anti-Corruption Law”: as defined in Section 4.19.
“Anti-Money Laundering Laws”: as defined in Section 4.19(c).
“Applicable Margin”: a percentage determined from time to time in accordance
with the pricing grid attached hereto as Annex A.
“Applicable Percentage”: with respect to any Lender at any time, the percentage
(carried out to the ninth decimal place) of the aggregate Commitments
represented by such Lender’s Commitment at such time, subject to adjustment as
provided in Section 2.21. If the Commitment of each Lender to make Loans and the
obligation of the Issuing Lender to make L/C Credit Extensions have been
terminated pursuant to Section 8 or if the aggregate Commitments have expired,
then the Applicable Percentage of each Lender shall be determined based on the
Applicable Percentage of such Lender most recently in effect, giving effect to
any subsequent assignments. The initial Applicable Percentage of each Lender is
set forth opposite the name of such Lender on the Commitment Appendix or in the
assignment and acceptance pursuant to which such Lender becomes a party hereto,
as applicable.
“Application”: an application, in such form as the relevant Issuing Lender may
specify from time to time, requesting such Issuing Lender to issue a Letter of
Credit.
“Applicable Margin”: as of any date, with respect to any Base Rate Loan or
Eurodollar Loan, the percentage set forth in the Pricing Grid under “Base Rate
Margin” or “Eurodollar Margin,” respectively, in each case based on the
then-current Debt Rating.
“Assignee”: as defined in Section 10.6(c).
“Assignor”: as defined in Section 10.6(c).
“Available Revolving Credit Commitment”: with respect to any Revolving Credit
Lender at any time, an amount equal to the excess, if any, of (a) such Lender’s
Revolving Credit Commitment then in effect over (b) such Lender’s Revolving
Extensions of Credit then outstanding.




--------------------------------------------------------------------------------




“Bank of America”: Bank of America, N.A. and its successors.
“Bank of America Entity”: any of Bank of America or any of its Affiliates.
“Base Rate”: for any day, a rate per annum (rounded upwards, if necessary, to
the next 1/100 of 1%) equal to the greatest of (a) the Prime Rate in effect on
such day, (b) the Federal Funds Effective Rate in effect on such day plus ½ of
1% and (c) the Eurodollar Rate for a one month Interest Period on such day (or
if such day is not a Business Day, the immediately preceding Business Day) plus
1%; provided that, for the avoidance of doubt, the Eurodollar Rate for any day
shall be based on the rate appearing on the Reuters Screen LIBOR01 Page (or any
successor page) at approximately 11:00 a.m. London time on such day. For
purposes hereof: “Prime Rate” shall mean the rate of interest in effect for such
day as publicly announced from time to time by Bank of America as its “prime
rate” (the “prime rate” is a rate set by Bank of America based upon various
factors including Bank of America’s costs and desired return, general economic
conditions and other factors, and is used as a reference point for pricing some
loans, which may be priced at, above, or below such announced rate). Any change
in the Base Rate due to a change in the Eurodollar Rate, the Prime Rate or the
Federal Funds Effective Rate shall be effective as of the opening of business on
the effective day of such change in Eurodollar Rate, the Prime Rate or the
Federal Funds Effective Rate, respectively.


“Base Rate Loans”: Loans for which the applicable rate of interest is based upon
the Base Rate.
“Benefitted Lender”: as defined in Section 10.7.
“Board”: the Board of Governors of the Federal Reserve System of the United
States (or any successor).
“Borrower”: as defined in the preamble hereto.
“Borrower Materials”: as defined in Section 10.1.
“Borrowing Date”: any Business Day specified by the Borrower as a date on which
the Borrower requests the Lenders to make Loans hereunder.
“Borrowing Notice”: with respect to any request for borrowing of Loans
hereunder, a notice from the Borrower, substantially in the form of, and
containing the information prescribed by, Exhibit F, delivered to the
Administrative Agent.
“Bridge Credit Agreement”: that certain Senior Bridge Credit Agreement to be
entered into among the Borrower, the several banks and other financial
institutions or entities from time to time party thereto and Credit Suisse AG,
as administrative agent.
“Business Day”: (a) for all purposes other than as covered by clause (b) below,
a day other than a Saturday, Sunday or other day on which commercial banks in
New York City are authorized or required by law to close and (b) with respect to
all notices and determinations in connection with, and payments of principal and
interest on, Eurodollar Loans, any day which is a Business Day described in
clause (a) and which is also a day for trading by and between banks in Dollar
deposits in the interbank eurodollar market.
“Capital Lease Obligations”: with respect to any Person, the obligations of such
Person to pay rent or other amounts under any lease of (or other arrangement
conveying the right to use) real or personal property, or a combination thereof,
which obligations are required to be classified and accounted for as




--------------------------------------------------------------------------------




capital leases on a balance sheet of such Person under GAAP; and, for the
purposes of this Agreement, the amount of such obligations at any time shall be
the capitalized amount thereof at such time determined in accordance with GAAP;
provided, however, notwithstanding any accounting rule or interpretation under
GAAP, Capital Lease Obligation shall not include (a) any Contractual Obligation
arising under a power purchase and sale agreement, tolling agreement, off-take
agreement, capacity sale agreement or other similar agreement, or (b) any
obligations under leases or other agreements created by Accounting Standards
Codification 810-10 issued by the Financial Accounting Standards Board.
“Capital Stock”: any and all shares, interests, participations or other
equivalents (however designated) of capital stock of a corporation, any and all
equivalent ownership interests in a Person (other than a corporation) and any
and all warrants, rights or options to purchase any of the foregoing; provided,
“Capital Stock” shall exclude any debt security that is convertible into, or
exchangeable for, Capital Stock (whether or not such debt securities include any
right of participation with Capital Stock).
“Cash Collateralize”: to pledge and deposit with or deliver to the
Administrative Agent, for the benefit of the Administrative Agent, Issuing
Lender or Swing Line Lender (as applicable) and the Lenders, as collateral for
L/C Obligations, Obligations in respect of Swing Line Loans, or obligations of
Lenders to fund participations in respect of either thereof (as the context may
require), cash or deposit account balances or, if the Issuing Lender or Swing
Line Lender benefitting from such collateral shall agree in its sole discretion,
other credit support, in each case pursuant to documentation in form and
substance satisfactory to (a) the Administrative Agent and (b) the Issuing
Lender or the Swing Line Lender (as applicable). “Cash Collateral” shall have a
meaning correlative to the foregoing and shall include the proceeds of such cash
collateral and other credit support.
“Change of Control”: the occurrence of any of the following events: (a) any
Person or “group” (within the meaning of Section 13(d) or 14(d) of the
Securities Exchange Act of 1934) (i) shall have acquired beneficial ownership of
40% or more of the aggregate outstanding classes of Capital Stock having voting
power in the election of directors of the Borrower or (ii) shall obtain the
power (whether or not exercised) to elect a majority of the Borrower’s
directors; (b) a majority of the seats (other than vacant seats) on the board of
directors of the Borrower shall at any time be occupied by Persons who were
neither (i) nominated by the board of directors, (ii) nominated by any Person
having, as of the Closing Date, beneficial ownership of 20% or more of the
aggregate outstanding classes of Capital Stock having voting power in the
election of directors of the Borrower, nor (iii) appointed by directors so
nominated; or (c) the Borrower shall be liquidated or dissolved.
“Closing Date”: the date on which the conditions precedent set forth in
Section 5.1 shall have been satisfied, which date shall be not later than
November 15, 2013.
“Code”: the Internal Revenue Code of 1986, as amended from time to time.
“Co-Documentation Agents”: KeyBank National Association, Union Bank, N.A. and
U.S. Bank National Association, in their respective capacity as Co-Documentation
Agent.
“Commitment”: with respect to any Lender, the Revolving Credit Commitment of
such Lender.
“Commitment Fee Rate”: the rate per annum determined from time to time pursuant
to the Pricing Grid.




--------------------------------------------------------------------------------




“Commonly Controlled Entity”: an entity, whether or not incorporated, that is
under common control with the Borrower within the meaning of Section 4001 of
ERISA or is part of a group that includes the Borrower and that is treated as a
single employer under Section 414 of the Code.
“Compliance Certificate”: a certificate duly executed by a Responsible Officer,
substantially in the form of Exhibit A.
“Consolidated Debt to Capitalization Ratio”: as of the last day of any period,
the ratio of (a) Consolidated Funded Debt on such day to (b) the sum of
Consolidated Net Worth and Consolidated Funded Debt on such day.
“Consolidated Funded Debt”: at any date, the aggregate principal amount of all
Funded Debt of the Borrower and its Subsidiaries at such date, determined on a
consolidated basis in accordance with GAAP.
“Consolidated Net Worth”: at any date, all amounts that would, in conformity
with GAAP, be included on a consolidated balance sheet of the Borrower and its
Subsidiaries under stockholders’ equity at such date.
“Contractual Obligation”: as to any Person, any provision of any security issued
by such Person or of any agreement, instrument or other undertaking to which
such Person is a party or by which it or any of its Property is bound.
“Co-Syndication Agents”: Credit Suisse AG and JPMorgan Chase Bank, N.A., in
their respective capacity as Co-Syndication Agent.
“Debt Rating”: as of any date of determination, those credit ratings then
published by the Ratings Agencies with respect to the Borrower’s
non­credit­enhanced, senior unsecured long-term debt. For purposes of the
foregoing: (a) if a Debt Rating is issued by each of the Ratings Agencies and
there is a split rating, then the two highest of such Debt Ratings shall apply
(with the Debt Rating for Pricing Level V being the lowest and the Debt Rating
for Pricing Level I being the highest) in determining the Pricing Level; (b) if
there is a single level split in Debt Ratings of the two highest ratings of the
Ratings Agencies, then the higher Debt Rating of the two highest shall apply in
determining the Pricing Level or, if there is a multiple-level split in Debt
Ratings of the two highest ratings of the Ratings Agencies, then the Debt Rating
that is one level lower than the highest rating shall apply in determining the
Pricing Level; (c) if only two Rating Agencies have published Debt Ratings, the
Debt Ratings of such Rating Agencies shall be used in determining the Pricing
Level and clause (b) of this paragraph shall apply in the event of a split
between such two Debt Ratings; (d) if only one Rating Agency has published a
Debt Rating, the Debt Rating of such Rating Agency shall be used in determining
the Pricing Level; (e) if the Borrower’s non­credit­enhanced, senior unsecured
long-term debt is not rated by any of the Rating Agencies, Pricing Level V shall
apply for purposes of determining the Applicable Margin; (f) if any Debt Rating
established by a Rating Agency shall be changed, such change shall be effective
as of the date on which such change is first announced publicly by the Rating
Agency making such change; and (g) if any Rating Agency shall change its system
of classification after the date hereof, each reference to the Debt Rating
announced by such Rating Agency shall refer to the then-equivalent rating
thereby, as the case may be.
“Debtor Relief Laws”: the Bankruptcy Code of the United States, and all other
liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.




--------------------------------------------------------------------------------




“Declining Lender”: as defined in Section 2.1(e).
“Default”: any of the events specified in clauses (a) through (j) of Section 8,
whether or not any requirement for the giving of notice, the lapse of time, or
both, has been satisfied.
“Defaulting Lender”: subject to Section 2.21, any Lender that, as determined by
the Administrative Agent, (a) has failed to perform any of its funding
obligations hereunder, including in respect of its Loans or participations in
respect of Letters of Credit or Swing Line Loans, within three Business Days of
the date required to be funded by it hereunder, unless such obligation is the
subject of a good faith dispute, (b) has notified the Borrower, the
Administrative Agent or any Lender that it does not intend to comply with its
funding obligations or has made a public statement to that effect with respect
to its funding obligations hereunder or under other agreements in which it
commits to extend credit, (c) has failed, within three Business Days after
request by the Administrative Agent, to confirm in a manner satisfactory to the
Administrative Agent that it will comply with its funding obligations, or
(d) has, or has a direct or indirect parent company that has, (i) become the
subject of a proceeding under any Debtor Relief Law, (ii) had a receiver,
conservator, trustee, administrator, assignee for the benefit of creditors or
similar Person charged with reorganization or liquidation of its business or a
custodian appointed for it, or (iii) taken any action in furtherance of, or
indicated its consent to, approval of or acquiescence in any such proceeding or
appointment; provided that a Lender shall not be a Defaulting Lender solely by
virtue of the ownership or acquisition of any equity interest in that Lender or
any direct or indirect parent company thereof by a Governmental Authority.
“Disposition”: with respect to any Property, any sale, lease, sale and
leaseback, assignment, conveyance, transfer or other disposition thereof (or, in
each case, any series of related dispositions); and the terms “Dispose” and
“Disposed of” shall have correlative meanings.
“Dollars” and “$”: dollars in lawful currency of the United States of America.
“Environmental Laws”: any and all laws, rules, orders, regulations, statutes,
ordinances, guidelines, codes, decrees, or other legally enforceable
requirements (including common law) of any international authority, foreign
government, the United States, or any state, local, municipal or other
governmental authority, regulating, relating to or imposing liability or
standards of conduct concerning protection of the environment or of human
health, or employee health and safety, as has been, is now, or may at any time
hereafter be, in effect.
“Environmental Permits”: any and all permits, licenses, approvals,
registrations, notifications, exemptions and other authorizations required under
any Environmental Law.
“Equity Interests”: Capital Stock of the Borrower or any of its Subsidiaries,
and all warrants, options or other rights to acquire Capital Stock of the
Borrower or any Subsidiary (but excluding any debt security that is convertible
into, or exchangeable for, such Capital Stock).
“ERISA”: the Employee Retirement Income Security Act of 1974, as amended from
time to time.
“Eurocurrency Reserve Requirements”: for any day, as applied to a Eurodollar
Loan, the aggregate (without duplication) of the maximum rates (expressed as a
decimal fraction) of reserve requirements in effect on such day (including
basic, supplemental, marginal and emergency reserves) under any regulations of
the Board or other Governmental Authority having jurisdiction with respect
thereto dealing with reserve requirements prescribed for eurocurrency funding
(currently referred to as




--------------------------------------------------------------------------------




“Eurocurrency Liabilities” in Regulation D of the Board) maintained by a member
bank of the Federal Reserve System.
“Eurodollar Base Rate”: with respect to each day during each Interest Period,
the rate per annum determined on the basis of the rate for deposits in Dollars
for a period equal to such Interest Period commencing on the first day of such
Interest Period appearing on Reuters Screen LIBOR01 Page (or any successor
thereto) as of 11:00 A.M., London time, two Business Days prior to the beginning
of such Interest Period; provided that, in the case of Swing Line Loans, such
rate per annum shall be determined by the applicable Swing Line Lender promptly
after receipt of a Borrowing Notice for a Swing Line Loan, by reference to a
publicly available service selected by such Swing Line Lender for displaying
eurodollar rates for the applicable Interest Period commencing on such date. In
the event that such rate does not appear on Reuters Screen LIBOR01 Page (or
successor thereto), the “Eurodollar Base Rate” for purposes of this definition
shall be determined by reference to such other comparable publicly available
service for displaying eurodollar rates as may be selected by the Administrative
Agent.
“Eurodollar Loans”: Loans for which the applicable rate of interest is based
upon the Eurodollar Rate.
“Eurodollar Rate”: with respect to each day during each Interest Period, a rate
per annum determined for such day in accordance with the following formula
(rounded upward to the nearest 1/100th of 1%):


 
                 Eurodollar Base Rate
1.00 - Eurocurrency Reserve Requirements



“Eurodollar Tranche”: the collective reference to Eurodollar Loans under a
particular Facility the then current Interest Periods with respect to all of
which begin on the same date and end on the same later date (whether or not such
Loans shall originally have been made on the same day).
“Event of Default”: any of the events specified in clauses (a) through (j) of
Section 8; provided that any requirement for the giving of notice, the lapse of
time, or both, has been satisfied.
“Existing Letters of Credit”: collectively, the letters of credit listed on
Annex B issued for the account of the Borrower pursuant to the terms of the
Original Credit Agreement.
“Extended Revolving Termination Date”: as defined in Section 2.1(e).
“Extending Lender”: as defined in Section 2.1(e).
“Extension Request”: as defined in Section 2.1(e).
“Facility” or “Revolving Credit Facility”: the Revolving Credit Commitments and
the extensions of credit made thereunder.
“FATCA”: Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof and any agreements entered into
pursuant to Section 1471(b)(1) of the Code.




--------------------------------------------------------------------------------




“Federal Funds Effective Rate”: for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day (or, if such day is not a Business Day, for the next preceding Business
Day), as published on the next succeeding Business Day by the Federal Reserve
Bank of New York, or, if such rate is not so published for any day that is a
Business Day, the average of the quotations for the day of such transactions
received by the Administrative Agent from three federal funds brokers of
recognized standing selected by it.
“Fee Letters”: that (i) Fee Letter dated November 5, 2013 among Bank of America,
N.A., as administrative agent and issuing lender and Merrill Lynch, Pierce,
Fenner & Smith Incorporated, as joint lead arranger and bookrunner, and the
Borrower and that Fee Letter dated October 16, 2013 among JPMorgan Chase Bank,
N.A. as co-syndication agent and J.P. Morgan Securities LLC, as joint lead
arranger, and the Borrower.
“Fitch”: Fitch, Inc. and any successor thereto.
“Fronting Exposure”: at any time there is a Defaulting Lender, (a) with respect
to an Issuing Lender, such Defaulting Lender’s Applicable Percentage of the
outstanding L/C Obligations other than L/C Obligations as to which such
Defaulting Lender’s participation obligation has been reallocated to other
Lenders or Cash Collateralized in accordance with the terms hereof, and (b) with
respect to the Swing Line Lender, such Defaulting Lender’s Applicable Percentage
of Swing Line Loans other than Swing Line Loans as to which such Defaulting
Lender’s participation obligation has been reallocated to other Lenders or Cash
Collateralized in accordance with the terms hereof.
“Funded Debt”: with respect to any Person, all Indebtedness of such Person of
the types described in clauses (a) through (e) of the definition of
“Indebtedness” in this Section 1.1.
“Funding Office”: the office specified from time to time by the Administrative
Agent as its funding office by notice to the Borrower and the Lenders.
“GAAP”: generally accepted accounting principles in the United States of America
as in effect from time to time; provided, however, if any operating lease would
be recharacterized as a capital lease due to changes in the accounting treatment
of such operating lease under GAAP since the Commitment Date, then solely with
respect to the accounting treatment of any such leases, GAAP shall be
interpreted as it was in effect on the Commitment Date.
“Governmental Authority”: any nation or government, any state or other political
subdivision thereof, any agency, authority, instrumentality, regulatory body,
court, central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative functions of or pertaining to government,
and any securities exchange (including any supra national bodies such as the
European Union or the European Central Bank) and any group or body charged with
setting financial accounting or regulatory capital rules or standards (including
the Financial Accounting Standards Board, the Bank for International Settlements
or the Basel Committee on Banking Supervision or any successor or similar
authority to any of the foregoing).
“Granting Lender” as defined in Section 10.6(j).
“Guarantee Obligation”: as to any Person (the “guaranteeing person”), any
obligation, including a reimbursement, counterindemnity or similar obligation,
of the guaranteeing person that guarantees or in effect guarantees, or which is
given to induce the creation of a separate obligation by another Person




--------------------------------------------------------------------------------




(including any bank under any letter of credit) that guarantees or in effect
guarantees any Indebtedness, leases, dividends or other obligations (the
“primary obligations”) of any other third Person (the “primary obligor”) in any
manner, whether directly or indirectly, including any obligation of the
guaranteeing person, whether or not contingent, (i) to purchase any such primary
obligation or any Property constituting direct or indirect security therefor,
(ii) to advance or supply funds (1) for the purchase or payment of any such
primary obligation or (2) to maintain working capital or equity capital of the
primary obligor or otherwise to maintain the net worth or solvency of the
primary obligor, (iii) to purchase Property, securities or services primarily
for the purpose of assuring the owner of any such primary obligation of the
ability of the primary obligor to make payment of such primary obligation or
(iv) otherwise to assure or hold harmless the owner of any such primary
obligation against loss in respect thereof; provided, however, that the term
Guarantee Obligation shall not include endorsements of instruments for deposit
or collection in the ordinary course of business. The amount of any Guarantee
Obligation of any guaranteeing person shall be deemed to be the lower of (a) an
amount equal to the stated or determinable amount of the primary obligation in
respect of which such Guarantee Obligation is made and (b) the maximum amount
for which such guaranteeing person may be liable pursuant to the terms of the
instrument embodying such Guarantee Obligation, unless such primary obligation
and the maximum amount for which such guaranteeing person may be liable are not
stated or determinable, in which case the amount of such Guarantee Obligation
shall be such guaranteeing person’s maximum reasonably anticipated liability in
respect thereof as determined by the Borrower in good faith.
“Hedge Agreements”: all interest rate or currency swaps, caps or collar
agreements, foreign exchange agreements, or similar arrangements entered into by
the Borrower or its Subsidiaries providing for protection against fluctuations
in interest rates, currency exchange rates, or the exchange of nominal interest
obligations, either generally or under specific contingencies.
“ICC”: as defined in the definition of “UCP”.
“Increased Revolving Commitment Activation Notice”: a notice substantially in
the form of Exhibit I.
“Increased Revolving Commitment Closing Date”: any Business Day designated as
such in an Increased Revolving Commitment Activation Notice.
“Indebtedness”: of any Person at any date, without duplication, (a) all
indebtedness of such Person for borrowed money, (b) all obligations of such
Person for the deferred purchase price of Property or services (other than trade
payables incurred in the ordinary course of such Person’s business), (c) all
obligations of such Person evidenced by notes, bonds, debentures or other
similar instruments, (d) all indebtedness created or arising under any
conditional sale or other title retention agreement with respect to Property
acquired by such Person (even though the rights and remedies of the seller or
lender under such agreement in the event of default are limited to repossession
or sale of such Property), other than any such indebtedness arising solely in
connection with the Borrower’s gas storage arrangements, (e) all Capital Lease
Obligations of such Person, (f) all obligations of such Person, contingent or
otherwise, as an account party or applicant under acceptance, letter of credit,
surety bond or similar facilities, (g) all obligations of such Person,
contingent or otherwise, to purchase, redeem, retire or otherwise acquire for
value any Capital Stock of such Person, (h) all Mandatory Redeemable Stock of
such Person, (i) all Guarantee Obligations of such Person in respect of
obligations of the kind referred to in clauses (a) through (h) above, (j) all
obligations of the kind referred to in clauses (a) through (i) above secured by
(or for which the holder of such obligation has an existing right, contingent or
otherwise, to be secured by) any Lien on Property (including accounts and
contract rights) owned by such Person, whether or not such Person has assumed or
become liable for the payment of such obligation and (k) for the purposes of




--------------------------------------------------------------------------------




Section 8(e) only, all obligations of such Person in respect of Hedge
Agreements. The Indebtedness of any Person shall include the Indebtedness of any
other entity (including any partnership in which such Person is a general
partner) to the extent such Person is liable therefor as a result of such
Person’s ownership interest in or other relationship with such entity, except to
the extent the terms of such Indebtedness expressly provide that such Person is
not liable therefor.
“Indemnified Liabilities”: as defined in Section 10.5.
“Indemnitee”: as defined in Section 10.5.
“Indentures”: collectively, the Montana First Mortgage Indenture and the South
Dakota First Mortgage Indenture.
“Insolvency”: with respect to any Multiemployer Plan, the condition that such
Plan is insolvent within the meaning of Section 4245 of ERISA.
“Insolvent”: pertaining to a condition of Insolvency.
“Intellectual Property”: the collective reference to all rights, priorities and
privileges relating to intellectual property, whether arising under United
States, multinational or foreign laws or otherwise, including copyrights,
copyright licenses, patents, patent licenses, trademarks, trademark licenses,
technology, know-how and processes, and all rights to sue at Law or in equity
for any infringement or other impairment thereof, including the right to receive
all proceeds and damages therefrom.
“Interest Payment Date”: (a) as to any Base Rate Loan (other than any Swing Line
Loan), the last day of each March, June, September and December to occur while
such Loan is outstanding and the final maturity date of such Loan, (b) as to any
Eurodollar Loan having an Interest Period of three months or shorter, the last
day of such Interest Period, (c) as to any Eurodollar Loan having an Interest
Period longer than three months, each day that is three months, or a whole
multiple thereof, after the first day of such Interest Period and the last day
of such Interest Period and (d) as to any Loan (other than any Revolving Credit
Loan that is a Base Rate Loan), the date of any repayment or prepayment made in
respect thereof.
“Interest Period”: as to any Eurodollar Loan, (a) initially, the period
commencing on the borrowing or conversion date, as the case may be, with respect
to such Eurodollar Loan and ending one, two, three or six months (or with the
consent of all Lenders, as determined by such Lenders in their sole discretion,
two weeks or twelve months) thereafter, as selected by the Borrower in its
notice of borrowing or notice of conversion, as the case may be, given with
respect thereto; and (b) thereafter, each period commencing on the last day of
the next preceding Interest Period applicable to such Eurodollar Loan and ending
one, two, three or six months (or with the consent of all Lenders, as determined
by such Lenders in their sole discretion, two weeks or twelve months)
thereafter, as selected by the Borrower by irrevocable notice to the
Administrative Agent not later than 11:00 A.M., New York City time, on the date
that is three Business Days prior to the last day of the then current Interest
Period with respect thereto; provided that, all of the foregoing provisions
relating to Interest Periods are subject to the following:
(1)if any Interest Period would otherwise end on a day that is not a Business
Day, such Interest Period shall be extended to the next succeeding Business Day
unless the result of such extension would be to carry such Interest Period into
another calendar month in which event such Interest Period shall end on the
immediately preceding Business Day;






--------------------------------------------------------------------------------




(2)the Borrower may not select an Interest Period that would extend beyond the
Revolving Credit Termination Date;


(3)any Interest Period (other than a two week Interest Period) that begins on
the last Business Day of a calendar month (or on a day for which there is no
numerically corresponding day in the calendar month at the end of such Interest
Period) shall end on the last Business Day of the calendar month at the end of
such Interest Period; and


(4)the Interest Period for a Swing Line Loan shall be either two weeks or one
month.


“Investment”: any advance, loan, extension of credit (by way of guaranty or
otherwise) or capital contribution to, or purchase of any Capital Stock, bonds,
notes, debentures or other debt securities of, or any assets constituting an
ongoing business from, or any other investment in, any other Person.
“ISP”: with respect to any Letter of Credit, the “International Standby
Practices 1998” published by the Institute of International Banking Law &
Practice, Inc. (or such later version thereof as may be in effect at the time of
issuance).
“Issuing Lender”: (i) Bank of America, N.A. or any Affiliate thereof; or
(ii) any other Lender or any Affiliate thereof from time to time designated by
the Borrower as an Issuing Lender with the consent of such Lender and the
Administrative Agent.
“Joint Lead Arrangers”: Merrill Lynch, Pierce, Fenner & Smith Incorporated,
Credit Suisse Securities (USA) LLC and J.P. Morgan Securities LLC, in their
respective capacity as Joint Lead Arrangers.
“Laws”: collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
“L/C Borrowing”: an extension of credit resulting from a drawing under any
Letter of Credit which has not been reimbursed on the date when made or
refinanced as a Revolving Credit Borrowing.
“L/C Commitment”: an amount equal to $100,000,000.
“L/C Credit Extension”: with respect to any Letter of Credit, the issuance
thereof or extension of the expiry date thereof, or the increase of the amount
thereof.
“L/C Fee Payment Date”: the last day of each March, June, September and
December, commencing on December 31, 2013, and the last day of the Revolving
Credit Commitment Period.
“L/C Obligations”: at any time, an amount equal to the sum of (a) the aggregate
then undrawn and unexpired amount of the then outstanding Letters of Credit and
(b) the aggregate amount of drawings under Letters of Credit that have not then
been reimbursed pursuant to Section 3.5.
“L/C Participants”: with respect to any Letter of Credit, the collective
reference to all the Revolving Credit Lenders other than the Issuing Lender that
issued such Letter of Credit.




--------------------------------------------------------------------------------




“L/C Supportable Obligations”: payment obligations of the Borrower and its
Subsidiaries as permitted pursuant to Section 4.16.
“Lenders”: as defined in the preamble hereto and, in any event, the term
“Lenders” shall include any Issuing Bank (other than with respect to the
definition of the Interest Period, Sections 2.13(b), 9.9(a), 10.1 (iv) and
10.1(ix)). Unless the context otherwise requires, the term “Lenders” shall
include the Swing Line Lender.
“Letters of Credit”: as defined in Section 3.1(a).
“Letter of Credit Expiration Date”: the day that is seven days prior to the
Revolving Credit Termination Date then in effect (or, if such day is not a
Business Day, the next preceding Business Day).
“Letter of Credit Fee”: as defined in Section 3.3.
“Lien”: any mortgage, pledge, hypothecation, assignment, deposit arrangement,
encumbrance, lien (statutory or other), charge or other security interest or any
preference, priority or other security agreement or preferential arrangement of
any kind or nature whatsoever (including any conditional sale or other title
retention agreement and any capital lease having substantially the same economic
effect as any of the foregoing).
“Loan”: any loan made by any Lender pursuant to this Agreement.
“Loan Documents”: collectively, this Agreement, the Applications and the Notes.
“Mandatory Redeemable Stock”: with respect to any Person, any share of such
Person’s Capital Stock, to the extent that it is (a) redeemable, payable or
required to be purchased or otherwise retired or extinguished, or convertible
into any Indebtedness or other liability, obligation, covenant or duty of or
binding upon, or any term or condition to be observed by or binding upon such
Person or any of its assets (except for consideration comprised of Capital Stock
of such Person which is not Mandatory Redeemable Stock), (i) at a fixed or
determinable date, whether by operation of a sinking fund or otherwise, (ii) at
the option of any other Person or (iii) upon the occurrence of a condition not
solely within the control of such Person such as a redemption required to be
made utilizing future earnings, or (b) convertible into Capital Stock which has
the features set forth in clause (a).
“Material Adverse Effect”: a material adverse effect on (a) the business,
assets, property, operations, condition (financial or otherwise) or prospects of
the Borrower and its Subsidiaries taken as a whole, or (b) the validity or
enforceability of this Agreement or any of the other Loan Documents or the
rights or remedies of the Administrative Agent or the Lenders hereunder or
thereunder.
“Materials of Environmental Concern”: any gasoline or petroleum (including crude
oil or any fraction thereof) or petroleum products, polychlorinated biphenyls,
urea-formaldehyde insulation, asbestos, pollutants, contaminants, radioactivity,
and any other substances or forces of any kind, whether or not any such
substance or force is defined as hazardous or toxic under any Environmental Law,
that is regulated pursuant to or could give rise to liability under any
Environmental Law.
“Material Subsidiary”: (i) each Subsidiary designated as a “Material Subsidiary”
in Schedule 4.15, and (ii) each other Subsidiary whose total assets as of the
end of any fiscal year equal or exceed $50,000,000.




--------------------------------------------------------------------------------




“Money Market Rate”: for any day, with respect to any Money Market Rate Loan,
the rate per annum quoted by a Swing Line Lender to the Borrower in accordance
with Section 2.4(a) as the rate at which such Swing Line Lender is willing to
make such Loan.
“Money Market Rate Loan”: a Swing Line Loan the rate of interest applicable to
which is based upon the Money Market Rate.
“Montana First Mortgage Indenture”: the Mortgage and Deed of Trust dated October
1, 1945 from the Borrower (as successor to Montana Power) to the trustees named
therein, as supplemented and amended to the date hereof.
“Montana Power”: The Montana Power, L.L.C., a Montana limited liability company,
acquired by the Borrower on February 15, 2002.
“Montana Utility Business”: the regulated electric and natural gas assets and
businesses owned and operated by the Borrower in the State of Montana,
including, after the Acquisition Closing Date, the Acquired Facilities, or
otherwise subject to the Lien of the Montana First Mortgage Indenture.
“Moody’s”: Moody’s Investors Service, Inc., and any successor thereto.
“Multiemployer Plan”: a Plan that is a multiemployer plan as defined in
Section 4001(a)(3) of ERISA.
“New Lender”: as defined in Section 2.1(c).
“New Lender Supplement”: as defined in Section 2.1(c).
“Non-Excluded Taxes”: as defined in Section 2.16(a).
“Non-U.S. Lender”: as defined in Section 2.16(d).
“Note”: any promissory note evidencing any Loan.
“Noticed Anniversary Date”: as defined in Section 2.1(e).
“Obligations”: the unpaid principal of and interest on (including interest
accruing after the maturity of the Loans and Reimbursement Obligations and
interest accruing after the filing of any petition in bankruptcy, or the
commencement of any insolvency, reorganization or like proceeding, relating to
the Borrower, whether or not a claim for post-filing or post-petition interest
is allowed in such proceeding) the Loans, the Reimbursement Obligations and all
other obligations and liabilities of the Borrower to the Administrative Agent or
to any Lender, whether direct or indirect, absolute or contingent, due or to
become due, or now existing or hereafter incurred, which may arise under, out
of, or in connection with, this Agreement, any other Loan Document, the Letters
of Credit, or any other document made, delivered or given in connection herewith
or therewith, whether on account of principal, interest, reimbursement
obligations, fees, indemnities, costs, expenses (including all fees, charges and
disbursements of counsel to the Administrative Agent or to any Lender that are
required to be paid by the Borrower pursuant hereto) or otherwise.
“OFAC”: the Office of Foreign Assets Control of the United States Department of
the Treasury.




--------------------------------------------------------------------------------




“Original Credit Agreement”: that certain Amended and Restated Credit Agreement
dated as of June 30, 2011 among the Borrower, the Lenders party thereto and Bank
of America, N.A., as Administrative Agent.
“Other Taxes”: any and all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or from the execution, delivery or enforcement of, or
otherwise with respect to, this Agreement or any other Loan Document (except any
such taxes imposed as a result of any assignment other than pursuant to Section
2.20) as a result of a present or former connection between the applicable
Lender or Administrative Agent and the jurisdiction imposing such tax.
“Participant”: as defined in Section 10.6(b).
“Participant Register”: as defined in Section 10.6(b).
“Participation Amount”: as defined in Section 3.4(b).
“Patriot Act”: the USA PATRIOT Act (Title III of Pub. L. 107-56 (signed into law
October 26, 2001).
“Payment Office”: the office specified from time to time by the Administrative
Agent as its payment office by notice to the Borrower and the Lenders.
“PBGC”: the Pension Benefit Guaranty Corporation established pursuant to
Subtitle A of Title IV of ERISA (or any successor).
“Person”: an individual, partnership, corporation, limited liability company,
business trust, joint stock company, trust, unincorporated association, joint
venture, Governmental Authority or other entity of whatever nature.
“Plan”: at a particular time, any employee benefit plan that is covered by ERISA
and in respect of which the Borrower or a Commonly Controlled Entity is (or, if
such plan were terminated at such time, would under Section 4069 of ERISA be
deemed to be) an “employer” as defined in Section 3(5) of ERISA.
“Platform”: as defined in Section 10.1.
“Pricing Grid”: the pricing grid attached hereto as Annex A.
“Pricing Level”: each of “Pricing Level I” through “Pricing Level V” set forth
in the Pricing Grid.
“Property”: any right or interest in or to property of any kind whatsoever,
whether real, personal or mixed and whether tangible or intangible, including
Capital Stock.
“Rating Agencies”: Fitch, Standard & Poor’s and Moody’s.
“Refunded Swing Line Loans”: as defined in Section 2.4.
“Refunding Date”: as defined in Section 2.4.
“Register”: as defined in Section 10.6(d).




--------------------------------------------------------------------------------




“Regulation U”: Regulation U of the Board as in effect from time to time.
“Reimbursement Obligation”: the obligation of the Borrower to reimburse each
Issuing Lender pursuant to Section 3.5 for amounts drawn under Letters of Credit
issued by such Issuing Lender.
“Related Fund”: with respect to any Lender, any Person (other than an
individual) that (x) is (or will be) engaged in making, purchasing, holding or
otherwise investing in commercial loans and similar extensions of credit in the
ordinary course of its activities and (y) is managed or administered by such
Lender, an Affiliate of such Lender or an entity or an Affiliate of an entity
that administers or manages such Lender.
“Reorganization”: with respect to any Multiemployer Plan, the condition that
such plan is in reorganization within the meaning of Section 4241 of ERISA.
“Reportable Event”: any of the events set forth in Section 4043(c) of ERISA,
other than those events as to which the thirty day notice period is waived under
subsections .27, .28, .29, .30, .31, .32, .34 or .35 of PBGC Reg. § 4043.
“Required Lenders”: at any time, the holders of more than 50% of (a) until the
Closing Date, the Commitments and (b) thereafter, the Total Revolving Credit
Commitments then in effect or, if the Revolving Credit Commitments have been
terminated, the Total Revolving Extensions of Credit then outstanding, in each
case excluding the aggregate Commitments of, and Revolving Extensions of Credit
made by, Defaulting Lenders.
“Requirement of Law”: as to any Person, the certificate of incorporation and
by‑laws or other organizational or governing documents of such Person, and any
law, treaty, rule or regulation or determination of an arbitrator or a court or
other Governmental Authority, in each case applicable to or binding upon such
Person or any of its Property or to which such Person or any of its Property is
subject.
“Responsible Officer”: as to any Person, the chief executive officer, president
or chief financial officer of such Person, but in any event, with respect to
financial matters, the chief financial officer or treasurer of such Person, or
any other officer of such Person designated as a Responsible Officer by any one
of the foregoing.
“Revolving Credit Commitment”: as to any Lender, the obligation of such Lender,
if any, to make Revolving Credit Loans and participate in Swing Line Loans and
Letters of Credit, in an aggregate principal and/or face amount not to exceed
the amount set forth under the heading “Revolving Credit Commitment” opposite
such Lender’s name on the Commitment Appendix attached hereto, or, as the case
may be, in the assignment and acceptance or New Lender Supplement pursuant to
which such Lender became a party hereto, as the same may be changed from time to
time pursuant to the terms hereof pursuant to Section 2.1(b). The original
aggregate amount of the Total Revolving Credit Commitments is $300,000,000.
“Revolving Credit Commitment Period”: the period from and including the Closing
Date to the Revolving Credit Termination Date.
“Revolving Credit Facility”: as defined in the definition of “Facility” in this
Section 1.1.
“Revolving Credit Lender”: each Lender that has a Revolving Credit Commitment or
that is the holder of Revolving Credit Loans.




--------------------------------------------------------------------------------




“Revolving Credit Loans”: as defined in Section 2.1.
“Revolving Credit Note”: as defined in Section 2.5.
“Revolving Credit Percentage”: as to any Revolving Credit Lender at any time,
the percentage which such Lender’s Revolving Credit Commitment then constitutes
of the Total Revolving Credit Commitments (or, at any time after the Revolving
Credit Commitments shall have expired or terminated, the percentage which the
aggregate amount of such Lender’s Revolving Extensions of Credit then
outstanding constitutes of the Total Revolving Extensions of Credit then
outstanding).
“Revolving Credit Termination Date”: November 5, 2018 or, subject to the terms
of Section 2.1(e), the Extended Revolving Termination Date or the Second
Extended Revolving Termination Date, as applicable.
“Revolving Extensions of Credit”: as to any Revolving Credit Lender at any time,
an amount equal to the sum of (a) the aggregate principal amount of all
Revolving Credit Loans made by such Lender then outstanding, (b) such Lender’s
Revolving Credit Percentage of the L/C Obligations then outstanding and (c) such
Lender’s Revolving Credit Percentage of the aggregate principal amount of Swing
Line Loans then outstanding.
“Sanctions”: as defined in Section 4.19(b)(i).
“SEC”: the Securities and Exchange Commission (or successors thereto or an
analogous Governmental Authority).
“SEC Reports”: the publicly available (unredacted) portion of all reports filed
by the Borrower with the SEC on Form 10-K, Form 10-Q or Form 8-K or any
successor form.
“Second Extended Revolving Termination Date”: as defined in Section 2.1(e).
“Seller”: PPL Montana, LLC in its capacity as the “Seller” under the Acquisition
Agreement.
“Single Employer Plan”: any Plan that is covered by Title IV of ERISA, but which
is not a Multiemployer Plan.
“Solvent”: with respect to any Person, as of any date of determination, (a) the
“present fair saleable value” of the assets of such Person will, as of such
date, exceed the amount of all “liabilities of such Person, contingent or
otherwise”, as of such date, (b) the present fair saleable value of the assets
of such Person will, as of such date, be greater than the amount that will be
required to pay the probable liability of such Person on its debts as such debts
become absolute and matured, (c) such Person will not have, as of such date, an
unreasonably small amount of capital with which to conduct its business, and
(d) such Person will be able to pay its debts as they mature. For purposes of
this definition, (i) “debt” means liability on a “claim”, and (ii) “claim” means
any (x) right to payment, whether or not such a right is reduced to judgment,
liquidated, unliquidated, fixed, contingent, matured, unmatured, disputed,
undisputed, legal, equitable, secured or unsecured or (y) right to an equitable
remedy for breach of performance if such breach gives rise to a right to
payment, whether or not such right to an equitable remedy is reduced to
judgment, fixed, contingent, matured or unmatured, disputed, undisputed, secured
or unsecured.




--------------------------------------------------------------------------------




“South Dakota First Mortgage Indenture”: the General Mortgage Indenture and Deed
of Trust dated as of August 1, 1993 between the Borrower and The Chase Manhattan
Bank, as trustee, as supplemented and amended to the date hereof.
“South Dakota Utility Business”: the regulated electric and natural gas assets
and businesses owned and operated by the Borrower in the States of South Dakota
and Nebraska and all of the Borrower’s other assets that are subject to the Lien
of the South Dakota First Mortgage Indenture (which consists principally, as of
the date hereof, of the shared ownership interests in electric generation
facilities located in the States of North Dakota and Iowa).
“SPC”: as defined in Section 10.6(j).
“Standard & Poor’s”: Standard & Poor’s Financial Services LLC, a subsidiary of
The McGraw-Hill Companies, Inc. and any successor thereto.
“Stated Maturity”: with respect to any installment of interest or principal on
any series of Indebtedness, the date on which the payment of interest or
principal was scheduled to be paid in the original documentation governing such
Indebtedness, and will not include any contingent obligations to repay, redeem
or repurchase any such interest or principal prior to the date originally
scheduled for the payment thereof.
“Subsidiary”: as to any Person, a corporation, partnership, limited liability
company or other entity of which shares of stock or other ownership interests
having ordinary voting power (other than stock or such other ownership interests
having such power only by reason of the happening of a contingency) to elect a
majority of the board of directors or other managers of such corporation,
partnership or other entity are at the time owned, or the management of which is
otherwise controlled, directly or indirectly through one or more intermediaries,
or both, by such Person. Unless otherwise qualified, all references to a
“Subsidiary” or to “Subsidiaries” in this Agreement shall refer to a Subsidiary
or Subsidiaries of the Borrower.
“Swing Line Commitment”: the obligation of any Swing Line Lender to make Swing
Line Loans pursuant to Section 2.3 in an aggregate principal amount at any one
time outstanding for all Swing Line Loans not to exceed $30,000,000.
“Swing Line Lender”: Bank of America, N.A., U.S. Bank National Association or
any other Revolving Credit Lender, from time to time designated by the Borrower
as a Swing Line Lender with the written consent of such Revolving Credit Lender
and the Administrative Agent, which has agreed to make Swing Line Loans to the
Borrower.
“Swing Line Loans”: as defined in Section 2.3.
“Swing Line Note”: as defined in Section 2.5.
“Swing Line Participation Amount”: as defined in Section 2.4.
“Total Revolving Credit Commitments”: at any time, the aggregate amount of the
Revolving Credit Commitments then in effect.
“Total Revolving Extensions of Credit”: at any time, the aggregate amount of the
Revolving Extensions of Credit of the Revolving Credit Lenders outstanding at
such time.




--------------------------------------------------------------------------------




“Transferee”: as defined in Section 10.14.
“Type”: as to any Loan, its nature as a Base Rate Loan, a Eurodollar Loan or, in
the case of a Swing Line Loan, a Money Market Rate Loan.
“UCP” means, with respect to any Letter of Credit, the Uniform Customs and
Practice for Documentary Credits, International Chamber of Commerce (“ICC”)
Publication No. 600 (or such later version thereof as may be in effect at the
time of issuance).
“Utility Business”: the regulated electric and natural gas utility business and
operations of the Borrower and its Subsidiaries, including the Acquired
Facilities.
1.2    Other Definitional Provisions. (a)    Unless otherwise specified therein,
all terms defined in this Agreement shall have the defined meanings when used in
the other Loan Documents or any certificate or other document made or delivered
pursuant hereto or thereto.
(b)As used herein and in the other Loan Documents, and any certificate or other
document made or delivered pursuant hereto or thereto, accounting terms relating
to the Borrower and its Subsidiaries not defined in Section 1.1 and accounting
terms partly defined in Section 1.1, to the extent not defined, shall have the
respective meanings given to them under GAAP.
(c)The words “hereof”, “herein” and “hereunder” and words of similar import when
used in this Agreement shall refer to this Agreement as a whole and not to any
particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.
(d)The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.
(e)All calculations of financial ratios set forth in Section 7.1 shall be
calculated to the same number of decimal places as the relevant ratios are
expressed in and shall be rounded upward if the number in the decimal place
immediately following the last calculated decimal place is five or greater. For
example, if the relevant ratio is to be calculated to the hundredth decimal
place and the calculation of the ratio is 5.126, the ratio will be rounded up to
5.13.
(f)The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation”. The word “or” shall not be
exclusive. The word “will” shall be construed to have the same meaning and
effect as the word “shall”.
(g)Unless the context requires otherwise (i) any definition of or reference to
any agreement, instrument or other document herein shall be construed as
referring to such agreement, instrument or other document as from time to time
amended, supplemented or otherwise modified (subject to any restrictions on such
amendments, supplements or modifications set forth herein), (ii) any reference
herein to any Person shall be construed to include such Person’s successors and
assigns, and (iii) the words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts and contract rights.






--------------------------------------------------------------------------------




SECTION 2. AMOUNT AND TERMS OF COMMITMENTS


2.1    Revolving Credit Commitments. (a) Subject to the terms and conditions
hereof, the Revolving Credit Lenders severally agree to make revolving credit
loans (“Revolving Credit Loans”) to the Borrower from time to time during the
Revolving Credit Commitment Period in an aggregate principal amount at any one
time outstanding for each Revolving Credit Lender which, when added to such
Lender’s Revolving Credit Percentage of the sum of (i) the L/C Obligations then
outstanding and (ii) the aggregate principal amount of the Swing Line Loans then
outstanding, does not exceed the amount of such Lender’s Revolving Credit
Commitment. During the Revolving Credit Commitment Period the Borrower may use
the Revolving Credit Commitments by borrowing, prepaying the Revolving Credit
Loans in whole or in part, and reborrowing, all in accordance with the terms and
conditions hereof. The Revolving Credit Loans may from time to time be
Eurodollar Loans or Base Rate Loans, as determined by the Borrower and notified
to the Administrative Agent in accordance with Sections 2.5 and 2.13; provided
that no Revolving Credit Loan shall be made as a Eurodollar Loan after the day
that is one month prior to the Revolving Credit Termination Date.
(b)At any time, the Borrower and any one or more Lenders (including New Lenders)
may agree that such Lender(s) shall make, obtain or increase the amount of their
Revolving Credit Commitments by executing and delivering to the Administrative
Agent an Increased Revolving Commitment Activation Notice specifying the amount
of such increase and the applicable Increased Revolving Commitment Closing Date.
Notwithstanding the foregoing, (i) the aggregate amount of incremental Revolving
Credit Commitments obtained pursuant to this Section 2.1(b) shall not exceed
$50,000,000, (ii) incremental Revolving Credit Commitments may not be made,
obtained or increased until all of the conditions precedent in Section 5.2 have
been satisfied and (iii) the increase effected pursuant to this paragraph shall
be in a minimum amount of at least $10,000,000. No Lender shall have any
obligation to participate in any increase described in this paragraph unless it
agrees to do so in its sole discretion.
(c)Any additional bank, financial institution or other entity which, with the
consent of the Borrower and the Administrative Agent, elects to become a
“Lender” under this Agreement in connection with an increase described in
Section 2.1(b) shall execute a New Lender Supplement (each, a “New Lender
Supplement”), substantially in the form of Exhibit H, whereupon such bank,
financial institution or other entity (a “New Lender”) shall become a Lender for
all purposes and to the same extent as if originally a party hereto and shall be
bound by and entitled to the benefits of this Agreement.
(d)On each Increased Revolving Commitment Closing Date on which there are
Revolving Credit Loans outstanding, the New Lender(s) and/or Lender(s) that have
increased their Revolving Credit Commitments shall make Revolving Credit Loans,
the proceeds of which will be used to prepay such portions of the Revolving
Credit Loans of other Lenders, so that, after giving effect thereto, the
resulting Revolving Credit Loans outstanding are allocated among the Lenders in
accordance with Section 2.14(a) based on the respective Revolving Credit
Percentages of the Lenders after giving effect to such Increased Revolving
Commitment Closing Date.
(e)The Borrower shall repay all outstanding Revolving Credit Loans on the
Revolving Credit Termination Date. The Borrower may request (each, an “Extension
Request”) that the Revolving Credit Commitments, L/C Commitments and Swing Line
Commitments be extended for additional one-year periods by providing written
notice to the Administrative Agent not more than 90 days, but not fewer than 30
days, prior to two of the first four anniversaries of the Closing Date (each, a
“Noticed Anniversary Date”); provided that, in no event shall more than two
Extension Requests be made. If a Lender agrees, in its individual and sole
discretion, to extend its Revolving Credit Commitments, L/C Commitments and/or




--------------------------------------------------------------------------------




Swing Line Commitments (such Lender, an “Extending Lender”), it will notify the
Administrative Agent in writing of its decision to do so and the maximum amount
of Revolving Credit Commitments and, if applicable, L/C Commitments and Swing
Line Commitments it agrees to so extend no later than 20 days prior to the
applicable Noticed Anniversary Date, which notice shall be irrevocable. The
Administrative Agent will notify the Borrower, in writing, of the Lenders’
decisions no later than 15 days prior to such Noticed Anniversary Date. The
Extending Lenders’ Revolving Credit Commitments, L/C Commitments and Swing Line
Commitments will be extended for an additional year from the Revolving
Termination Date (the “Extended Revolving Termination Date”) or the Extended
Revolving Termination Date (the “Second Extended Revolving Termination Date”),
as applicable; provided that (i) Lenders holding more than 50% of the aggregate
Revolving Credit Commitments outstanding on the applicable Noticed Anniversary
Date have agreed to so extend their respective Revolving Credit Commitments (but
only with respect to the Revolving Credit Commitments of each Lender that votes
in its sole discretion to so extend its Revolving Credit Commitments) and (ii)
no Default or Event of Default shall have occurred and be continuing on the
applicable Noticed Anniversary Date after giving effect to the requested
extension. No Lender shall be required to consent to any such Extension Request,
and any Lender that declines or does not respond in writing to the Borrower’s
request for commitment renewal (a “Declining Lender”) will have its Revolving
Credit Commitments, L/C Commitments and Swing Line Commitments terminated on the
then-existing Revolving Termination Date or Extended Revolving Termination Date,
as applicable (without regard to any renewals by other Lenders). The Borrower
will have the right to remove or replace any Declining Lenders in accordance
with Section 2.20. If an Extension Request has become effective hereunder, on
the then-existing Revolving Credit Termination Date, (i) the Borrower shall make
payments of Loans and/or Cash Collateralize the L/C Obligations in an aggregate
amount sufficient to reduce the Total Revolving Extensions of Credit as of such
date of payment to an amount not to exceed one hundred percent (100%) of the
Total Revolving Credit Commitments then in effect of the Extending Lenders
extended pursuant to this Section 2.1(e) (and the Borrower shall not be
permitted thereafter to request any Loan or any issuance, amendment, renewal or
extension of a Letter of Credit if, after giving effect thereto, the Total
Revolving Extensions of Credit of all Loans and all L/C Obligations would exceed
the aggregate amount of the Total Revolving Credit Commitments so extended), and
(ii) the Revolving Credit Commitment of each Declining Lender shall terminate,
and the Borrowers shall repay all the Loans of each Declining Lender, together
with accrued and unpaid interest and all fees and other amounts owing to such
Declining Lender hereunder, it being understood and agreed that such repayments
may be funded with the proceeds of new Borrowings made simultaneously with such
repayments by the Extending Lenders, which such Borrowings shall be made ratably
by the Extending Lenders in accordance with their extended Revolving Credit
Commitments. Notwithstanding any provision of this Agreement to the contrary, it
is hereby agreed that no extension of a maturity date in accordance with the
express terms of this Section 2.1(e), or any amendment or modification of the
terms and conditions of the Revolving Credit Commitments and the Loans of the
Extending Lenders effected pursuant thereto, shall be deemed to violate Section
2.7 or any other provision of this Agreement requiring the ratable reduction of
Revolving Credit Commitments. This Section 2.1(e) shall supersede anything in
Section 10.1 to the contrary.
2.2    Procedure for Revolving Credit Borrowing. The Borrower may borrow under
the Revolving Credit Commitments on any Business Day during the Revolving Credit
Commitment Period; provided that the Borrower shall deliver to the
Administrative Agent a Borrowing Notice (which Borrowing Notice must be received
by the Administrative Agent prior to 12:00 Noon, New York City time, (a) three
Business Days prior to the requested Borrowing Date, in the case of Eurodollar
Loans, or (b) on the requested Borrowing Date, in the case of Base Rate Loans).
Any Revolving Credit Loans made on the Closing Date shall initially be Base Rate
Loans. Except as provided in Section 2.4 or 3.5, each borrowing of Revolving
Credit Loans under the Revolving Credit Commitments shall be in an amount equal
to (x) in the case of Base Rate Loans, $1,000,000 or a whole multiple of
$100,000 in excess thereof




--------------------------------------------------------------------------------




(or, if the then aggregate Available Revolving Credit Commitments are less than
$1,000,000, such lesser amount) and (y) in the case of Eurodollar Loans,
$5,000,000 or a whole multiple of $1,000,000 in excess thereof. The Borrowing
Notice shall be by telephone, confirmed promptly in writing, or by telecopier or
electronic communication, in substantially the form of Exhibit F, specifying
therein the requested (i) date of such Borrowing, (ii) the amount of Loans
requested, (iii) Type of Loans comprising such Borrowing, (iv) Borrower’s
account for such Loans and (v) in the case of any Loans requested to be made as
Eurodollar Loans, the initial Interest Period therefor. If no election as to the
Type of Loans is specified in the Borrowing Notice, then the requested Loans
shall be Base Rate Loans. If no Interest Period with respect to any Eurodollar
Loans is specified in any such Borrowing Notice, then the Borrower shall be
deemed to have selected an Interest Period of one month’s duration. Upon receipt
of any such Borrowing Notice from the Borrower, the Administrative Agent shall
promptly notify each Revolving Credit Lender thereof. Each Revolving Credit
Lender will make its Revolving Credit Percentage of the amount of each borrowing
of Revolving Credit Loans available to the Administrative Agent for the account
of the Borrower at the Funding Office prior to 3:00 PM, New York City time, on
the Borrowing Date requested by the Borrower in funds immediately available to
the Administrative Agent. Such borrowing will then be made available to the
Borrower by the Administrative Agent in like funds as received by the
Administrative Agent.
2.3    Swing Line Commitment. (a) Subject to the terms and conditions hereof,
each Swing Line Lender agrees that, during the Revolving Credit Commitment
Period, it will make available to the Borrower in the form of swing line loans
(“Swing Line Loans”) a portion of the credit otherwise available to the Borrower
under the Revolving Credit Commitments; provided that (i) the aggregate
principal amount of Swing Line Loans outstanding at any time shall not exceed
the Swing Line Commitment then in effect (notwithstanding that the Swing Line
Loans outstanding at any time, when aggregated with such Swing Line Lender’s
other outstanding Revolving Credit Loans hereunder, may exceed the Swing Line
Commitment then in effect or such Swing Line Lender’s Revolving Credit
Commitment then in effect), (ii) the maturity date of any Swing Line Loan shall
be no less than one and no more than thirty days following the Borrowing Date
thereof (but in any event not later than the Revolving Credit Termination Date),
provided that in the case of a Swing Line Loan that is a Eurodollar Loan, the
maturity thereof shall be the last day of the Interest Period applicable thereto
and (iii) the Borrower shall not request, and no Swing Line Lender shall make,
any Swing Line Loan if, after giving effect to the making of such Swing Line
Loan, the aggregate amount of the Available Revolving Credit Commitments would
be less than zero. During the Revolving Credit Commitment Period, the Borrower
may use the Swing Line Commitment by borrowing, repaying and reborrowing, all in
accordance with the terms and conditions hereof: The Swing Line Loans may from
time to time be (A) Base Rate Loans, (B) Eurodollar Loans with an Interest
Period of two weeks or one month, (C) Money Market Rate Loans or (D) a
combination thereof, as determined by the Borrower and notified to the
Administrative Agent and the applicable Swing Line Lender in accordance
herewith; provided that the Borrower shall not have the right to convert Swing
Line Loans of one Type into Swing Line Loans of any other Type (it being
understood that the foregoing shall not prevent the Borrower from repaying any
Swing Line Loan from proceeds of Revolving Credit Loans of any Type).
(b)The Borrower may at any time and from time to time prepay any outstanding
Swing Line Loan, subject, in the case of the prepayment of Swing Line Loans that
are Eurodollar Loans, to the payment of breakage costs, if any, pursuant to
Section 2.17. The Borrower shall repay each such outstanding Swing Line Loan on
its maturity or as required by Section 2.5(a). Immediately following the
prepayment or repayment of any Swing Line Loan the applicable Swing Line Lender
shall provide the Administrative Agent (which shall promptly forward a copy
thereof to each other Swing Line Lender) with a written notice of the amount and
the date of prepayment or repayment of such Swing Line Loan.




--------------------------------------------------------------------------------




(c)So long as any Lender is a Defaulting Lender, no Swing Line Lender shall be
required to make a Swing Line Loan, unless it is satisfied that the related
exposure will be 100% covered by the Commitments of the non-Defaulting Lenders
(by re-allocation among non-Defaulting Lenders (without the participation of
such Defaulting Lender therein) as provided in Section 2.21(a)(iv)) and/or by
Cash Collateral provided by such Defaulting Lender (and/or by the Borrower in
accordance with Section 2.22(a)).
2.4    Procedure for Swing Line Borrowing; Refunding of Swing Line Loans.
(a)  The Borrower may borrow under the Swing Line Commitment on any Business Day
during the Revolving Credit Commitment Period; provided, the Borrower shall give
to a Swing Line Lender irrevocable telephonic notice confirmed promptly in
writing to such Swing Line Lender with a copy thereof to be provided to the
Administrative Agent (and each other Swing Line Lender)(which telephonic notice
must be received by such Swing Line Lender not later than 1:00 P.M., New York
City time, on the proposed Borrowing Date), specifying (i) the amount to be
borrowed, (ii) the requested Borrowing Date, (iii) the maturity date thereof
(which, in the case of a Eurodollar Loan, shall be the last day of the
applicable Interest Period) and (iv) whether such Swing Line Loan will be a
Eurodollar Loan, a Base Rate Loan or a Money Market Rate Loan. Each borrowing
under the Swing Line Commitment shall be in an amount equal to $500,000 or a
whole multiple of $100,000 in excess thereof. In no event shall the number of
Swing Line Loans outstanding at any time be greater than five. The Borrower may,
on any Borrowing Date for Swing Line Loans and prior to 11:00 A.M. New York City
time (or such other time as may be mutually agreed by the Borrower and such
Swing Line Lender), request a quote of the Money Market Rate which would be
applicable for such Swing Line Loans from a Swing Line Lender, specifying the
amount of the proposed Money Market Rate Loans and the maturity date thereof.
Such Swing Line Lender may, but shall not be obligated to, provide the Borrower
with such Money Market Rate quote and such Swing Line Lender shall, not later
than 12:30 P.M. New York City time on the day of the request, either (A) provide
the Borrower with the requested quote or (B) notify the Borrower of its
unwillingness to provide the requested Swing Line Loans under the Money Market
Rate; provided that the failure by such Swing Line Lender to provide such quote
(or to notify the Borrower of such unwillingness) by such time shall be deemed
as a notification of its unwillingness to provide the requested Swing Line Loans
under the Money Market Rate. Upon receipt of such quote, the Borrower shall
promptly (but not later than the time that an irrevocable notice requesting such
Swing Line Loans must be made pursuant to this subsection 2.4(a)) notify the
applicable Swing Line Lender whether it requests such Swing Line Lender to make
Money Market Rate Loans at such Money Market Rate. If the Borrower does not
request the Swing Line Loan at such Money Market Rate or no Swing Line Lender is
willing to provide a Swing Line Loan at the Money Market Rate, the Borrower may
still proceed to request a Swing Line Loan at the Base Rate or Eurodollar Rate
as set forth in Section 2.3. The proceeds of each Swing Line Loan will be made
available by the applicable Swing Line Lender to the Borrower not later than
3:00 P.M. New York City time on the Borrowing Date thereof by crediting the
specified account of the Borrower with such proceeds in the manner from time to
time agreed by the Borrower and the applicable Swing Line Lender; provided that
prior to making the proceeds of such Swing Line Loan available to the Borrower,
such Swing Line Lender receives a confirmation from the Administrative Agent
that the amount of the requested Swing Line Loan is otherwise available to the
Borrower under the Revolving Credit Commitments and the Swing Line Commitment.
Immediately following the funding of such Swing Line Loan the applicable Swing
Line Lender shall provide the Administrative Agent (which shall promptly forward
a copy thereof to the Borrower and the other Swing Line Lenders) with a written
confirmation of the amount, the Borrowing Date, whether such Swing Line Loan is
a Eurodollar Loan, a Base Rate Loan or a Money Market Rate Loan and maturity of
such Swing Line Loan.




--------------------------------------------------------------------------------




(b)Each Swing Line Lender, at any time and from time to time in its sole and
absolute discretion may, on behalf of the Borrower (which hereby irrevocably
directs each Swing Line Lender to act on its behalf), on one Business Day’s
notice given by such Swing Line Lender to the Administrative Agent (which shall
promptly forward such notice to each Revolving Credit Lender) no later than
12:00 Noon, New York City time, request each Revolving Credit Lender to make,
and each Revolving Credit Lender hereby agrees to make, a Revolving Credit Loan
(which shall initially be a Base Rate Loan), in an amount equal to such
Revolving Credit Lender’s Revolving Credit Percentage of the aggregate amount of
any Swing Line Loans of such Swing Line Lender (the “Refunded Swing Line Loans”)
outstanding on the date of such notice, to repay such Swing Line Lender. Each
Revolving Credit Lender shall make the amount of such Revolving Credit Loan
available to the Administrative Agent at the Funding Office in immediately
available funds, not later than 10:00 A.M., New York City time, one Business Day
after the date of such notice. The proceeds of such Revolving Credit Loans shall
be made immediately available by the Administrative Agent to the applicable
Swing Line Lender for application by such Swing Line Lender to the repayment of
the Refunded Swing Line Loans.
(c)If prior to the time a Revolving Credit Loan would have otherwise been made
pursuant to Section 2.4(b), one of the events described in Section 8(f) shall
have occurred and be continuing with respect to the Borrower, or if for any
other reason, as determined by the applicable Swing Line Lender in its sole
discretion, Revolving Credit Loans may not be made as contemplated by
Section 2.4(b), each Revolving Credit Lender shall, on the date such Revolving
Credit Loan would have been made pursuant to the notice referred to in
Section 2.4(b)(the “Refunding Date”), purchase for cash an undivided
participating interest in the Refunded Swing Line Loans by paying to the
applicable Swing Line Lender an amount (the “Swing Line Participation Amount”)
equal to (i) such Revolving Credit Lender’s Revolving Credit Percentage times
(ii) the sum of the aggregate principal amount of the Refunded Swing Line Loans.
(d)Whenever, at any time after the applicable Swing Line Lender has received
from any Revolving Credit Lender such Lender’s Swing Line Participation Amount,
such Swing Line Lender receives any payment on account of the applicable Swing
Line Loans, such Swing Line Lender will distribute to the Administrative Agent
for further distribution to such Lender its Swing Line Participation Amount
(appropriately adjusted, in the case of interest payments, to reflect the period
of time during which such Lender’s participating interest was outstanding and
funded and, in the case of principal and interest payments, to reflect such
Lender’s pro rata portion of such payment if such payment is not sufficient to
pay the principal of and interest on all such Swing Line Loans then due);
provided, however, that in the event that such payment received by such Swing
Line Lender is required to be returned, such Revolving Credit Lender will return
to such Swing Line Lender any portion thereof previously distributed to it by
the Administrative Agent on behalf of such Swing Line Lender.
(e)Each Revolving Credit Lender’s obligation to make the Revolving Credit Loans
referred to in Section 2.4(b) and to purchase participating interests pursuant
to Section 2.4(c) shall be absolute and unconditional and shall not be affected
by any circumstance, including (i) any setoff, counterclaim, recoupment, defense
or other right which such Revolving Credit Lender or the Borrower may have
against the applicable Swing Line Lender, the Borrower or any other Person for
any reason whatsoever; (ii) the occurrence or continuance of a Default or an
Event of Default or the failure to satisfy any of the other conditions specified
in Section 5; (iii) any adverse change in the condition (financial or otherwise)
of the Borrower; (iv) any breach of this Agreement or any other Loan Document by
the Borrower, or any other Revolving Credit Lender; or (v) any other
circumstance, happening or event whatsoever, whether or not similar to any of
the foregoing.




--------------------------------------------------------------------------------




2.5    Repayment of Loans; Evidence of Debt. (a) The Borrower hereby
unconditionally promises to pay (i) to the Administrative Agent for the account
of the appropriate Revolving Credit Lender the then unpaid principal amount of
each Revolving Credit Loan of such Revolving Credit Lender on the Revolving
Credit Termination Date (or on such earlier date on which the Loans become due
and payable pursuant to Section 8) and (ii) to the applicable Swing Line Lender
the then unpaid principal amount of each Swing Line Loan of such Swing Line
Lender on the maturity date thereof (but in any event not later than the
Revolving Credit Termination Date), or in each case on such earlier date on
which the Loans become due and payable pursuant to Section 2.3(b) or 8. The
Borrower hereby further agrees to pay interest on the unpaid principal amount of
the Loans from time to time outstanding from the date hereof until payment in
full thereof at the rates per annum, and on the dates, set forth in
Section 2.11.
(b)Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing indebtedness of the Borrower to such Lender resulting
from each Loan of such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time under
this Agreement.
(c)The Administrative Agent, on behalf of the Borrower, shall maintain the
Register pursuant to Section 10.6(d), and a subaccount therein for each Lender,
in which shall be recorded (i) the amount of each Loan made hereunder and any
Note evidencing such Loan, the Type of such Loan and each Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
or to become due and payable from the Borrower to each Lender hereunder and
(iii) both the amount of any sum received by the Administrative Agent hereunder
from the Borrower and each Lender’s share thereof.
(d)The entries made in the Register and the accounts of each Lender maintained
pursuant to Section 2.5(b) shall, to the extent permitted by applicable law, be
prima facie evidence of the existence and amounts of the obligations of the
Borrower therein recorded; provided, however, that the failure of any Lender or
the Administrative Agent to maintain the Register or any such account, or any
error therein, shall not in any manner affect the obligation of the Borrower to
repay (with applicable interest) the Loans made to the Borrower by such Lender
in accordance with the terms of this Agreement.
(e)The Borrower agrees that, upon its receipt of notice of the request to the
Administrative Agent by any Lender, the Borrower will promptly execute and
deliver to such Lender a promissory note of the Borrower evidencing any
Revolving Credit Loans or Swing Line Loans, as the case may be, of such Lender,
substantially in the forms of Exhibit C-1 or C-2, respectively (a “Revolving
Credit Note” or “Swing Line Note”, respectively), with appropriate insertions as
to date and then outstanding principal amount; provided, that delivery of Notes
shall not be a condition precedent to the occurrence of the Closing Date or the
making of the Loans or issuance of Letters of Credit on the Closing Date.
2.6    Commitment Fees, etc. (a) The Borrower agrees to pay to the
Administrative Agent for the account of each Revolving Credit Lender a
commitment fee for the period from and including the Closing Date to the last
day of the Revolving Credit Commitment Period, computed at the Commitment Fee
Rate on the average daily amount of the Available Revolving Credit Commitment of
such Lender during the period for which payment is made, payable quarterly in
arrears on the last day of each March, June, September and December and on the
Revolving Credit Termination Date, commencing on the first of such dates to
occur after the date hereof; provided, however, that no Commitment Fee shall
accrue on any of the Revolving Credit Commitment of a Defaulting Lender so long
as such Lender shall be a Defaulting Lender. For purposes of clarification,
Swing Line Loans shall not be considered outstanding for the purpose of
determining the unused portion of the Revolving Credit Commitment.




--------------------------------------------------------------------------------




(b)The Borrower agrees to pay to the Administrative Agent the fees in the
amounts and on the dates agreed to in the Fee Letters (or otherwise from time to
time agreed to in writing by the Borrower and the Administrative Agent).
2.7    Termination or Reduction of Revolving Credit Commitments. The Borrower
shall have the right, upon not less than three Business Days’ notice to the
Administrative Agent, without premium or penalty, to terminate the Revolving
Credit Commitments or, from time to time, to reduce the aggregate amount of the
Revolving Credit Commitments; provided that no such termination or reduction of
Revolving Credit Commitments shall be permitted if, after giving effect thereto
and to any prepayments of the Revolving Credit Loans and Swing Line Loans made
on the effective date thereof, the Total Revolving Extensions of Credit would
exceed the Total Revolving Credit Commitments. Any such reduction shall be in an
amount equal to $1,000,000, or a whole multiple thereof, and shall reduce
permanently the Revolving Credit Commitments then in effect.
2.8    Optional Prepayments. The Borrower may at any time and from time to time
prepay the Loans, in whole or in part, without premium or penalty (but including
breakage costs, if any, pursuant to Section 2.17), upon irrevocable notice
delivered to the Administrative Agent no later than 11:00 A.M., New York City
time, three Business Days prior thereto in the case of Eurodollar Loans and no
later than 11:00 A.M., New York City time, one Business Day prior thereto in the
case of Base Rate Loans, which notice shall specify the date and amount of such
prepayment and whether such prepayment is of Eurodollar Loans or Base Rate
Loans; provided, that (i) if a Eurodollar Loan is prepaid on any day other than
the last day of the Interest Period applicable thereto, the Borrower shall also
pay any amounts owing pursuant to Section 2.17 and (ii) no prior notice is
required for the prepayment of Swing Line Loans. Upon receipt of any such notice
the Administrative Agent shall promptly notify each relevant Lender thereof. If
any such notice is given, the amount specified in such notice shall be due and
payable on the date specified therein, together with (except in the case of
Revolving Credit Loans that are Base Rate Loans) accrued interest to such date
on the amount prepaid. Partial prepayments of Revolving Credit Loans shall be in
an aggregate principal amount of $1,000,000 or a whole multiple thereof. Partial
prepayments of Swing Line Loans shall be in an aggregate principal amount of
$100,000 or a whole multiple thereof.
2.9    Conversion and Continuation Options. (a) The Borrower may elect from time
to time to convert Eurodollar Loans (other than Swing Line Loans) to Base Rate
Loans by giving the Administrative Agent at least one Business Day prior
irrevocable notice of such election; provided that any such conversion of
Eurodollar Loans may be made only on the last day of an Interest Period with
respect thereto. The Borrower may elect from time to time to convert Base Rate
Loans (other than Swing Line Loans) to Eurodollar Loans by giving the
Administrative Agent irrevocable notice of such election no later than 12:00
noon, New York City time, three Business Days prior thereto (which notice shall
specify the length of the initial Interest Period therefor); provided that no
Base Rate Loan may be converted into a Eurodollar Loan (i) when any Event of
Default has occurred and is continuing and the Administrative Agent has, or the
Required Lenders have, determined in its or their sole discretion not to permit
such conversions or (ii) after the date that is one month (or if agreed to by
all Lenders, two weeks) prior to the final scheduled termination or maturity
date of the Facility. Upon receipt of any such notice the Administrative Agent
shall promptly notify each Lender thereof.
(b)The Borrower may elect to continue any Eurodollar Loan (other than a Swing
Line Loan which shall automatically convert into a Base Rate Loan upon its
maturity pursuant to Section 2.11(c)) as such upon the expiration of the then
current Interest Period with respect thereto by giving irrevocable notice to the
Administrative Agent, in accordance with the applicable provisions of the term
“Interest Period” set forth in Section 1.1, of the length of the next Interest
Period to be applicable to such




--------------------------------------------------------------------------------




Loan; provided that no Eurodollar Loan under the Facility may be continued as
such (i) when any Event of Default has occurred and is continuing and the
Administrative Agent has, or the Required Lenders have, determined in its or
their sole discretion not to permit such continuations or (ii) after the date
that is one month (or if agreed to by all Lenders, two weeks) prior to the final
scheduled termination or maturity date of the Facility; and provided, further,
that if the Borrower shall fail to give any required notice as described above
in this paragraph or if such continuation is not permitted pursuant to the
preceding proviso, such Loans shall be converted automatically to Base Rate
Loans on the last day of such then expiring Interest Period. Upon receipt of any
such notice the Administrative Agent shall promptly notify each relevant Lender
thereof.
2.10    Minimum Amounts and Maximum Number of Eurodollar Tranches.
Notwithstanding anything to the contrary in this Agreement, all borrowings,
conversions, continuations and optional prepayments of Eurodollar Loans and all
selections of Interest Periods shall be in such amounts and be made pursuant to
such elections so that, (a) after giving effect thereto, the aggregate principal
amount of the Eurodollar Loans comprising each Eurodollar Tranche shall be equal
to $5,000,000 or a whole multiple of $1,000,000 in excess thereof and (b) no
more than ten Eurodollar Tranches shall be outstanding at any one time.
2.11    Interest Rates and Payment Dates. (a) Each Eurodollar Loan shall bear
interest for each day during each Interest Period with respect thereto at a rate
per annum equal to the Eurodollar Rate applicable to such Eurodollar Loan plus
the Applicable Margin with respect to Eurodollar Loans in effect for such day.
(b)Each Base Rate Loan shall bear interest for each day on which it is
outstanding at a rate per annum equal to the Base Rate in effect for such day
plus the Applicable Margin with respect to Base Rate Loans in effect for such
day.
(c)Each Swing Line Loan which is a Money Market Loan or a Eurodollar Loan shall
bear interest for each day on which it is outstanding prior to maturity thereof
at a rate per annum equal to the applicable Money Market Rate or the rate then
applicable to such Eurodollar Loan (including the Applicable Margin) and
thereafter, at a rate per annum equal to the rate then applicable to Base Rate
Loans (including the Applicable Margin) pursuant to this Section.
(d)(i) If all or a portion of the principal amount of any Loan or Reimbursement
Obligation shall not be paid when due (whether at the stated maturity, by
acceleration or otherwise), all outstanding Loans and Reimbursement Obligations
(whether or not overdue)(to the extent legally permitted) shall bear interest at
a rate per annum that is equal to (x) in the case of the Loans, the rate that
would otherwise be applicable thereto pursuant to the foregoing provisions of
this Section plus 2% or (y) in the case of Reimbursement Obligations, the rate
applicable to Base Rate Loans (including the Applicable Margin) plus 2%, and
(ii) if all or a portion of any interest payable on any Loan or Reimbursement
Obligation or any commitment fee or other amount payable hereunder shall not be
paid when due (whether at the stated maturity, by acceleration or otherwise),
such overdue amount shall bear interest at a rate per annum equal to the rate
then applicable to Base Rate Loans (including the Applicable Margin) plus 2%, in
each case, with respect to clauses (i) and (ii) above, from the date of such
non‑payment until such amount is paid in full (after as well as before
judgment). If one of the events described in Section 8(f) shall have occurred
and be continuing with respect to the Borrower, or if, after giving a notice
referred to in Section 2.4(b), for any other reason, as determined by the
applicable Swing Line Lender in its sole discretion, Revolving Credit Loans may
not be made as contemplated by Section 2.4(b), each Swing Line Loan shall bear
interest until paid in full at a rate per annum equal to the rate then
applicable to Base Rate Loans (including the Applicable Margin) plus 2%.




--------------------------------------------------------------------------------




(e)Interest shall be payable in arrears on each Interest Payment Date; provided
that interest accruing pursuant to paragraph (d) of this Section shall be
payable from time to time on demand.
2.12    Computation of Interest and Fees. (a) Interest, fees and commissions
payable pursuant hereto shall be calculated on the basis of a 360-day year for
the actual days elapsed, except that, with respect to Base Rate Loans on which
interest is calculated on the basis of the Prime Rate, the interest thereon
shall be calculated on the basis of a 365- (or 366-, as the case may be) day
year for the actual days elapsed. The Administrative Agent shall as soon as
practicable notify the Borrower and the relevant Lenders of each determination
of a Eurodollar Rate. Any change in the interest rate on a Loan resulting from a
change in the Base Rate or the Eurocurrency Reserve Requirements shall become
effective as of the opening of business on the day on which such change becomes
effective. The Administrative Agent shall as soon as practicable notify the
Borrower and the relevant Lenders of the effective date and the amount of each
such change in interest rate.
(b)Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrower and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrower, deliver to the Borrower a statement
showing the quotations used by the Administrative Agent in determining any
interest rate pursuant to Section 2.11(a).
2.13    Inability to Determine Interest Rate. If prior to the first day of any
Interest Period:
(a)the Administrative Agent shall have reasonably determined (which
determination shall be conclusive and binding upon the Borrower) that adequate
and reasonable means do not exist for ascertaining the Eurodollar Rate for such
Interest Period, or
(b)the Administrative Agent shall have received notice from the Required Lenders
that the Eurodollar Rate determined or to be determined for such Interest Period
will not adequately and fairly reflect the cost to such Lenders (as conclusively
certified by such Lenders) of making or maintaining their affected Loans during
such Interest Period,
the Administrative Agent shall give telecopy or telephonic notice thereof to the
Borrower and the Lenders as soon as practicable thereafter. If such notice is
given (x) any Eurodollar Loans requested to be made on the first day of such
Interest Period shall be made as Base Rate Loans, (y) any Loans that were to
have been converted on the first day of such Interest Period to Eurodollar Loans
shall be continued as Base Rate Loans and (z) any outstanding Eurodollar Loans
shall be converted, on the last day of the then current Interest Period with
respect thereto, to Base Rate Loans. Until such notice has been withdrawn by the
Administrative Agent, no further Eurodollar Loans shall be made or continued as
such, nor shall the Borrower have the right to convert Loans to Eurodollar
Loans.
2.14    Pro Rata Treatment and Payments. (a) Each borrowing (other than
borrowings of Swing Line Loans) by the Borrower from the Lenders hereunder, each
payment by the Borrower on account of any commitment fee or Letter of Credit
Fee, and any reduction of the Commitments of the Lenders, shall be made pro rata
according to the Revolving Credit Percentages of the Lenders. Each payment of
interest in respect of the Loans and each payment in respect of fees payable
hereunder shall be applied to the amounts of such obligations owing to the
applicable Lenders pro rata according to the respective amounts then due and
owing to such Lenders.
(b)Each payment (including each prepayment) by the Borrower on account of
principal of the Revolving Credit Loans shall be made pro rata according to the
respective outstanding




--------------------------------------------------------------------------------




principal amounts of the Revolving Credit Loans then held by the Revolving
Credit Lenders. Each payment in respect of Reimbursement Obligations in respect
of any Letter of Credit shall be made to the Issuing Lender that issued such
Letter of Credit. Each payment by the Borrower on account of principal of or
interest on Swing Line Loans shall be made to the applicable Swing Line Lender
(to be applied, if applicable, as provided in Section 2.4(d)).
(c)The application of any payment of Loans under the Facility (including
optional and mandatory prepayments) shall be made, first, to Base Rate Loans
under the Facility and, second, to Eurodollar Loans under the Facility. Each
payment of the Loans (except in the case of Revolving Credit Loans that are Base
Rate Loans) shall be accompanied by accrued interest to the date of such payment
on the amount paid.
(d)All payments (including prepayments) to be made by the Borrower hereunder,
whether on account of principal, interest, fees or otherwise, shall be made
without setoff or counterclaim and shall be made prior to 12:00 Noon, New York
City time, on the due date thereof to the Administrative Agent, for the account
of the relevant Lenders, at the Payment Office, in Dollars and in immediately
available funds (or, in the case of all payments by the Borrower of principal of
or interest on Swing Line Loans, to the applicable Swing Line Lender for its
account at such payment office as agreed between the Borrower and such Swing
Line Lender, in Dollars and in immediately available funds). Any payment made by
the Borrower after 12:00 Noon, New York City time, on any Business Day shall be
deemed to have been on the next following Business Day. Except as otherwise
provided herein, if any payment hereunder becomes due and payable, or the
performance of any covenant, duty or obligation is stated to be due or required,
on a day other than a Business Day, such payment or performance shall be
extended to the next succeeding Business Day. If any payment on a Eurodollar
Loan becomes due and payable on a day other than a Business Day, the maturity
thereof shall be extended to the next succeeding Business Day unless the result
of such extension would be to extend such payment into another calendar month,
in which event such payment shall be made on the immediately preceding Business
Day. In the case of any extension of any payment of principal pursuant to the
preceding two sentences, interest thereon shall be payable at the then
applicable rate during such extension.
(e)Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of such borrowing available to the Administrative Agent,
the Administrative Agent may assume that such Lender is making such amount
available to the Administrative Agent, and the Administrative Agent may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount. If such amount is not made available to the Administrative Agent by the
required time on the Borrowing Date therefor, such Lender shall pay to the
Administrative Agent, on demand, such amount with interest thereon at a rate
equal to the greater of (i) the Federal Funds Effective Rate and (ii) a rate
determined by the Administrative Agent in accordance with banking industry rules
on interbank compensation, for the period until such Lender makes such amount
immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of such borrowing is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall also be entitled to recover such
amount with interest thereon at the rate per annum applicable to Base Rate Loans
under the Facility, on demand, from the Borrower.
(f)Unless the Administrative Agent shall have been notified in writing by the
Borrower prior to the date of any payment due to be made by the Borrower
hereunder that the Borrower will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrower is making such
payment, and the Administrative Agent may, but shall not be required to, in




--------------------------------------------------------------------------------




reliance upon such assumption, make available to the Lenders their respective
pro rata shares of a corresponding amount. If such payment is not made to the
Administrative Agent by the Borrower within three Business Days after such due
date, the Administrative Agent shall be entitled to recover, on demand, from
each Lender to which any amount which was made available pursuant to the
preceding sentence, such amount with interest thereon at the rate per annum
equal to the daily average Federal Funds Effective Rate. Nothing herein shall be
deemed to limit the rights of the Administrative Agent or any Lender against the
Borrower.
(g)Subject to Section 2.21(a)(ii), upon receipt by the Administrative Agent of
payments on behalf of Lenders, the Administrative Agent shall promptly
distribute such payments to the Lender or Lenders entitled thereto, in like
funds as received by the Administrative Agent.
2.15    Requirements of Law. (a)    If the adoption of or any change in any
Requirement of Law or in the interpretation or application thereof or compliance
by any Lender with any request or directive (whether or not having the force of
law) from any central bank or other Governmental Authority made subsequent to
the date hereof:
(i)shall subject any Lender to any tax of any kind whatsoever with respect to
any Loan Document, any Letter of Credit, any Application or any Loan made by it,
or change the basis of taxation of payments to such Lender in respect thereof
(except for Non-Excluded Taxes covered by Section 2.16 and changes in the rate
of tax on the overall net income of such Lender);
(ii)shall impose, modify or hold applicable any reserve, special deposit,
compulsory loan or similar requirement against assets held by, deposits or other
liabilities in or for the account of, advances, loans or other extensions of
credit by, or any other acquisition of funds by, any office of such Lender that
is not otherwise included in the determination of the Eurodollar Rate hereunder;
or
(iii)shall impose on such Lender any other condition;
and the result of any of the foregoing is to increase the cost to such Lender,
by an amount which such Lender deems to be material, of making, converting into,
continuing or maintaining Loans or issuing or participating in Letters of
Credit, or to reduce any amount receivable hereunder in respect thereof, then,
in any such case, the Borrower shall promptly pay such Lender, upon its demand,
any additional amounts necessary to compensate such Lender for such increased
cost or reduced amount receivable. If any Lender becomes entitled to claim any
additional amounts pursuant to this Section, it shall promptly notify the
Borrower (with a copy to the Administrative Agent) of the event by reason of
which it has become so entitled. For purposes of this clause (a) and clause (b)
below, (x) the Dodd-Frank Wall Street Reform and Consumer Protection Act and all
requests, rules, guidelines or directives thereunder or issued in connection
therewith and (y) all requests, rules, guidelines or directives promulgated by
the Bank for International Settlements, the Basel Committee on Banking
Supervision (or any successor or similar authority) or the United States or
foreign regulatory authorities, in each case pursuant to Basel III, shall in
each case be deemed to be a change in Requirement of Law regardless of the date
enacted, adopted or issued.
(b)If any Lender shall have reasonably determined that the adoption of or any
change in any Requirement of Law regarding capital adequacy or liquidity or in
the interpretation or application thereof or compliance by such Lender or any
corporation controlling such Lender with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) from any




--------------------------------------------------------------------------------




Governmental Authority made subsequent to the date hereof shall have the effect
of reducing the rate of return on such Lender’s or such corporation’s capital as
a consequence of its obligations hereunder or under or in respect of any Letter
of Credit to a level below that which such Lender or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or such corporation’s policies with respect to capital adequacy or
liquidity) by an amount deemed by such Lender to be material, then from time to
time, after submission by such Lender to the Borrower (with a copy to the
Administrative Agent) of a written request therefor, the Borrower shall pay to
such Lender such additional amount or amounts as will compensate such Lender or
such corporation for such reduction; provided that the Borrower shall not be
required to compensate a Lender pursuant to this paragraph for any amounts
incurred more than six months prior to the date that such Lender notifies the
Borrower of such Lender’s intention to claim compensation therefor; and
provided, further, that, if the circumstances giving rise to such claim have a
retroactive effect, then such six-month period shall be extended to include the
period of such retroactive effect.
(c)A certificate as to any additional amounts payable pursuant to this Section
(and setting forth calculations in reasonable detail demonstrating the basis
therefor) submitted by any Lender to the Borrower (with a copy to the
Administrative Agent) shall be conclusive in the absence of manifest error. The
obligations of the Borrower pursuant to this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
2.16    Taxes. (a) All payments made by or on account of any obligation of the
Borrower under any Loan Document shall be made free and clear of, and without
deduction or withholding for or on account of, any present or future income,
stamp or other taxes, levies, imposts, duties, charges, fees, deductions or
withholdings, now or hereafter imposed, levied, collected, withheld or assessed
by any Governmental Authority (except as required by Law), excluding taxes
imposed on or measured by net income, franchise taxes and branch profits taxes,
in each case (i) imposed on the Administrative Agent or any Lender as a result
of the Administrative Agent or such Lender being organized under the Laws of, or
having its principal office or, in the case of any Lender, applicable lending
office located in, the jurisdiction imposing the tax or (ii) a present or former
connection between the Administrative Agent or such Lender and the jurisdiction
of the Governmental Authority imposing such tax or any political subdivision or
taxing authority thereof or therein (other than any such connection arising
solely from the Administrative Agent’s or such Lender’s having executed,
delivered or performed its obligations or received a payment under, or enforced,
this Agreement or any other Loan Document). If any such non-excluded taxes,
levies, imposts, duties, charges, fees, deductions or withholdings
(“Non-Excluded Taxes”) or any Other Taxes are required to be withheld from any
amounts payable to the Administrative Agent or any Lender hereunder, the amounts
so payable to the Administrative Agent or such Lender shall be increased to the
extent necessary to yield to the Administrative Agent or such Lender (after
payment of all Non-Excluded Taxes and Other Taxes, including all such amounts
applicable to additional sums payable under this Section 2.16) interest and all
other amounts payable at the rates or in the amounts specified in the applicable
Loan Documents; provided, however, that the Borrower shall not be required to
increase any such amounts payable to any Lender with respect to any Non-Excluded
Taxes (i) that are attributable to such Lender’s or the Administrative Agent’s
failure to comply with the requirements of paragraph (d) or (e) of this Section,
as applicable, (ii) that are United States withholding taxes imposed on amounts
payable to or for the account of such Lender at the time such Lender becomes a
party to this Agreement, except to the extent that such Lender’s assignor (if
any) was entitled, at the time of assignment, to receive additional amounts from
the Borrower with respect to such Non-Excluded Taxes pursuant to this paragraph
(a) or (iii) any U.S. federal withholding taxes imposed under FATCA.




--------------------------------------------------------------------------------




(b)In addition, the Borrower shall pay any Other Taxes to the relevant
Governmental Authority in accordance with applicable law.
(c)Whenever any Non-Excluded Taxes or Other Taxes are payable by the Borrower,
as promptly as practicable thereafter the Borrower shall send to the
Administrative Agent for the account of the Administrative Agent or relevant
Lender, as the case may be, a certified copy of an original official receipt
received by the Borrower showing payment thereof. If the Borrower fails to pay
any Non-Excluded Taxes or Other Taxes when due to the appropriate taxing
authority or fails to remit to the Administrative Agent the required receipts or
other required documentary evidence, the Borrower shall indemnify the
Administrative Agent and the Lenders for any incremental taxes, interest or
penalties that may become payable by the Administrative Agent or any Lender as a
result of any such failure. The agreements in this Section shall survive the
termination of this Agreement and the payment of the Loans and all other amounts
payable hereunder.
(d)Each Lender (or Transferee) that is not a “U.S. Person” as defined in
Section 7701(a)(30) of the Code (a “Non‑U.S. Lender”) shall deliver to the
Borrower and the Administrative Agent (or, in the case of a Participant, to the
Lender from which the related participation shall have been purchased) two duly
completed copies of either U.S. Internal Revenue Service Form W-8BEN or Form
W-8ECI, or, in the case of a Non‑U.S. Lender claiming exemption from U.S.
federal withholding tax under Section 871(h) or 881(c) of the Code with respect
to payments of “portfolio interest” a duly completed statement substantially in
the form of Exhibit E and a Form W-8BEN, or any subsequent versions thereof or
successors thereto properly completed and duly executed by such Non‑U.S. Lender
claiming complete exemption from, or a reduced rate of, U.S. federal withholding
tax on all payments by the Borrower under this Agreement and the other Loan
Documents. Such forms shall be delivered by each Non‑U.S. Lender on or before
the date it becomes a party to this Agreement (or, in the case of any
Participant, on or before the date such Participant purchases the related
participation). Any Non-U.S. Lender shall, to the extent it is legally entitled
to do so, deliver to the Borrower and the Administrative Agent (in such number
of copies as shall be requested by such recipient) on or prior to the date on
which such Non-U.S. Lender becomes a Lender under this Agreement (and from time
to time thereafter upon the reasonable request of the Borrower or the
Administrative Agent), executed originals of any other form prescribed by
applicable Law as a basis for claiming exemption from or a reduction in U.S.
federal withholding tax, duly completed, together with such supplementary
documentation as may be prescribed by applicable Law to permit the Borrower or
the Administrative Agent to determine the withholding or deduction required to
be made. In addition, each Non‑U.S. Lender shall deliver such forms promptly
upon the obsolescence or invalidity of any form previously delivered by such
Non‑U.S. Lender. Each Non-U.S. Lender shall promptly notify the Borrower at any
time it determines that it is no longer in a position to provide any previously
delivered certificate to the Borrower (or any other form of certification
adopted by the U.S. taxing authorities for such purpose). Notwithstanding any
other provision of this paragraph, a Non‑U.S. Lender shall not be required to
deliver any form pursuant to this paragraph that such Non‑U.S. Lender is not
legally able to deliver. Any Lender that is a “U.S. Person” as defined in
Section 7701(a)(30) of the Code shall deliver to the Borrower and the
Administrative Agent on or prior to the date on which such Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the
reasonable request of the Borrower or the Administrative Agent), executed
originals of IRS Form W-9 certifying that such Lender is exempt from U.S.
federal backup withholding tax. In addition, any Lender, if reasonably requested
by Borrower, shall deliver such other documentation as will enable the Borrower
to determine whether or not such Lender is subject to backup withholding or
information reporting. Notwithstanding anything to the contrary in this Section
2.16(d), the completion, execution and submission of such documentation (other
than the Form W-8BEN, the Form W-8ECI, the statement provided in Exhibit E and
the Form W-9 described in this Section 2.16(d) and the documentation described
below in Section 2.16




--------------------------------------------------------------------------------




(g)) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.
(e)A Lender that is entitled to an exemption from or reduction of non-U.S.
withholding tax under the law of the jurisdiction in which the Borrower is
located, or any treaty to which such jurisdiction is a party, with respect to
payments under this Agreement shall deliver to the Borrower (with a copy to the
Administrative Agent), at the time or times prescribed by applicable law or
reasonably requested by the Borrower, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate; provided that such Lender is
legally entitled to complete, execute and deliver such documentation and in such
Lender’s reasonable judgment such completion, execution or submission would not
materially prejudice the legal position of such Lender.
(f)The Borrower shall, subject to the limitations provided in subclauses (i)
through (iii) in the last sentence of Section 2.16(a), indemnify the
Administrative Agent and each Lender, within 10 days after demand therefor, for
the full amount of any Non-Excluded Taxes and Other Taxes (including any
Non-Excluded Taxes and Other Taxes imposed or asserted on or attributable to
amounts payable under this Section) payable or paid by the Administrative Agent
or such Lender or required to be withheld or deducted from a payment to the
Administrative Agent or such Lender and any reasonable expenses arising
therefrom or with respect thereto, whether or not such taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority. A
certificate as to the amount of such payment or liability delivered to the
Borrower by the Administrative Agent or the applicable Lender (with a copy to
the Administrative Agent), or by the Administrative Agent on its own behalf or
on behalf of such Lender, shall be conclusive absent manifest error.
(g)If a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrower and the Administrative Agent at the time or times
prescribed by Law and at such time or times reasonably requested by the Borrower
or the Administrative Agent such documentation prescribed by applicable Law
(including as prescribed by Section 1471(b)(3)(C)(i) of the Code) and such
additional documentation reasonably requested by the Borrower or the
Administrative Agent as may be necessary for the Borrower and the Administrative
Agent to comply with their obligations under FATCA and to determine that such
Lender has complied with such Lender’s obligations under FATCA or to determine
the amount to deduct and withhold from such payment. Solely for purposes of this
Section 2.16(g), “FATCA” shall include any amendments made to FATCA after the
date of this Agreement.
2.17    Indemnity. The Borrower agrees to indemnify each Lender for, and to hold
each Lender harmless from, any loss or expense that such Lender may sustain or
incur as a consequence of (a) default by the Borrower in making a borrowing of,
conversion into or continuation of Eurodollar Loans after the Borrower has given
a notice requesting the same in accordance with the provisions of this
Agreement, (b) default by the Borrower in making any prepayment after the
Borrower has given a notice thereof in accordance with the provisions of this
Agreement or (c) the making of a prepayment or conversion of Eurodollar Loans on
a day that is not the last day of an Interest Period with respect thereto or (d)
the assignment of any Eurodollar Loan other than on the last day of the Interest
Period or maturity date applicable thereto as a result of a request by the
Borrower pursuant to Section 2.20. Such indemnification may include an amount
equal to the excess, if any, of (i) the amount of interest that would have
accrued on the amount so prepaid, or not so borrowed, converted or continued,
for the period from




--------------------------------------------------------------------------------




the date of such prepayment or of such failure to borrow, convert or continue to
the last day of such Interest Period (or, in the case of a failure to borrow,
convert or continue, the Interest Period that would have commenced on the date
of such failure) in each case at the applicable rate of interest for such Loans
provided for herein (excluding, however, the Applicable Margin included therein,
if any) over (ii) the amount of interest (as reasonably determined by such
Lender) that would have accrued to such Lender on such amount by placing such
amount on deposit for a comparable period with leading banks in the interbank
Eurodollar market. A certificate as to any amounts payable pursuant to this
Section (and setting forth calculations in reasonable detail demonstrating the
basis therefor) submitted to the Borrower by any Lender shall be conclusive in
the absence of manifest error. This covenant shall survive the termination of
this Agreement and the payment of the Loans and all other amounts payable
hereunder.
2.18    Illegality. Notwithstanding any other provision herein, if after the
Closing Date the adoption of or any change in any Requirement of Law or in the
interpretation or application thereof shall make it unlawful for any Lender to
make or maintain Eurodollar Loans as contemplated by this Agreement, (a) the
commitment of such Lender hereunder to make Eurodollar Loans, continue
Eurodollar Loans as such and convert Base Rate Loans to Eurodollar Loans shall
forthwith be suspended until such condition shall cease to exist and (b) such
Lender’s Loans then outstanding as Eurodollar Loans, if any, shall be converted
automatically to Base Rate Loans on the respective last days of the then current
Interest Periods with respect to such Loans or within such earlier period as
required by law. If any such conversion of a Eurodollar Loan occurs on a day
which is not the last day of the then current Interest Period with respect
thereto, the Borrower shall pay to such Lender such amounts, if any, as may be
required pursuant to Section 2.17.
2.19    Change of Lending Office. Each Lender agrees that, upon the occurrence
of any event giving rise to the operation of Section 2.15, 2.16(a) or 2.18 with
respect to such Lender, it will, if requested by the Borrower, use reasonable
efforts (subject to overall policy considerations of such Lender) to designate
another lending office for any Loans affected by such event with the object of
avoiding the consequences of such event; provided, that such designation is made
on terms that, in the sole judgment of such Lender, cause such Lender and its
lending office(s) to suffer no economic, legal or regulatory disadvantage; and
provided, further, that nothing in this Section shall affect or postpone any of
the obligations of the Borrower or the rights of any Lender pursuant to
Section 2.15, 2.16(a) or 2.18.
2.20    Replacement of Lenders under Certain Circumstances. The Borrower shall
be permitted to replace with a replacement financial institution any Lender that
(a) requests compensation for amounts owing pursuant to Section 2.15 or if the
Borrower is required to pay any Non-Excluded Taxes or additional amounts to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.15 or 2.16 or gives a notice of illegality pursuant to Section 2.18,
(b) defaults in its obligation to make Loans hereunder (or is otherwise a
Defaulting Lender) or (c) refuses to consent to any amendment, waiver or other
modification of any Loan Document requested by the Borrower that requires the
consent of all Lenders and such amendment, waiver or other modification is
consented to by the Required Lenders; provided that (i) such replacement does
not conflict with any Requirement of Law, (ii) no Event of Default shall have
occurred and be continuing at the time of such replacement, (iii) prior to any
such replacement, such Lender shall have taken no action under Section 2.19 so
as to eliminate the continued need for payment of amounts owing pursuant to
Section 2.15 or 2.16 or to eliminate the illegality referred to in such notice
of illegality given pursuant to Section 2.18, (iv) the replacement financial
institution shall purchase, at par, all Loans and other amounts owing to such
replaced Lender on or prior to the date of replacement, (v) the Borrower shall
be liable to such replaced Lender under Section 2.17 (as though Section 2.17
were applicable) if any Eurodollar Loan owing to such replaced Lender shall be
purchased other than on the last day of the Interest Period relating thereto,
(vi) the




--------------------------------------------------------------------------------




replacement financial institution, if not already a Lender, shall be reasonably
satisfactory to the Administrative Agent, (vii) the replaced Lender shall be
obligated to make such replacement in accordance with the provisions of
Section 10.6 (provided that the Borrower shall be obligated to pay the
registration and processing fee referred to therein), (viii) the Borrower shall
pay all additional amounts (if any) required pursuant to Section 2.15 or 2.16,
as the case may be, in respect of any period prior to the date on which such
replacement shall be consummated, and (ix) any such replacement shall not be
deemed to be a waiver of any rights that the Borrower, the Administrative Agent
or any other Lender shall have against the replaced Lender.
2.21    Defaulting Lenders.
(a)Adjustments. Notwithstanding anything to the contrary contained in this
Agreement, if any Lender becomes a Defaulting Lender, then, until such time as
that Lender is no longer a Defaulting Lender, to the extent permitted by
applicable Law:
(i)Waivers and Amendments. Such Defaulting Lender’s right to approve or
disapprove any amendment, waiver or consent with respect to this Agreement shall
be restricted as set forth in Section 10.01.
(ii)Reallocation of Payments. Any payment of principal, interest, fees or other
amounts received by the Administrative Agent for the account of such Defaulting
Lender (whether voluntary or mandatory, at maturity, pursuant to Article VIII or
otherwise, and including any amounts made available to the Administrative Agent
by such Defaulting Lender pursuant to Section 10.07), shall be applied at such
time or times as may be determined by the Administrative Agent as follows:
first, to the payment of any amounts owing by that Defaulting Lender to the
Administrative Agent hereunder; second, to the payment on a pro rata basis of
any amounts owing by such Defaulting Lender to the Issuing Lender or Swing Line
Lender hereunder; third, if so determined by the Administrative Agent or
requested by the Issuing Lender or Swing Line Lender, to be held as Cash
Collateral for future funding obligations of such Defaulting Lender of any
participation in any Swing Line Loan or Letter of Credit; fourth, as the
Borrower may request (so long as no Default or Event of Default exists), to the
funding of any Loan in respect of which such Defaulting Lender has failed to
fund its portion thereof as required by this Agreement, as determined by the
Administrative Agent; fifth, if so determined by the Administrative Agent and
the Borrower, to be held in a non-interest bearing deposit account and released
in order to satisfy obligations of such Defaulting Lender to fund Loans under
this Agreement; sixth, to the payment of any amounts owing to the Lenders, the
Issuing Lender or Swing Line Lender as a result of any judgment of a court of
competent jurisdiction obtained by any Lender, the Issuing Lender or Swing Line
Lender against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; seventh, so long as no Default
or Event of Default exists, to the payment of any amounts owing to the Borrower
as a result of any judgment of a court of competent jurisdiction obtained by the
Borrower against such Defaulting Lender as a result of such Defaulting Lender’s
breach of its obligations under this Agreement; and eighth, to such Defaulting
Lender or as otherwise directed by a court of competent jurisdiction; provided
that if (x) such payment is a payment of the principal amount of any Loans or
L/C Obligations in respect of which such Defaulting Lender has not fully funded
its appropriate share and (y) such Loans or L/C Obligations were made at a time
when the conditions set forth in Section 5.2 were satisfied or waived, such
payment shall be applied solely to pay the Loans of, and L/C Obligations owed
to, all non-Defaulting Lenders on a




--------------------------------------------------------------------------------




pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, such Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post Cash Collateral pursuant to this
Section 2.21(a)(ii) shall be deemed paid to and redirected by such Defaulting
Lender, and each Lender irrevocably consents hereto.
(iii)Certain Fees. Such Defaulting Lender (x) shall not be entitled to receive
any commitment fee pursuant to Section 2.6 for any period during which that
Lender is a Defaulting Lender (and the Borrower shall not be required to pay any
such fee that otherwise would have been required to have been paid to that
Defaulting Lender) and (y) shall be limited in its right to receive Letter of
Credit Fees as provided in Section 3.3. If the Borrower Cash Collateralizes any
portion of a Defaulting Lender’s L/C Obligations pursuant to Section 2.22(a),
the Borrower shall not be required to pay any fees to such Defaulting Lender
pursuant to Section 3.3 with respect to such Defaulting Lender’s L/C Obligations
during the period such Defaulting Lender’s L/C Obligations are Cash
Collateralized.
(iv)Reallocation of Applicable Percentages to Reduce Fronting Exposure. During
any period in which there is a Defaulting Lender, for purposes of computing the
amount of the obligation of each non-Defaulting Lender to acquire, refinance or
fund participations in Letters of Credit or Swing Line Loans pursuant to
Sections 2.04 and 2.05, the “Applicable Percentage” of each non-Defaulting
Lender shall be computed without giving effect to the Commitment of that
Defaulting Lender; provided, that, (i) each such reallocation shall be given
effect only if, at the date the applicable Lender becomes a Defaulting Lender,
no Default or Event of Default exists; and (ii) the aggregate obligation of each
non-Defaulting Lender to acquire, refinance or fund participations in Letters of
Credit and Swing Line Loans shall not exceed the positive difference, if any, of
(1) the Commitment of that non-Defaulting Lender minus (2) the aggregate
outstanding amount of the Revolving Credit Loans of that Lender.
(b)Defaulting Lender Cure. If the Borrower, the Administrative Agent, Swing Line
Lender and the Issuing Lender agree in writing in their sole discretion that a
Defaulting Lender should no longer be deemed to be a Defaulting Lender, the
Administrative Agent will so notify the parties hereto, whereupon as of the
effective date specified in such notice and subject to any conditions set forth
therein (which may include arrangements with respect to any Cash Collateral),
that Lender will, to the extent applicable, purchase that portion of outstanding
Loans of the other Lenders or take such other actions as the Administrative
Agent may determine to be necessary to cause the Revolving Credit Loans and
funded and unfunded participations in Letters of Credit and Swing Line Loans to
be held on a pro rata basis by the Lenders in accordance with their Applicable
Percentages (without giving effect to Section 2.21(a)(iv)), whereupon that
Lender will cease to be a Defaulting Lender; provided that no adjustments will
be made retroactively with respect to fees accrued or payments made by or on
behalf of the Borrower while that Lender was a Defaulting Lender; and provided,
further, that except to the extent otherwise expressly agreed by the affected
parties, no change hereunder from Defaulting Lender to Lender will constitute a
waiver or release of any claim of any party hereunder arising from that Lender’s
having been a Defaulting Lender.




--------------------------------------------------------------------------------




2.22    Cash Collateral.
(a)    Certain Credit Support Events. Upon the request of the Administrative
Agent or the Issuing Lender if, as of the Letter of Credit Expiration Date, any
L/C Obligation for any reason remains outstanding, the Borrower shall
immediately Cash Collateralize the then outstanding amount of all L/C
Obligations. At any time that there shall exist a Defaulting Lender, immediately
upon the request of the Administrative Agent, the Issuing Lender or the Swing
Line Lender, the Borrower shall deliver to the Administrative Agent Cash
Collateral in an amount sufficient to cover all Fronting Exposure (after giving
effect to Section 2.21(a)(iv) and any Cash Collateral provided by the Defaulting
Lender).
(b)    Grant of Security Interest. All Cash Collateral (other than credit
support not constituting funds subject to deposit) shall be maintained in
blocked, non-interest bearing deposit accounts at Bank of America. The Borrower,
and to the extent provided by any Lender, such Lender, hereby grants to (and
subjects to the control of) the Administrative Agent, for the benefit of the
Administrative Agent, the Issuing Lender and the Lenders (including the Swing
Line Lender), and agrees to maintain, a first priority security interest in all
such cash, deposit accounts and all balances therein, and all other property so
provided as collateral pursuant hereto, and in all proceeds of the foregoing,
all as security for the obligations to which such Cash Collateral may be applied
pursuant to Section 2.22(c). If at any time the Administrative Agent determines
that Cash Collateral is subject to any right or claim of any Person other than
the Administrative Agent as herein provided, or that the total amount of such
Cash Collateral is less than the applicable Fronting Exposure and other
obligations secured thereby, the Borrower or the relevant Defaulting Lender
will, promptly upon demand by the Administrative Agent, pay or provide to the
Administrative Agent additional Cash Collateral in an amount sufficient to
eliminate such deficiency.
(c)    Application. Notwithstanding anything to the contrary contained in this
Agreement, Cash Collateral provided in respect of Letters of Credit or Swing
Line Loans shall be held and applied to the satisfaction of the specific L/C
Obligations, Swing Line Loans, obligations to fund participations therein
(including, as to Cash Collateral provided by a Defaulting Lender, any interest
accrued on such obligation) and other obligations for which the Cash Collateral
was so provided, prior to any other application of such property as may be
provided for herein.
(d)    Release. Cash Collateral (or the appropriate portion thereof) provided to
reduce Fronting Exposure or other obligations shall be released promptly
following (i) the elimination of the applicable Fronting Exposure or other
obligations giving rise thereto (including by the termination of Defaulting
Lender status of the applicable Lender (or, as appropriate, its assignee
following compliance with Section 10.06(d)) or (ii) the Administrative Agent’s
good faith determination that there exists excess Cash Collateral; provided,
however, (x) that Cash Collateral furnished by or on behalf of the Borrower
shall not be released during the continuance of a Default or Event of Default
(and following application as provided in this Section 2.22 may be otherwise
applied in accordance with Article 8), and (y) the Person providing Cash
Collateral and the Issuing Lender or Swing Line Lender, as applicable, may agree
that Cash Collateral shall not be released but instead held to support future
anticipated Fronting Exposure or other obligations.
SECTION 3. LETTERS OF CREDIT
3.1    L/C Commitment. (a) Subject to the terms and conditions hereof, each
Issuing Lender, in reliance on the agreements of the other Revolving Credit
Lenders set forth in Section 3.4, agrees to issue sight letters of credit on a
standby basis (the “Letters of Credit”) in support of the L/C Supportable
Obligations for the account of the Borrower on any Business Day during the
Revolving Credit Commitment Period in such form as may be approved from time to
time by such Issuing Lender;




--------------------------------------------------------------------------------




provided, that no Issuing Lender shall have any obligation to issue any Letter
of Credit if, after giving effect to such issuance, (i) the L/C Obligations
would exceed the L/C Commitment or (ii) the aggregate amount of the Available
Revolving Credit Commitments would be less than zero. Notwithstanding the
foregoing, no Issuing Lender shall have any obligation to issue any Letter of
Credit on any date that is later than seven Business Days prior to the Revolving
Credit Termination Date. Each Letter of Credit shall (i) be denominated in
Dollars and (ii) expire no later than the earlier of (x) the first anniversary
of its date of issuance and (y) the date which is five Business Days prior to
the Revolving Credit Termination Date; provided that any Letter of Credit may
provide for the extension thereof for up to additional one year periods (which
shall in no event extend beyond the date referred to in clause (y) above).
(b)No Issuing Lender shall at any time be obligated to issue any Letter of
Credit hereunder if (i) there shall have occurred and be continuing a Default or
Event of Default shall exist or (ii) such issuance would conflict with, or cause
such Issuing Lender or any L/C Participant to exceed any limits imposed by, any
applicable Requirement of Law.
(c)So long as any Lender is a Defaulting Lender, no Issuing Lender shall be
required to issue, amend or increase any Letters of Credit, unless it is
satisfied that the related exposure and such Defaulting Lender’s then
outstanding L/C Obligations will be 100% covered by the Commitments of the
non-Defaulting Lenders (by re-allocation among non-Defaulting Lenders (without
the participation of such Defaulting Lender therein) as provided in Section
2.21(a)(iv)) and/or by Cash Collateral provided by such Defaulting Lender
(and/or by the Borrower in accordance with Section 2.22(a)).
(d)No Issuing Lender shall be under any obligation to issue any Letter of Credit
if:
(i)any order, judgment or decree of any Governmental Authority or arbitrator
shall by its terms purport to enjoin or restrain the Issuing Lender from issuing
the Letter of Credit, or any Law applicable to the Issuing Lender or any request
or directive (whether or not having the force of law) from any Governmental
Authority with jurisdiction over the Issuing Lender shall prohibit, or request
that the Issuing Lender refrain from, the issuance of letters of credit
generally or the Letter of Credit in particular or shall impose upon the Issuing
Lender with respect to the Letter of Credit any restriction, reserve or capital
requirement (for which the Issuing Lender is not otherwise compensated
hereunder) not in effect on the Closing Date, or shall impose upon the Issuing
Lender any unreimbursed loss, cost or expense which was not applicable on the
Closing Date and which the Issuing Lender in good faith deems material to it; or
(ii)the issuance of the Letter of Credit would violate one or more policies of
the Issuing Lender applicable to letters of credit generally.
3.2    Procedure for Issuance of Letter of Credit. The Borrower may from time to
time request that an Issuing Lender issue a Letter of Credit by delivering to
such Issuing Lender (with a copy to the Administrative Agent) a Letter of Credit
Request in the form of Exhibit G, attached hereto, accompanied by such other
certificates, documents and other papers and other information as such Issuing
Lender may request. If the Issuing Lender shall so reasonably request, each
Letter of Credit Request shall be accompanied by an Application; provided that
if the Administrative Agent reasonably determines that such Application contains
all information required with respect to a Letter of Credit, no Letter of Credit
Request shall be necessary. Upon receipt of any Letter of Credit Request, an
Issuing Lender will process such request in accordance with its customary
procedures. The Issuing Lender, upon determining that it has received an
acceptable Letter of Credit Request, that the terms and conditions of the
requested Letter of Credit are acceptable to it and that the Administrative
Agent has confirmed that such issuance would




--------------------------------------------------------------------------------




not cause (i) the L/C Obligations to exceed the L/C Commitment or (ii) the
aggregate amount of the Available Revolving Credit Commitments to be less than
zero, shall issue the Letter of Credit (but in no event shall any Issuing Lender
be required to issue any Letter of Credit earlier than three Business Days after
its receipt of a Letter of Credit Request). The original of any Letter of Credit
shall be delivered to the beneficiary thereof or as otherwise agreed to by the
Borrower and the Issuing Lender. Promptly after the issuance or amendment of a
Letter of Credit, the Issuing Lender shall promptly notify the Administrative
Agent and the Borrower, in writing, of such issuance or amendment and such
notice shall be accompanied by a copy of such issuance or amendment. Upon
receipt of such notice, the Administrative Agent shall notify each L/C
Participant of such issuance or amendment, and if so requested by an L/C
Participant, the Administrative Agent shall provide such L/C Participant with
copies of such issuance or amendment.
3.3    Fees and Other Charges. (a) The Borrower will pay a fee to the
Administrative Agent, for the ratable benefit of the Revolving Credit Lenders,
on the daily aggregate drawable amount of all outstanding Letters of Credit at a
per annum rate equal to the Applicable Margin then in effect with respect to
Eurodollar Loans under the Revolving Credit Facility ( the “Letter of Credit
Fee”), shared ratably among the Revolving Credit Lenders in accordance with
their respective Revolving Credit Percentages and payable quarterly in arrears
on each L/C Fee Payment Date after the issuance date; provided, however, any
fees otherwise payable for the account of a Defaulting Lender with respect to
any Letter of Credit as to which such Defaulting Lender has not provided Cash
Collateral satisfactory to the Issuing Lender pursuant to Section 3.1(c) shall
be payable, to the maximum extent permitted by applicable Law, to the other
Lenders in accordance with the upward adjustments in their respective Applicable
Percentages allocable to such Letter of Credit pursuant to Section 2.21(a)(iv),
with the balance of such fee, if any, payable to the Borrower to the extent that
the Borrower has provided Cash Collateral on account of such Defaulting Lender
pursuant to Section 2.22(a) and otherwise to the Issuing Lender for its own
account; provided further that any fee payable to a Defaulting Lender shall be
subject to Section 2.21(a)(iii). In addition, except as otherwise agreed to
between the relevant Issuing Lender and the Borrower, the Borrower shall pay to
the relevant Issuing Lender for its own account a fronting fee on the aggregate
drawable amount of all outstanding Letters of Credit issued by it of 0.125% per
annum, payable quarterly in arrears on each L/C Fee Payment Date after the
issuance date. Notwithstanding anything to the contrary contained herein, while
any of the events described in Section 8(f) shall have occurred and be
continuing with respect to the Borrower, the Letter of Credit Fee shall accrue
at a rate equal to the Applicable Margin plus 2% per annum.
(b)In addition to the foregoing fees, the Borrower shall pay or reimburse each
Issuing Lender quarterly in arrears on each L/C Fee Payment Date for such
reasonable, normal and customary costs and expenses as are incurred or charged
by such Issuing Lender in issuing, effecting payment under, amending or
otherwise administering any Letter of Credit.
3.4    L/C Participations. (a) Each Issuing Lender irrevocably agrees to grant
and hereby grants to each L/C Participant, and, to induce each Issuing Lender to
issue Letters of Credit hereunder, each L/C Participant irrevocably agrees to
accept and purchase and hereby accepts and purchases from each Issuing Lender,
on the terms and conditions hereinafter stated, for such L/C Participant’s own
account and risk, an undivided interest equal to such L/C Participant’s
Revolving Credit Percentage of each Issuing Lender’s obligations and rights
under each Letter of Credit issued by such Issuing Lender hereunder and the
amount of each draft paid by such Issuing Lender thereunder. Each L/C
Participant unconditionally and irrevocably agrees with each Issuing Lender
that, if a draft is paid under any Letter of Credit issued by such Issuing
Lender for which such Issuing Lender is not reimbursed in full by the Borrower
in accordance with the terms of this Agreement, such L/C Participant shall pay
to the




--------------------------------------------------------------------------------




Administrative Agent for the account of such Issuing Lender upon demand at the
Funding Office (and thereafter the Administrative Agent shall promptly pay to
such Issuing Lender) an amount equal to such L/C Participant’s Revolving Credit
Percentage of the amount of such draft, or any part thereof, that is not so
reimbursed. Each L/C Participant’s obligation to pay such amount shall be
absolute and unconditional and shall not be affected by any circumstance,
including (i) any setoff, counterclaim, recoupment, defense or other right that
such L/C Participant may have against the Issuing Lender, the Borrower or any
other Person for any reason whatsoever, (ii) the occurrence or continuance of a
Default or an Event of Default or the failure to satisfy any of the other
conditions specified in Section 5, (iii) any adverse change in the condition
(financial or otherwise) of the Borrower, (iv) any breach of this Agreement or
any other Loan Document by the Borrower or any other L/C Participant or (v) any
other circumstance, happening or event whatsoever, whether or not similar to any
of the foregoing. The failure of any L/C Participant to make any payment
pursuant to this Section 3.4 shall not relieve any other L/C Participant of its
obligation hereunder.
(b)If any amount (a “Participation Amount”) required to be paid by any L/C
Participant to an Issuing Lender through the Administrative Agent pursuant to
Section 3.4(a) in respect of any unreimbursed portion of any payment made by
such Issuing Lender under any Letter of Credit is paid to such Issuing Lender
within three Business Days after the date such payment is due, such Issuing
Lender shall so notify the Administrative Agent, which shall promptly notify the
L/C Participants, and each L/C Participant shall pay to the Administrative
Agent, for the account of such Issuing Lender, on demand (and thereafter the
Administrative Agent shall promptly pay to such Issuing Lender) an amount equal
to the product of (i) such Participation Amount, times (ii) the daily average
Federal Funds Effective Rate during the period from and including the date such
payment is required to the date on which such payment is immediately available
to such Issuing Lender, times (iii) a fraction the numerator of which is the
number of days that elapse during such period and the denominator of which is
360. If any Participation Amount required to be paid by any L/C Participant
pursuant to Section 3.4(a) is not made available to the Administrative Agent for
the account of the relevant Issuing Lender by such L/C Participant within three
Business Days after the date such payment is due, the Administrative Agent on
behalf of such Issuing Lender shall be entitled to recover from such L/C
Participant, on demand, such Participation Amount with interest thereon
calculated from such due date at the rate per annum applicable to Base Rate
Loans under the Revolving Credit Facility. A certificate of the Administrative
Agent submitted on behalf of an Issuing Lender to any L/C Participant with
respect to any amounts owing under this Section shall be conclusive in the
absence of manifest error.
(c)Whenever, at any time after an Issuing Lender has made payment under any
Letter of Credit and has received from the Administrative Agent any L/C
Participant’s pro rata share of such payment in accordance with Section 3.4(a),
such Issuing Lender receives any payment related to such Letter of Credit
(whether directly from the Borrower or otherwise, including proceeds of
collateral applied thereto by such Issuing Lender), or any payment of interest
on account thereof, such Issuing Lender will distribute to the Administrative
Agent for the account of such L/C Participant (and thereafter the Administrative
Agent will promptly distribute to such L/C Participant) its pro rata share of
such payment in accordance with Section 3.4(a), if the Administrative Agent
received for the account of the Issuing Lender (whether directly from the
Borrower or otherwise, including proceeds of any collateral applied thereto by
the Administrative Agent) or any payment of interest on account thereof, the
Administrative Agent will distribute to such L/C Participant its pro rata share
thereof; provided, however, that in the event that any such payment received by
such Issuing Lender shall be required to be returned by such Issuing Lender,
such L/C Participant shall return to the Administrative Agent for the account of
such Issuing Lender (and thereafter the Administrative Agent shall promptly
return to such Issuing Lender) the portion thereof previously distributed by
such Issuing Lender.




--------------------------------------------------------------------------------




3.5    Reimbursement Obligation of the Borrower. The Borrower agrees to
reimburse each Issuing Lender, within one Business Day (or two Business Days if
the Borrower and the Administrative Agent are notified on after 11:00 a.m. New
York City time on such date) after the Business Day on which such Issuing Lender
notifies the Borrower and the Administrative Agent of the date and amount of a
draft presented under any Letter of Credit and paid by such Issuing Lender, for
the amount of (a) such draft so paid and (b) any taxes, fees, charges or other
costs or expenses incurred by such Issuing Lender in connection with such
payment (the amounts described in the foregoing clauses (a) and (b) in respect
of any drawing, collectively, the “Payment Amount”). Each such payment shall be
made to such Issuing Lender through the Administrative Agent in lawful money at
its address for notices specified herein in lawful money of the United States of
America and in immediately available funds. Interest shall be payable on each
Payment Amount from the date of the applicable drawing until payment in full at
the rate set forth in (i) until the second Business Day following the date of
the applicable drawing, Section 2.11(b) and (ii) thereafter, Section 2.11(c).
Each notice from an Issuing Lender of a drawing under any Letter of Credit shall
(unless an event of the type described in clause (i) or (ii) of Section 8(f)
shall have occurred and be continuing with respect to the Borrower, in which
case the procedures specified in Section 3.4 for funding by L/C Participants
shall apply) constitute a request by the Borrower to the Administrative Agent
for a borrowing pursuant to Section 2.2 of Base Rate Loans (or, at the option of
the Administrative Agent and the applicable Swing Line Lender in their sole
discretion, a borrowing pursuant to Section 2.4 of Swing Line Loans) in the
amount of such drawing. The Borrowing Date with respect to such borrowing shall
be the first date on which a borrowing of Revolving Credit Loans (or, if
applicable, Swing Line Loans) could be made, pursuant to Section 2.2 (or, if
applicable, Section 2.4), if the Administrative Agent had received a notice of
such borrowing at the time the Administrative Agent receives notice from the
relevant Issuing Lender of such drawing under such Letter of Credit.
3.6    Obligations Absolute. The Borrower’s obligations under this Section 3
shall be absolute and unconditional under any and all circumstances and
irrespective of (i) any setoff, counterclaim or defense to payment that the
Borrower may have or have had against any Issuing Lender, any beneficiary of a
Letter of Credit or any other Person, (ii) any waiver by the Issuing Lender of
any requirement that exists for the Issuing Lender’s protection or any waiver by
the Issuing Lender which does not in fact materially prejudice the Borrower,
(iii) honor of a demand for payment presented electronically even if such Letter
of Credit requires that demand be in the form of a draft, any payment made by
the Issuing Lender in respect of an otherwise complying item presented after the
date specified as the expiration date of, or the date by which documents must be
received under such Letter of Credit if presentation after such date is
authorized by the UCC, the ISP or the UCP, as applicable or (iv) any payment by
the Issuing Lender under such Letter of Credit against presentation of a draft
or certificate that does not strictly comply with the terms of such Letter of
Credit; or any payment made by the Issuing Lender under such Letter of Credit to
any Person purporting to be a trustee in bankruptcy, debtor-in-possession,
assignee for the benefit of creditors, liquidator, receiver or other
representative of or successor to any beneficiary or any transferee of such
Letter of Credit, including any arising in connection with any proceeding under
any Debtor Relief Law. The Borrower also agrees with each Issuing Lender that
such Issuing Lender shall not be responsible for, and the Borrower’s
Reimbursement Obligations under Section 3.5 shall not be affected by, among
other things, the validity or genuineness of documents or of any endorsements
thereon, even though such documents shall in fact prove to be invalid,
fraudulent or forged, or any dispute between or among the Borrower and any
beneficiary of any Letter of Credit or any other party to which such Letter of
Credit may be transferred or any claims whatsoever of the Borrower against any
beneficiary of such Letter of Credit or any such transferee. No Issuing Lender
shall be liable to the Borrower for any error, omission, interruption or delay
in transmission, dispatch or delivery of any message or advice, however
transmitted, in connection with any Letter of Credit, except for errors or
omissions found by a final and nonappealable decision of a court of competent
jurisdiction to have




--------------------------------------------------------------------------------




resulted from the gross negligence or willful misconduct of such Issuing Lender.
The Borrower, the Lenders and any other party hereto agree that any action taken
or omitted by an Issuing Lender under or in connection with any Letter of Credit
issued by it or the related drafts or documents, including the payment thereof,
absent a finding of gross negligence or willful misconduct of the Issuing Lender
as determined by a final and nonappealable decision of a court of competent
jurisdiction, shall be binding on the Borrower, the Lenders and any other party
hereto and shall not result in any liability of such Issuing Lender to the
Borrower, the Lenders or any other party hereto.
3.77    Letter of Credit Payments. If any draft shall be presented for payment
under any Letter of Credit, the relevant Issuing Lender shall promptly notify
the Borrower and the Administrative Agent of the date and amount thereof. The
responsibility of the relevant Issuing Lender to the Borrower in connection with
any draft presented for payment under any Letter of Credit, in addition to any
payment obligation expressly provided for in such Letter of Credit issued by
such Issuing Lender, shall be limited to determining that the documents
(including each draft) delivered under such Letter of Credit in connection with
such presentment appear on their face to be in conformity with such Letter of
Credit.
3.8    Applications. To the extent that any provision of any Application related
to any Letter of Credit is inconsistent with the provisions of this Section 3,
the provisions of this Section 3 shall apply.
3.9    Existing Letters of Credit. The Borrower, the Administrative Agent, the
Revolving Credit Lenders and the Issuing Bank hereby acknowledge that on and as
of the Closing Date the Existing Letters of Credit shall irrevocably be deemed
to be Letters of Credit under this Agreement and all the provisions of this
Agreement shall apply to the Existing Letters of Credit as being Letters of
Credit issued under this Agreement by the relevant Issuing Bank, the whole
without novation of all of the obligations of Borrower to each relevant Issuing
Bank in respect of said Existing Letters of Credit.
3.10    Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by the Issuing Lender and the Borrower when a Letter of Credit
is issued (including any such agreement applicable to an Existing Letter of
Credit), (i) the rules of the ISP shall apply to each standby Letter of Credit
and (ii) the rules of the UCP shall apply to each commercial Letter of Credit.
Notwithstanding the foregoing, the Issuing Lender shall not be responsible to
the Borrower for, and the Issuing Lender’s rights and remedies against the
Borrower shall not be impaired by, any action or inaction of the Issuing Lender
required or permitted under any law, order or practice that is required or
permitted to be applied to any Letter of Credit or this Agreement, including the
Law or any order of a jurisdiction where the Issuing Lender or the beneficiary
is located, the practice stated in the ISP or UCP, as applicable, or in the
decisions, opinions, practice statements or official commentary of the ICC
Banking Commission, the Bankers Association for Finance and Trade -
International Financial Services Association (BAFT-IFSA), or the Institute of
International Banking Law & Practice, whether or not any Letter of Credit
chooses such law or practice.
SECTION 4. REPRESENTATIONS AND WARRANTIES
To induce the Administrative Agent and the Lenders to enter into this Agreement
and to make the Loans and issue or participate in the Letters of Credit, the
Borrower hereby represents and warrants to the Administrative Agent and each
Lender that:
4.1    Financial Condition
(a)[Reserved.]




--------------------------------------------------------------------------------




(b)The audited consolidated balance sheets of the Borrower and its Subsidiaries
as of December 31, 2012, and the related consolidated statements of income and
of cash flows for the fiscal year ended on such date, reported on by and
accompanied by a report from Deloitte & Touche LLP, a copy of which have
heretofore been furnished to each Lender, present fairly the consolidated
financial condition of the Borrower and its Subsidiaries as at such date, and
the results of their operations and cash flows for the period then ended. The
unaudited consolidated balance sheet of the Borrower and its Subsidiaries as of
March 31, 2013 and, June 30, 2013 and the related unaudited consolidated
statements of income and cash flows for the three-month periods ended on such
dates, copies of which have heretofore been furnished to the Administrative
Agent, present fairly the consolidated financial condition of the Borrower and
its Subsidiaries as at such dates, and the results of their operations and cash
flows for the three-month periods then ended (subject to normal year‑end audit
adjustments and the absence of footnotes). All such financial statements,
including the related schedules and notes thereto, have been prepared in
accordance with GAAP applied consistently throughout the periods involved
(except as approved by the aforementioned firm of accountants and disclosed
therein). The Borrower and its Subsidiaries do not have any material Guarantee
Obligations, contingent liabilities and liabilities for taxes, or any long‑term
leases or unusual forward or long‑term commitments, including any interest rate
or foreign currency swap or exchange transaction or other obligation in respect
of derivatives, that are not reflected in the financial statements referred to
in this paragraph or disclosed in SEC Reports filed prior to the date hereof.
During the period from September 30, 2013 to and including the date hereof there
has been no Disposition by the Borrower of any material part of its business or
Property except as has been expressly disclosed in SEC Reports filed prior to
the date hereof.
4.2    No Change. Since December 31, 2012 there has been no development or event
that has had or could reasonably be expected to have a Material Adverse Effect
except as has been expressly disclosed in SEC Reports filed prior to the date
hereof.
4.3    Corporate Existence; Compliance with Law. Each of the Borrower and its
Subsidiaries (a) is duly organized, validly existing and in good standing under
the laws of the jurisdiction of its organization, (b) has the corporate or
limited liability power and authority, and the legal right, to own and operate
its Property, to lease the Property it operates as lessee and to conduct the
business in which it is currently engaged, (c) is duly qualified as a foreign
corporation or other organization and in good standing under the laws of each
jurisdiction where its ownership, lease or operation of Property or the conduct
of its business requires such qualification except to the extent to so qualify
and be in good standing could not in the aggregate reasonably be expected to
have a Material Adverse Effect (and, in any event, the Borrower is duly
qualified as a foreign corporation and in good standing under the laws of the
States of Montana and South Dakota), and (d) is in compliance with all
Requirements of Law except to the extent that the failure to comply therewith
could not, in the aggregate, reasonably be expected to have a Material Adverse
Effect.
4.4    Corporate Power; Authorization; Enforceable Obligations. The Borrower has
the corporate power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and to borrow hereunder. The
Borrower has taken all necessary corporate action to authorize the execution,
delivery and performance of the Loan Documents to which it is a party and to
authorize the borrowings on the terms and conditions of this Agreement. No
consent or authorization of, filing with, notice to or other act by or in
respect of, any Governmental Authority or any other Person is required in
connection with the borrowings hereunder or the execution, delivery,
performance, validity or enforceability of this Agreement or any of the other
Loan Documents, except (i) consents, authorizations, filings and notices
described in Schedule 4.4, which consents, authorizations, filings and notices
have been obtained or made and are in full force and effect, and (ii) consents,
authorizations, filings or notices




--------------------------------------------------------------------------------




which, if not obtained, could not reasonably be expected to have a Material
Adverse Effect. This Agreement has been, and each other Loan Document upon
execution will be, duly executed and delivered on behalf of the Borrower. This
Agreement constitutes, and each other Loan Document upon execution will
constitute, a legal, valid and binding obligation of the Borrower, enforceable
against the Borrower in accordance with its terms, except as enforceability may
be limited by applicable bankruptcy, insolvency, reorganization, moratorium or
similar laws affecting the enforcement of creditors’ rights generally and by
general equitable principles (whether enforcement is sought by proceedings in
equity or at law).
4.5    No Legal Bar. The execution, delivery and performance of this Agreement
and the other Loan Documents, the issuance of Letters of Credit, the borrowings
hereunder and the use of proceeds thereof will not violate any Requirement of
Law or any Contractual Obligation of the Borrower or any of its Subsidiaries
(other than violations which in the aggregate could not reasonably be expected
to have a Material Adverse Effect and after taking into consideration all
consents and waivers obtained by the Borrower) and will not result in, or
require, the creation or imposition of any Lien on any of their respective
properties or revenues pursuant to any Requirement of Law or any such
Contractual Obligation.
4.6    No Material Litigation. Except as set forth on Schedule 4.6 or disclosed
in SEC Reports filed prior to the date of this Agreement, no litigation,
investigation or proceeding of or before any arbitrator or Governmental
Authority is pending or, to the knowledge of the Borrower, threatened by or
against the Borrower or any of its Subsidiaries or against any of their
respective properties or revenues (a) with respect to any of the Loan Documents
or any of the transactions contemplated hereby or thereby, or (b) that could
reasonably be expected to have a Material Adverse Effect.
4.7    No Default. Neither the Borrower nor any of its Subsidiaries is in
default under or with respect to any of its Contractual Obligations in any
respect that could reasonably be expected to have a Material Adverse Effect.
4.8    Ownership of Property. Except as set forth on Schedule 4.8, each of the
Borrower and its Subsidiaries has title in fee simple to, or a valid leasehold
interest in, or other appropriate property rights in, all its material real
property, and good title to, or a valid leasehold interest in, all its other
material Property.
4.9    Intellectual Property. The Borrower and each of its Subsidiaries owns, or
is licensed to use, all Intellectual Property necessary for the conduct of its
business as currently conducted except for any such Intellectual Property that
if it were not so owned or licensed could not reasonably be expected to have a
Material Adverse Effect. No material claim has been asserted and is pending by
any Person challenging or questioning the use of any Intellectual Property or
the validity or effectiveness of any Intellectual Property, nor does the
Borrower know of any valid basis for any such claim. The use of Intellectual
Property by the Borrower and its Subsidiaries does not infringe on the rights of
any Person in any material respect except for such claims and infringements
that, in the aggregate, could not reasonably be expected to have a Material
Adverse Effect.
4.10    Taxes. Each of the Borrower and its Material Subsidiaries has filed or
caused to be filed all Federal, state and other material tax returns that are
required to be filed and has paid all taxes shown to be due and payable on said
returns or on any assessments made against it or any of its Property and all
other taxes, fees or other charges imposed on it or any of its Property by any
Governmental Authority (other than any amount the validity of which is currently
being contested in good faith and with respect to which reserves in conformity
with GAAP have been provided on the books of the Borrower or




--------------------------------------------------------------------------------




its Material Subsidiaries, as the case may be); and no tax Lien has been filed,
and, to the knowledge of the Borrower, no claim is being asserted, with respect
to any such tax, fee or other charge.
4.11    Federal Regulations. The Borrower is not engaged in the business of
extending credit for the purpose of “purchasing” or “carrying” any “margin
stock” within the respective meanings of each of the quoted terms under
Regulation U as now and from time to time hereafter in effect, and no proceeds
of any extension of credit hereunder will be used to “purchase” or “carry” any
“margin stock” or to extend credit to others for the purpose of “purchasing” or
“carrying” any “margin stock”, except in compliance with applicable law and
regulations.
4.12    Labor Matters. There are no strikes or other labor disputes against the
Borrower or any of its Subsidiaries pending or, to the knowledge of the
Borrower, threatened that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. Hours worked by and payment made to
employees of the Borrower and its Subsidiaries have not been in violation of the
Fair Labor Standards Act or any other applicable Requirement of Law dealing with
such matters that (individually or in the aggregate) could reasonably be
expected to have a Material Adverse Effect. All payments due from the Borrower
or any of its Subsidiaries on account of employee health and welfare insurance
that (individually or in the aggregate) could reasonably be expected to have a
Material Adverse Effect if not paid have been paid or accrued as a liability on
the books of the Borrower or the relevant Subsidiary.
4.13    ERISA. Other than exceptions to any of the following that could not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect: (a) neither a Reportable Event nor a failure to meet the minimum
funding standard (within the meaning of Section 412 of the Code or Sections 303
and 304 of ERISA) has occurred during the five‑year period prior to the date on
which this representation is made or deemed made with respect to any Single
Employer Plan, and each Single Employer Plan has complied in all material
respects with the applicable provisions of ERISA and the Code; (b) no
termination of a Single Employer Plan has occurred, and no Lien in favor of the
PBGC or a Single Employer Plan has arisen, during such five-year period; (c) the
present value of all accrued benefits under each Single Employer Plan (based on
those assumptions used to fund such Single Employer Plans) did not, as of the
last annual valuation date prior to the date on which this representation is
made or deemed made, exceed the value of the assets of such Single Employer Plan
allocable to such accrued benefits by a material amount; (d) neither the
Borrower nor any Commonly Controlled Entity has had a complete or partial
withdrawal from any Multiemployer Plan that has resulted or could reasonably be
expected to result in a material liability under ERISA; and (e) no such
Multiemployer Plan is in Reorganization or Insolvent.
4.14    Investment Company Act; Other Regulations. The Borrower is not an
“investment company”, or a company “controlled” by an “investment company”,
within the meaning of the Investment Company Act of 1940, as amended. Except as
set forth on Schedule 4.14, the Borrower is not subject to regulation under any
Requirement of Law (other than Regulation X of the Board) that limits its
ability to incur Indebtedness under this Agreement.
4.15    Subsidiaries. (a) The Subsidiaries listed on Schedule 4.15 constitute
all the Subsidiaries of the Borrower at the date hereof and each Material
Subsidiary is indicated by an asterisk on Schedule 4.15. Schedule 4.15 sets
forth as of the date hereof the name and jurisdiction of incorporation of each
Subsidiary and, as to each Subsidiary, the percentage of each class of Capital
Stock owned by the Borrower.




--------------------------------------------------------------------------------




(b)There are no outstanding subscriptions, options, warrants, calls, rights or
other agreements or commitments (other than stock options granted to employees
or directors and directors’ qualifying shares) of any nature relating to any
Capital Stock of the Borrower or any Subsidiary, except as disclosed on Schedule
4.15.
4.16    Environmental Matters. Except as set forth on Schedule 4.16 or disclosed
in SEC Reports filed prior to the date hereof, other than exceptions to any of
the following that could not, individually or in the aggregate, reasonably be
expected to have a Material Adverse Effect:
(i)The Borrower and its Material Subsidiaries: (A) are, and within the period of
all applicable statutes of limitation have been, in compliance with all
applicable Environmental Laws; (B) hold all Environmental Permits (each of which
is in full force and effect) required for any of their current or intended
operations or for any property owned, leased, or otherwise operated by any of
them; (C) are, and within the period of all applicable statutes of limitation
have been, in compliance with all of their Environmental Permits; and
(D) reasonably believe that: each of their Environmental Permits will be timely
renewed and complied with, without material expense; any additional
Environmental Permits that may be required of any of them will be timely
obtained and complied with, without material expense; and compliance with any
Environmental Law that is or is expected to become applicable to any of them
will be timely attained and maintained, without material expense.
(ii)Materials of Environmental Concern are not present at, on, under, in, or
about any real property now or formerly owned, leased or operated by the
Borrower or any of its Material Subsidiaries, or at any other location
(including any location to which Materials of Environmental Concern have been
sent for re-use or recycling or for treatment, storage, or disposal) which could
reasonably be expected to (A) give rise to liability of the Borrower or any of
its Material Subsidiaries under any applicable Environmental Law, or
(B) interfere with the Borrower’s or any of its Material Subsidiaries’ continued
operations, or (C) impair the fair saleable value of any real property owned or
leased by the Borrower or any of its Material Subsidiaries (excluding any use
restrictions that may be applicable to any such real property as of the date
hereof).
(iii)There is no judicial, administrative, or arbitral proceeding (including any
notice of violation or alleged violation) under or relating to any Environmental
Law to which the Borrower or any of its Material Subsidiaries is, or to the
knowledge of the Borrower or any of its Material Subsidiaries will be, named as
a party that is pending or, to the knowledge of the Borrower or any of its
Material Subsidiaries, threatened.
(iv)Neither the Borrower nor any of its Material Subsidiaries has been notified
that it is a potentially responsible party under or relating to the federal
Comprehensive Environmental Response, Compensation, and Liability Act, as
amended or any similar Environmental Law, or with respect to any Materials of
Environmental Concern.
(v)Neither the Borrower nor any of its Material Subsidiaries has entered into or
agreed to any consent decree, order, or settlement or other agreement, or is
subject to any judgment, decree, or order or other agreement, in any judicial,
administrative, arbitral, or other forum for dispute resolution, the obligations
of the Borrower and its Material Subsidiaries under which remain unsatisfied and
unwaived (other than ongoing compliance obligations under any Environmental
Law).




--------------------------------------------------------------------------------




(vi)Neither the Borrower nor any of its Material Subsidiaries has assumed or
retained, by contract or operation of law, any liabilities of any kind, fixed or
contingent, known or unknown, under any Environmental Law or with respect to any
Material of Environmental Concern.
4.17    Accuracy of Information, etc. All information, reports and other papers
and data (other than projections) furnished to the Lenders by the Borrower, or
on behalf of the Borrower, and all SEC Reports were, in each case at the date
thereof, complete and correct in all material respects, or have been
subsequently supplemented by other information, reports or other papers or data,
to the extent necessary to give the Lenders a true and accurate knowledge of the
subject matter in all material respects. All projections with respect to the
Borrower or any Material Subsidiary, if furnished by the Borrower, were prepared
and presented in good faith by the Borrower based upon facts and assumptions
that the Borrower believed to be reasonable in light of current and foreseeable
conditions, it being understood that projections are subject to significant
uncertainties and contingencies, many of which are beyond the control of the
Borrower and that no assurance can be given that the financial results set forth
in such projections will actually be realized and the Borrower shall be under no
obligation to update such projections. No document furnished or statement made
in writing to the Lenders by or on behalf of the Borrower in connection with the
negotiation, preparation or execution of this Agreement and no SEC Report
contained as of the date thereof any untrue statement of a material fact, or
omitted to state any such material fact necessary in order to make the
statements contained therein not misleading.
4.18    Solvency. The Borrower is, and after giving effect to the transactions
contemplated hereby and the incurrence of all Indebtedness and obligations being
incurred in connection herewith will be, Solvent.
4.19    Anti-Corruption; OFAC; Anti-Money Laundering.
(a)Anti-Corruption. None of the Borrower, any of its Subsidiaries, or any
director or officer thereof, nor, to the Borrower’s knowledge, any employee,
Affiliate, agent or representative of the Borrower or of any of its
Subsidiaries, has, in the course of its actions for, or on behalf of, the
Borrower or any such Subsidiary, directly or indirectly (i) used any corporate
funds of the Borrower or any such Subsidiary for any contribution, gift,
entertainment or other expenses relating to political activity, in each case, in
violation of the U.S. Foreign Corrupt Practices Act of 1977, as amended, or any
other applicable anti-bribery or corruption Law (each, an “Anti-Corruption
Law”), (ii) made any direct or indirect payment to any foreign or domestic
government official or employee in violation of any applicable Anti- Corruption
Law, (iii) violated or is in violation, in any material respect, of any
provision of any applicable Anti-Corruption Law.
(b)OFAC.
(i)Neither the Borrower nor any of its Subsidiaries, nor, to the Borrower’s
knowledge, any director, officer, employee agent, Affiliate or representative of
the Borrower or any of its Subsidiaries, is, or is owned or controlled by a
Person that is: the subject of any sanctions administered or enforced by OFAC
(collectively, “Sanctions”),
(ii)Neither the Borrower nor any of its Subsidiaries is located or organized in
a country or territory that is the subject of Sanctions (including Cuba, Iran,
North Korea, Sudan and Syria).




--------------------------------------------------------------------------------




(iii)The Borrower will not, directly or, to its knowledge, indirectly, use the
proceeds of the Loans, or lend, contribute or otherwise make available such
proceeds to any Subsidiary, joint venture partner or other Person to fund or
facilitate any activities or business of or with any Person, or in any country
or territory, that, at the time of such funding or facilitation, is the subject
of Sanctions.
(c)Anti-Money Laundering. The operations of the Borrower and its Subsidiaries
are and have been conducted at all times in material compliance with all
applicable Laws relating to terrorism or money laundering (collectively, the
“Anti-Money Laundering Laws”), and no action, suit or proceeding by or before
any Governmental Authority involving the Borrower or any of its Subsidiaries
with respect to any potential material violation of any Anti-Money Laundering
Law is pending or, to the knowledge of the Borrower, threatened.
SECTION 5. CONDITIONS PRECEDENT
5.1    Conditions to Closing Date. The agreement of each Lender to make the
initial extension of credit requested to be made by it hereunder is subject to
the satisfaction, prior to or concurrently with the making of such extension of
credit on the Closing Date, of the following conditions precedent:
(a)Loan Documents. The Administrative Agent shall have received this Agreement,
executed and delivered by a duly authorized officer of the Borrower and the
other parties hereto (including each Lender under the Original Credit Agreement
as either a “Continuing Lender” or an “Exiting Lender”).
(b)No Default or Event of Default. There shall not exist (pro forma for the
incurrence of the Facility) any Default or Event of Default.
(c)Approvals. All governmental and third party approvals necessary or, in the
reasonable discretion of the Joint Lead Arrangers, advisable in connection with
the transactions contemplated hereby and the continuing operations of the
Borrower and its Subsidiaries shall have been obtained and be in full force and
effect, and all applicable waiting periods shall have expired without any action
being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose materially adverse conditions on the financings
contemplated hereby.
(d)Fees. (i) The Lenders, the Joint Lead Arrangers and the Administrative Agent
shall have received all fees required to be paid, and all expenses required to
be reimbursed for which invoices have been presented (including reasonable fees,
disbursements and other charges of counsel to the Agents), on or before the
Closing Date and (ii) the Administrative Agent, on behalf of the Lenders under
the Original Credit Agreement, shall have received, on or before the Closing
Date, all fees accrued to such date and payable to such Lenders in respect of
the Commitments and Extensions of Credit under the Original Credit Agreement
(including all Letter of Credit Fees and Commitment Fees thereunder). Without
limiting the generality of the foregoing, all fees required to be paid under the
Fee Letters as of the Closing Date shall have been paid in full. All such
amounts will be paid with proceeds of Loans made on the Closing Date and will be
reflected in the funding instructions given by the Borrower to the
Administrative Agent on or before the Closing Date.
(e)Closing Certificate. The Administrative Agent shall have received
certificates of the Borrower, dated the Closing Date, substantially in the form
of Exhibit B, with appropriate insertions and attachments.




--------------------------------------------------------------------------------




(f)Good Standing. The Administrative Agent shall have received a copy of a
certificate of good standing for the Borrower from the office of the secretary
of state of the State of Delaware.
(g)Legal Opinions. The Administrative Agent shall have received an executed
legal opinion addressed to the Administrative Agent and the Lenders and in form
and substance reasonably satisfactory to the Joint Lead Arrangers from Timothy
P. Olson, Senior Corporate Counsel and Corporate Secretary of the Borrower and
its Subsidiaries.
(h)PATRIOT Act, Etc. The Lenders shall have received, at least five Business
Days prior to the Closing Date, all documentation and other information required
by regulatory authorities under applicable “know your customer” and anti-money
laundering rules and regulations, including the Patriot Act.
5.2    Conditions to Each Extension of Credit or Increase of Revolving Credit
Commitments. The agreement of each Lender to make any extension of credit
requested to be made by it hereunder on any date (including any extension of
credit made on the Closing Date) or to increase the Revolving Credit Commitments
hereunder are subject to the satisfaction of the following conditions precedent:
(a)Representations and Warranties. Each of the representations and warranties
made by the Borrower in or pursuant to the Loan Documents, other than those in
Sections 4.2 and 4.6 (except to the extent applicable to an earlier date) shall
be true and correct in all material respects on and as of such date as if made
on and as of such date.
(b)No Default. No Default or Event of Default shall have occurred and be
continuing on such date or after giving effect to the extensions of credit
requested to be made on such date.
Each borrowing by and issuance of a Letter of Credit on behalf of the Borrower
hereunder shall constitute a representation and warranty by the Borrower as of
the date of such extension of credit that the conditions contained in this
Section 5.2 have been satisfied.
SECTION 6. AFFIRMATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other Obligation is
owing to any Lender or the Administrative Agent hereunder (other than any
Obligation for indemnifications or reimbursements in respect of which no claim
or demand for payment has been made), the Borrower shall and shall cause each of
its Subsidiaries to:
6.1    Financial Statements. Furnish to the Administrative Agent (which shall
make available such items to the Lenders):
(a)as soon as available, but in any event within 90 days after the end of each
fiscal year of the Borrower, a copy of the audited consolidated balance sheet of
the Borrower and its Subsidiaries as at the end of such year and the related
audited consolidated statements of income and cash flows for such year, setting
forth in each case in comparative form the actual figures as of the end of and
for the previous year, reported on without a “going concern” or like
qualification or exception, or qualification arising out of the scope of the
audit, by Deloitte & Touche LLP or other independent certified public
accountants of nationally recognized standing, provided that delivering to the




--------------------------------------------------------------------------------




Administrative Agent copies of the Borrower’s Annual Report on Form 10-K for
such period shall satisfy the foregoing requirements; and
(b)as soon as available, but in any event not later than 45 days after the end
of each of the first three quarterly periods of each fiscal year of the
Borrower, the unaudited consolidated balance sheet of the Borrower and its
Subsidiaries as at the end of such quarter and the related unaudited
consolidated statements of income and cash flows for such quarter and the
portion of the fiscal year through the end of such quarter, setting forth in
each case in comparative form the actual figures as of the end of and for the
corresponding period in the previous year, certified by a Responsible Officer as
being fairly stated in all material respects (subject to normal year‑end audit
adjustments and the absence of footnotes), provided that delivering to the
Administrative Agent copies of the Borrower’s Quarterly Report on Form 10-Q for
such period shall satisfy the foregoing requirements;
all such financial statements to be complete and correct in all material
respects and to be prepared in reasonable detail and in accordance with GAAP
applied consistently throughout the periods reflected therein and with prior
periods (except as approved by such accountants or officer, as the case may be,
and disclosed therein). Information required to be delivered pursuant to the
foregoing Section 6.1(a) and (b) or pursuant to Section 6.2(c) below shall be
deemed to have been delivered on the date on which Borrower delivers electronic
copies of such information to the Administrative Agent or on the date on which
the Borrower provides notice (including notice by e-mail) to the Administrative
Agent (which notice the Administrative Agent will convey promptly to the
Lenders) that such information has been posted on the SEC website on the
Internet at sec.gov/edgar/searches.htm or at another website identified in such
notice and accessible by the Lenders without charge; provided that (i) such
notice may be included in a certificate delivered pursuant to Section 6.2(a) or
(b) and (ii) the Borrower shall deliver paper copies of such information to the
Administrative Agent, and the Administrative Agent shall deliver paper copies of
such information to any Lender that requests such delivery.
6.2    Certificates; Other Information. Furnish to the Administrative Agent
(which shall make available such items to the Lenders):
(a)concurrently with the delivery of the financial statements referred to in
Section 6.1(a), a certificate of the independent certified public accountants
reporting on such financial statements stating that in making the examination
necessary therefor no knowledge was obtained of any Default or Event of Default,
except as specified in such certificate (it being understood that such
certificate shall be limited to the items that independent certified public
accountants are permitted to cover in such certificates pursuant to the
professional standards and customs of their profession);
(b)concurrently with the delivery of any financial statements pursuant to
Section 6.1, (i) a certificate of a Responsible Officer stating that, to the
best of such Responsible Officer’s knowledge, the Borrower during such period
has observed or performed all of its covenants and other agreements, and
satisfied every condition, contained in this Agreement and the other Loan
Documents to which it is a party to be observed, performed or satisfied by it,
and that such Responsible Officer has obtained no knowledge of any Default or
Event of Default except as specified in such certificate and (ii) a Compliance
Certificate containing all information and calculations necessary for
determining compliance by the Borrower and its Subsidiaries with the provisions
of this Agreement referred to therein as of the last day of the fiscal quarter
or fiscal year of the Borrower, as the case may be;
(c)within five Business Days after the same are sent, copies of all reports that
the Borrower sends to the holders of any class of its public equity securities
and, within five Business Days




--------------------------------------------------------------------------------




after the same are filed, copies of all registration statements, SEC Reports and
other material reports that the Borrower may file with the SEC;
(d)concurrently with the delivery thereof or promptly after receipt thereof, a
copy of all notices of default by the Borrower under either Indenture; and
(e)promptly, such additional financial and other information (including any
bondable capacity reports or information then available) as any Lender may,
through the Administrative Agent, from time to time reasonably request.
6.3    Payment of Obligations. Pay, discharge or otherwise satisfy at or before
maturity or before they become delinquent, as the case may be, all its
obligations of whatever nature, material to the Borrower and its Subsidiaries
taken as a whole, except where the amount or validity thereof is currently being
contested in good faith and reserves in conformity with GAAP with respect
thereto have been provided on the books of the Borrower or its Subsidiaries, as
the case may be.
6.4    Conduct of Business and Maintenance of Existence; Compliance. (a)
(i) Preserve, renew and keep in full force and effect its organizational
existence and (ii) take all reasonable action to maintain all rights, privileges
and franchises necessary or desirable in the normal conduct of its business,
except, in each case, as otherwise permitted by Section 7.2 and except, in the
case of clause (ii) above, to the extent that failure to do so could not, in the
aggregate, reasonably be expected to have a Material Adverse Effect; and
(b) comply with all Contractual Obligations and Requirements of Law, except to
the extent that failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.
6.5    Maintenance of Property; Insurance. (a) Keep all material Property and
systems useful and necessary in its business in good working order and
condition, ordinary wear and tear and casualties excepted, (b) maintain with
financially sound and reputable insurance companies insurance on all its
material Property in at least such amounts and against at least such risks as
are usually insured against in the same general area by companies engaged in the
same or a similar business, and (c) except pursuant to Dispositions not
prohibited hereby, maintain ownership, directly (and not through any
Subsidiary), of all or substantially all of the businesses and assets of the
Utility Business.
6.6    Inspection of Property; Books and Records; Discussions. (a) Keep proper
books of records and accounts in which full, true and correct entries in
conformity with GAAP and all Requirements of Law shall be made of all dealings
and transactions in relation to its business and activities and (b) upon
reasonable prior notice, permit representatives of any Lender to visit and
inspect any of its properties and examine and make abstracts from any of its
books and records at any reasonable time and as often as may reasonably be
desired and to discuss the business, operations, properties and financial and
other condition of the Borrower and its Subsidiaries with officers and employees
of the Borrower and its Subsidiaries and with its independent certified public
accountants.
6.7    Notices. Within five days after the Borrower or any of its Subsidiaries
has knowledge of such event or circumstance under clause (a) below, within ten
days after the Borrower or any of its Subsidiaries has knowledge of such event
or circumstance under clause (b), (c) or (f) below, and within thirty days after
the Borrower or any of its Subsidiaries has knowledge of such event or
circumstance under clause (d) or (e) below, give notice to the Administrative
Agent of:
(a)the occurrence of any Default or Event of Default;




--------------------------------------------------------------------------------




(b)any (i) default or event of default under any Contractual Obligation of the
Borrower or any of its Material Subsidiaries or (ii) litigation, investigation
or proceeding which may exist at any time between the Borrower or any of its
Material Subsidiaries and any Governmental Authority, that in either case, if
not cured or if adversely determined, as the case may be, could reasonably be
expected to have a Material Adverse Effect;
(c)any litigation or proceeding affecting the Borrower or any of its Material
Subsidiaries (i) in which the amount involved is $50,000,000 or more and not
covered by insurance, (ii) in which injunctive or similar relief is sought which
if such relief is obtained could reasonably be expected to have a Material
Adverse Effect, or (iii) which directly relates to any Loan Document;
(d)(i) the occurrence of any Reportable Event with respect to any Single
Employer Plan, a failure to make any required contribution to a Single Employer
Plan, the creation of any Lien in favor of the PBGC or a Single Employer Plan or
any withdrawal from, or the termination, Reorganization or Insolvency of, any
Multiemployer Plan or (ii) the institution of proceedings or the taking of any
other action by the PBGC or the Borrower or any Commonly Controlled Entity or
any Multiemployer Plan with respect to the withdrawal from, or the termination,
Reorganization or Insolvency of, any Single Employer Plan or Multiemployer Plan;
(e)any notice that any Governmental Authority may deny any application for a
material Environmental Permit sought by, or revoke or refuse to renew any
material Environmental Permit held by, the Borrower; and
(f)any development or event that has had or could reasonably be expected to have
a Material Adverse Effect.
Each notice pursuant to this Section shall be accompanied by a statement of a
Responsible Officer setting forth details of the occurrence referred to therein
and stating what action the Borrower or the relevant Subsidiary proposes to take
with respect thereto. For purposes of this Section 6.7, the Borrower shall be
deemed to have knowledge of an event or circumstance if (i) the chief executive
officer, president, chief financial officer, treasurer, general counsel or any
assistant general counsel has actual knowledge or receives written notice
thereof or (ii) any other officer of the Borrower charged with responsibility
for the matter that is the subject of such notice requirement knows or should
have known that such notice was required.
6.8    Environmental Laws. (a) Comply in all respects with, and ensure
compliance in all respects by all tenants and subtenants, if any, with, all
applicable Environmental Laws, and obtain and comply in all respects with and
maintain, and ensure that all tenants and subtenants obtain and comply in all
material respects with and maintain, any and all licenses, approvals,
notifications, registrations or permits required by applicable Environmental
Laws, except in any such case as such failure to comply or obtain would not
reasonably be expected to have a Material Adverse Effect.
(b)Conduct and complete all material investigations, studies, sampling and
testing, and all remedial, removal and other actions required under
Environmental Laws.
6.9    Further Assurances. From time to time execute and deliver, or cause to be
executed and delivered, such additional instruments, certificates or documents,
and take such actions, as the Administrative Agent may reasonably request for
the purposes of implementing or effectuating the provisions of this Agreement
and the other Loan Documents. Upon the exercise by the Administrative




--------------------------------------------------------------------------------




Agent or any Lender of any power, right, privilege or remedy pursuant to this
Agreement or the other Loan Documents which requires any consent, approval,
recording, qualification or authorization of any Governmental Authority, the
Borrower will execute and deliver, or will cause the execution and delivery of,
all applications, certifications, instruments and other documents and papers
that the Administrative Agent or such Lender may be required to obtain from the
Borrower or any of its Subsidiaries for such governmental consent, approval,
recording, qualification or authorization.
6.10    Use of Proceeds. Use proceeds of the Loans for general corporate
purposes (including commercial paper support) of the Borrower and its
Subsidiaries in the ordinary course of business. The Letters of Credit shall be
used to support payment obligations of the Borrower or its Subsidiaries in each
case incurred for general corporate purposes (including commercial paper
support) of the Borrower and its Subsidiaries in the ordinary course of
business.
6.11    Credit Ratings. Use commercially reasonable efforts to maintain ratings
by each of Moody’s, Fitch and Standard & Poor’s with respect to the Facility.
SECTION 7. NEGATIVE COVENANTS
The Borrower hereby agrees that, so long as the Commitments remain in effect,
any Letter of Credit remains outstanding or any Loan or other Obligation is
owing to any Lender or the Administrative Agent hereunder (other than any
Obligation for indemnifications or reimbursements in respect of which no claim
or demand for payment has been made), the Borrower shall not, and shall not
permit any of its Subsidiaries to, directly or indirectly:
7.1    Consolidated Debt to Capitalization Ratio. Permit the Consolidated Debt
to Capitalization Ratio as of the end of any fiscal quarter to exceed 65.0%;
provided that during the period commencing on the Acquisition Closing Date and
ending on the date that is 12 months after the Acquisition Closing Date, any
loans under the Bridge Credit Agreement shall be excluded from Consolidated
Funded Debt for the purpose of the foregoing ratio.
7.2    Limitation on Fundamental Changes. Enter into any merger, consolidation
or amalgamation, or liquidate, wind up or dissolve itself (or suffer any
liquidation or dissolution), Dispose of all or substantially all of its Property
or business or, in the case of the Borrower, Dispose of all or substantially all
of the South Dakota Utility Business or the Montana Utility Business, except
that:
(a)any Subsidiary of the Borrower may be merged or consolidated with or into the
Borrower (provided that the Borrower shall be the continuing or surviving
corporation); and
(b)any Subsidiary of the Borrower may Dispose of any or all of its assets (upon
voluntary liquidation, dissolution or otherwise) to the Borrower.
7.3    Limitation on Transactions with Affiliates. Other than any transaction
set forth on Schedule 7.3, enter into any transaction, including any purchase,
sale, lease or exchange of Property, the rendering of any service or the payment
of any management, advisory or similar fees, with any Affiliate (other than the
Borrower and its Subsidiaries) unless such transaction is (a) in the ordinary
course of business of the Borrower or such Subsidiary, as the case may be, and
(b) upon fair and reasonable terms no less favorable to the Borrower or such
Subsidiary, as the case may be, than it would obtain in a comparable arm’s
length transaction with a Person that is not an Affiliate.
7.4    Limitation on Changes in Fiscal Periods. Permit the fiscal year of the
Borrower to end on a day other than December 31 or change the Borrower’s method
of determining fiscal quarters.




--------------------------------------------------------------------------------




7.5    Limitation on Negative Pledge Clauses. Enter into or suffer to exist or
become effective any agreement that prohibits or limits the ability of the
Borrower or any of its Material Subsidiaries to create, incur, assume or suffer
to exist any Lien upon any of its Property or revenues, whether now owned or
hereafter acquired, to secure the Obligations other than (a) this Agreement and
the other Loan Documents, (b) the Indentures, (c) any agreements governing any
purchase money Liens or Capital Lease Obligations otherwise permitted hereby (in
which case, any prohibition or limitation shall only be effective against the
assets financed thereby), (d) the Bridge Credit Agreement or any refinancing
thereof and (e) any other agreement listed on Schedule 7.5.
7.6    Limitation on Restrictions on Subsidiary Distributions. Enter into or
suffer to exist or become effective any consensual encumbrance or restriction on
the ability of any Material Subsidiary to (a) pay dividends or make
distributions with respect to the Capital Stock of such Subsidiary held by the
Borrower or any other Subsidiary or (b) make Investments in the Borrower or any
other Subsidiary or (c) transfer any of its assets to the Borrower or any other
Subsidiary, except for such encumbrances or restrictions existing under or by
reason of (i) any restrictions existing under the Loan Documents, (ii) any
restrictions existing on the date hereof under the Indentures and (iii) any
restrictions with respect to a Subsidiary imposed pursuant to an agreement that
has been entered into in connection with the Disposition of all or substantially
all of the Capital Stock or assets of such Subsidiary.
7.7    Limitation on Lines of Business. Enter into any business, either directly
or through any Subsidiary, except for those businesses in which the Borrower and
its Subsidiaries are engaged on the date of this Agreement or that are
reasonably related thereto, including giving effect to the Acquisition.
SECTION 8. EVENTS OF DEFAULT
If any of the following events shall occur and be continuing:
(a)(i) the Borrower shall fail to pay any principal of any Loan or Reimbursement
Obligation when due in accordance with the terms hereof, or (ii) the Borrower
shall fail to pay any interest on any Loan or Reimbursement Obligation, or any
other amount payable hereunder or under any other Loan Document, in the case of
clause (ii), within five days after any such interest or other amount becomes
due in accordance with the terms hereof or thereof; or
(b)any representation or warranty made or deemed made by the Borrower herein or
in any other Loan Document or that is contained in any certificate, document or
financial or other statement furnished by it at any time under or in connection
with this Agreement or any such other Loan Document shall prove to have been
inaccurate in any material respect on or as of the date made or deemed made or
furnished; or
(c)the Borrower shall default in the observance or performance of any agreement
contained in clause (b)(iii) of Section 4.19 or clause (i) or (ii) of Section 
6.4 (a) (with respect to the Borrower only) or Section 7 of this Agreement; or
(d)the Borrower shall default in the observance or performance of any other
agreement contained in this Agreement or any other Loan Document, other than as
provided in paragraphs (a) through (c) of this Section, and such default shall
continue unremedied for a period of 30 days; or
(e)the Borrower or any of its Material Subsidiaries shall (i) default in making
any payment of any principal of, or interest on, any Indebtedness (including any
Guarantee Obligation, but excluding the Loans and Reimbursement
Obligations) beyond the period of grace, if any, provided in the




--------------------------------------------------------------------------------




instrument or agreement under which such Indebtedness was created; or
(ii) default in the observance or performance of any other agreement or
condition relating to any such Indebtedness or contained in any instrument or
agreement evidencing, securing or relating thereto, or any other event shall
occur or condition exist, the effect of which default or other event or
condition is to cause, or to permit the holder or beneficiary of such
Indebtedness (or a trustee or agent on behalf of such holder or beneficiary) to
cause, with the giving of notice if required, such Indebtedness to become due
prior to its stated maturity or to become subject to a mandatory offer to
purchase by the obligor thereunder or (in the case of any such Indebtedness
constituting a Guarantee Obligation) to become payable; provided, that a
default, event or condition described in clause (i) or (ii) of this paragraph
(e) shall not at any time constitute an Event of Default unless, at such time,
one or more defaults, events or conditions of the type described in clauses (i)
and (ii) of this paragraph (e) shall have occurred and be continuing with
respect to Indebtedness the outstanding principal amount of which exceeds in the
aggregate $50,000,000; or
(f)(i) the Borrower or any of its Material Subsidiaries shall commence any case,
proceeding or other action (A) under any existing or future law of any
jurisdiction, domestic or foreign, relating to bankruptcy, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it a bankrupt or insolvent, or
seeking reorganization, arrangement, adjustment, winding‑up, liquidation,
dissolution, composition or other relief with respect to it or its debts, or
(B) seeking appointment of a receiver, trustee, custodian, conservator or other
similar official for it or for all or any substantial part of its assets, or the
Borrower or any of its Material Subsidiaries shall make a general assignment for
the benefit of its creditors; or (ii) there shall be commenced against the
Borrower or any of its Material Subsidiaries any case, proceeding or other
action of a nature referred to in clause (i) above that (A) results in the entry
of an order for relief or any such adjudication or appointment or (B) remains
undismissed, undischarged or unbonded for a period of 60 days; or (iii) there
shall be commenced against the Borrower or any of its Material Subsidiaries any
case, proceeding or other action seeking issuance of a warrant of attachment,
execution, distraint or similar process against all or any substantial part of
its assets that results in the entry of an order for any such relief that shall
not have been vacated, discharged, or stayed or bonded pending appeal within 60
days from the entry thereof; or (iv) the Borrower or any of its Material
Subsidiaries shall take any action in furtherance of, or indicating its consent
to, approval of, or acquiescence in, any of the acts set forth in clause (i),
(ii), or (iii) above; or (v) the Borrower or any of its Material Subsidiaries
shall generally not, or shall be unable to, or shall admit in writing its
inability to, pay its debts as they become due; or
(g) (i) any Person shall engage in any “prohibited transaction” (as defined in
Section 406 of ERISA or Section 4975 of the Code) involving any Plan, (ii) any
failure to meet the minimum funding standard (within the meaning of Section 412
of the Code or Sections 303 and 304 of ERISA), whether or not waived, shall
exist with respect to any Plan, or any Lien in favor of the PBGC or a Plan shall
arise on the assets of the Borrower or any Commonly Controlled Entity, (iii) a
Reportable Event shall occur with respect to, or proceedings shall commence to
have a trustee appointed, or a trustee shall be appointed, to administer or to
terminate, any Single Employer Plan, which Reportable Event or commencement of
proceedings or appointment of a trustee is, in the reasonable opinion of the
Required Lenders, likely to result in the termination of such Plan for purposes
of Title IV of ERISA in an involuntary or distress termination, (iv) any Single
Employer Plan shall terminate for purposes of Title IV of ERISA, (v) the
Borrower or any Commonly Controlled Entity shall, or in the reasonable opinion
of the Required Lenders shall be likely to, incur any liability in connection
with a withdrawal from, or the Insolvency or Reorganization of, a Multiemployer
Plan or (vi) any other event or condition shall occur or exist with respect to a
Plan; and in each case in clauses (i) through (vi) above, such event or
condition, together with all other such events or conditions, if any, could, in
the sole judgment of the Required Lenders, reasonably be expected to have a
Material Adverse Effect; or




--------------------------------------------------------------------------------




(h)one or more judgments or decrees shall be entered against the Borrower or any
of its Material Subsidiaries involving for the Borrower and its Subsidiaries
taken as a whole a liability (to the extent not covered by insurance as to which
the relevant insurance company has acknowledged coverage) of $50,000,000 or
more, and all such judgments or decrees shall not have been vacated, discharged,
stayed or bonded pending appeal within 60 days from the entry thereof; or
(i)there shall occur an “Event of Default” under the South Dakota First Mortgage
Indenture or a “Default” under the Montana First Mortgage Indenture; provided
that the waiver or cure of such “Event of Default” under the South Dakota First
Mortgage Indenture, or such “Default” under the Montana First Mortgage
Indenture, as the case may be, and the rescission and annulment of the
consequences thereof under such Indenture will constitute a cure of the
corresponding Event of Default hereunder and a rescission or annulment of the
consequences thereof; or
(j)any Change of Control shall occur;
then, and in any such event, (A) if such event is an Event of Default specified
in clause (i) or (ii) of paragraph (f) above with respect to the Borrower,
automatically the Commitments shall immediately terminate and the Loans
hereunder (with accrued interest thereon) and all other amounts owing under this
Agreement and the other Loan Documents shall immediately become due and payable,
and (B) if such event is any other Event of Default, either or both of the
following actions may be taken: (i) with the consent of the Required Lenders,
the Administrative Agent may, or upon the request of the Required Lenders, the
Administrative Agent shall, by notice to the Borrower declare the Revolving
Credit Commitments to be terminated forthwith, whereupon the Revolving Credit
Commitments shall immediately terminate; and (ii) with the consent of the
Required Lenders, the Administrative Agent may, or upon the request of the
Required Lenders, the Administrative Agent shall, by notice to the Borrower,
declare the Loans hereunder (with accrued interest thereon) and all other
amounts owing under this Agreement and the other Loan Documents to be due and
payable forthwith, whereupon the same shall immediately become due and payable.
In the case of all Letters of Credit with respect to which presentment for honor
shall not have occurred at the time of an acceleration pursuant to this
paragraph, the Borrower shall at such time Cash Collateralize an amount equal to
the aggregate then undrawn and unexpired face amount of such Letters of Credit.
The Cash Collateral shall be applied by the Administrative Agent to the payment
of drafts drawn under such Letters of Credit, and the unused portion thereof
after all such Letters of Credit shall have expired or been fully drawn upon, if
any, shall be applied to repay other obligations of the Borrower hereunder and
under the other Loan Documents. After all such Letters of Credit shall have
expired or been fully drawn upon, all Reimbursement Obligations shall have been
satisfied and all other obligations of the Borrower hereunder and under the
other Loan Documents shall have been paid in full, the balance, if any, of the
Cash Collateral shall be returned to the Borrower (or such other Person as may
be lawfully entitled thereto).
SECTION 9. THE ADMINISTRATIVE AGENT
9.1    Appointment. Each Lender hereby irrevocably designates and appoints the
Administrative Agent (for the purposes of this Section 9, the term
“Administrative Agent” shall also include any Issuing Lender acting in its
capacity as such) as the agent of such Lender under this Agreement and the other
Loan Documents, and each Lender irrevocably authorizes the Administrative Agent,
in such capacity, to take such action on its behalf under the provisions of this
Agreement and the other Loan Documents and to exercise such powers and perform
such duties as are expressly delegated to the Administrative Agent by the terms
of this Agreement and the other Loan Documents, together with such other powers
as are reasonably incidental thereto. Notwithstanding any provision to the
contrary elsewhere in this Agreement, the Administrative Agent shall not have
any duties or responsibilities, except




--------------------------------------------------------------------------------




those expressly set forth herein, or any fiduciary relationship with any Lender,
and no implied covenants, functions, responsibilities, duties, obligations or
liabilities shall be read into this Agreement or any other Loan Document or
otherwise exist against the Administrative Agent.
9.2    Delegation of Duties. The Administrative Agent may execute any of its
duties under this Agreement and the other Loan Documents by or through agents or
attorneys‑in‑fact and shall be entitled to advice of counsel concerning all
matters pertaining to such duties. The Administrative Agent shall not be
responsible for the negligence or misconduct of any agents or attorneys-in‑fact
selected by it with reasonable care.
9.3    Exculpatory Provisions. Neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys‑in‑fact or affiliates shall be
(i) liable for any action lawfully taken or omitted to be taken by it or such
Person under or in connection with this Agreement or any other Loan Document
(except to the extent that any of the foregoing are found by a final and
nonappealable decision of a court of competent jurisdiction to have resulted
from its or such Person’s own gross negligence or willful misconduct) or
(ii) responsible in any manner to any of the Lenders for any recitals,
statements, representations or warranties made by the Borrower or any officer
thereof contained in this Agreement or any other Loan Document or in any
certificate, report, statement or other document referred to or provided for in,
or received by the Administrative Agent under or in connection with, this
Agreement or any other Loan Document or for the value, validity, effectiveness,
genuineness, enforceability or sufficiency of this Agreement or any other Loan
Document or for any failure of the Borrower to perform its obligations hereunder
or thereunder. The Administrative Agent shall not be under any obligation to any
Lender to ascertain or to inquire as to the observance or performance of any of
the agreements contained in, or conditions of, this Agreement or any other Loan
Document, or to inspect the properties, books or records of the Borrower.
9.4    Reliance by the Administrative Agent. The Administrative Agent shall be
entitled to rely, and shall be fully protected in relying, upon any instrument,
writing, resolution, notice, consent, certificate, affidavit, letter, telecopy,
telex or teletype message, statement, order or other document or conversation
believed by it to be genuine and correct and to have been signed, sent or made
by the proper Person or Persons and upon advice and statements of legal counsel
(including counsel to the Borrower), independent accountants and other experts
selected by the Administrative Agent. The Administrative Agent may deem and
treat the payee of any Note as the owner thereof for all purposes unless such
Note shall have been transferred in accordance with Section 10.6 and all actions
required by such Section in connection with such transfer shall have been taken.
The Administrative Agent shall be fully justified in failing or refusing to take
any action under this Agreement or any other Loan Document unless it shall first
receive such advice or concurrence of the Required Lenders (or, if so specified
by this Agreement, all Lenders or any other instructing group of Lenders
specified by this Agreement) as it deems appropriate or it shall first be
indemnified to its satisfaction by the Lenders against any and all liability and
expense that may be incurred by it by reason of taking or continuing to take any
such action. The Administrative Agent shall in all cases be fully protected in
acting, or in refraining from acting, under this Agreement and the other Loan
Documents in accordance with a request of the Required Lenders (or, if so
specified by this Agreement, all Lenders or any other instructing group of
Lenders specified by this Agreement), and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Loans.
9.5    Notice of Default. The Administrative Agent shall not be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default
hereunder unless it shall have received written notice from a Lender or the
Borrower referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default”. In the event that
the




--------------------------------------------------------------------------------




Administrative Agent shall receive such a notice, the Administrative Agent shall
give notice thereof to the Lenders. The Administrative Agent shall take such
action with respect to such Default or Event of Default as shall be reasonably
directed by the Required Lenders (or, if so specified by this Agreement, all
Lenders or any other instructing group of Lenders specified by this Agreement);
provided that unless and until the Administrative Agent shall have received such
directions, the Administrative Agent may (but shall not be obligated to) take
such action, or refrain from taking such action, with respect to such Default or
Event of Default as it shall deem advisable in the best interests of the
Lenders.
9.6    Non‑Reliance on Administrative Agent and Other Lenders. Each Lender
expressly acknowledges that neither the Administrative Agent nor any of its
officers, directors, employees, agents, attorneys‑in‑fact or affiliates have
made any representations or warranties to it and that no act by the
Administrative Agent hereafter taken, including any review of the affairs of the
Borrower or any affiliate of the Borrower, shall be deemed to constitute any
representation or warranty by the Administrative Agent to any Lender. Each
Lender represents to the Administrative Agent that it has, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it has deemed appropriate, made its own
appraisal of and investigation into the business, operations, property,
financial and other condition and creditworthiness of the Borrower and its
affiliates and made its own decision to make its Loans hereunder and enter into
this Agreement. Each Lender also represents that it will, independently and
without reliance upon the Administrative Agent or any other Lender, and based on
such documents and information as it shall deem appropriate at the time,
continue to make its own credit analysis, appraisals and decisions in taking or
not taking action under this Agreement and the other Loan Documents, and to make
such investigation as it deems necessary to inform itself as to the business,
operations, property, financial and other condition and creditworthiness of the
Borrower and its affiliates. Except for notices, reports and other documents
expressly required to be furnished to the Lenders by the Administrative Agent
hereunder, the Administrative Agent shall have any duty or responsibility to
provide any Lender with any credit or other information concerning the business,
operations, property, condition (financial or otherwise), prospects or
creditworthiness of the Borrower or any affiliate of the Borrower that may come
into the possession of the Administrative Agent or any of its officers,
directors, employees, agents, attorneys‑in‑fact or affiliates.
9.7    Indemnification. The Lenders agree to indemnify the Administrative Agent
in its capacity as such (to the extent not reimbursed by the Borrower and
without limiting the obligation of the Borrower to do so), ratably according to
their respective Aggregate Exposure Percentages in effect on the date on which
indemnification is sought under this Section (or, if indemnification is sought
after the date upon which the Commitments shall have terminated and the Loans
shall have been paid in full, ratably in accordance with such Aggregate Exposure
Percentages immediately prior to such date), for, and to save the Administrative
Agent harmless from and against, any and all liabilities, obligations, losses,
damages, penalties, actions, judgments, suits, costs, expenses or disbursements
of any kind whatsoever that may at any time (including at any time following the
payment of the Loans) be imposed on, incurred by or asserted against the
Administrative Agent in any way relating to or arising out of, the Commitments,
this Agreement, any of the other Loan Documents or any documents contemplated by
or referred to herein or therein or the transactions contemplated hereby or
thereby or any action taken or omitted by such Agent under or in connection with
any of the foregoing; provided that no Lender shall be liable for the payment of
any portion of such liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses or disbursements that are found by a
final and nonappealable decision of a court of competent jurisdiction to have
resulted from the Administrative Agent’s gross negligence or willful misconduct.
The agreements in this Section shall survive the payment of the Loans and all
other amounts payable hereunder.




--------------------------------------------------------------------------------




9.8    Agent in Its Individual Capacity. The Administrative Agent and its
affiliates may make loans to, accept deposits from and generally engage in any
kind of business with the Borrower or any of its Subsidiaries as though the
Administrative Agent were not an Administrative Agent. With respect to its Loans
made or renewed by it and with respect to any Letter of Credit issued or
participated in by it, the Administrative Agent shall have the same rights and
powers under this Agreement and the other Loan Documents as any Lender and may
exercise the same as though it were not an agent hereunder and the terms
“Lender” and “Lenders” shall include the Administrative Agent in its individual
capacity.
9.9    Successor Agents. The Administrative Agent may resign as Administrative
Agent upon 10 days’ notice to the Lenders and the Borrower. If the
Administrative Agent shall resign as Administrative Agent under this Agreement
and the other Loan Documents, then the Required Lenders shall appoint from among
the Lenders a successor agent for the Lenders, which successor agent shall
(unless an Event of Default under Section 8(a) or Section 8(f) with respect to
the Borrower shall have occurred and be continuing) be subject to approval by
the Borrower (which approval shall not be unreasonably withheld or delayed),
whereupon such successor agent shall succeed to the rights, powers and duties of
the Administrative Agent, and the term “Administrative Agent” shall mean such
successor agent effective upon such appointment and approval, and the former
Administrative Agent’s rights, powers and duties as Administrative Agent shall
be terminated, without any other or further act or deed on the part of such
former Administrative Agent or any of the parties to this Agreement or any
holders of the Loans. If no successor agent has accepted appointment as
Administrative Agent by the date that is 10 days following a retiring
Administrative Agent’s notice of resignation, the retiring Administrative
Agent’s resignation shall nevertheless thereupon become effective, and the
Lenders shall assume and perform all of the duties of the Administrative Agent
hereunder until such time, if any, as the Required Lenders appoint a successor
agent as provided for above. After any retiring Administrative Agent’s
resignation as such agent hereunder, the provisions of this Section 9 shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was an agent under this Agreement and the other Loan Documents.
9.10    The Joint Lead Arrangers; the Co-Syndication Agents; the
Co-Documentation Agents. Neither the Joint Lead Arrangers, the Co-Syndication
Agents nor the Co-Documentation Agents, in their respective capacities as such,
shall have any duties or responsibilities, and shall incur no liability, under
this Agreement and the other Loan Documents.
SECTION 10. MISCELLANEOUS
10.1    Amendments and Waivers. Neither this Agreement or any other Loan
Document, nor any terms hereof or thereof may be amended, supplemented or
modified except in accordance with the provisions of this Section 10.1. The
Required Lenders and the Borrower may, or (with the written consent of the
Required Lenders) the Administrative Agent and the Borrower may, from time to
time, (a) enter into written amendments, supplements or modifications hereto and
to the other Loan Documents (including amendments and restatements hereof or
thereof) for the purpose of adding any provisions to this Agreement or the other
Loan Documents or changing in any manner the rights of the Lenders or of the
Borrower hereunder or thereunder or (b) waive, on such terms and conditions as
may be specified in the instrument of waiver, any of the requirements of this
Agreement or the other Loan Documents or any Default or Event of Default and its
consequences; provided, however, that the Administrative Agent may, with the
consent of the Borrower only and without the need to obtain the consent of any
Lender, amend, supplement or modify this Agreement or any other Loan Document to
cure any ambiguity, omission, defect or inconsistency, so long as such
amendment, supplement or modification does not adversely affect the rights of
any Lender; provided, further, that no such waiver and no such amendment,
supplement or modification shall, without the consent of the requisite Lenders
specified below:




--------------------------------------------------------------------------------




(i)forgive the principal amount or extend the final scheduled date of maturity
of any Loan or Reimbursement Obligation, reduce the stated rate of any interest
or fee payable under this Agreement (except (x) in connection with the waiver of
applicability of any post-default increase in interest rates (which waiver shall
be effective with the consent of the Required Lenders and (y) that any amendment
or modification of defined terms used in the financial covenants in this
Agreement shall not constitute a reduction in the rate of interest or fees for
purposes of this clause (i)) or extend the scheduled date of any payment
thereof, or increase the amount or extend the expiration date of any Commitment
of any Lender, in each case without the consent of each Lender directly affected
thereby;
(ii)amend, modify or waive any provision of this Section, reduce any percentage
specified in the definition of Required Lenders or consent to the assignment or
transfer by the Borrower of any of its rights and obligations under this
Agreement and the other Loan Documents, in each case without the consent of all
the Lenders;
(iii)amend, modify or waive any condition precedent to any extension of credit
under the Revolving Credit Facility set forth in Section 5.2 (including the
waiver of an existing Default or Event of Default required to be waived in order
for such extension of credit to be made) without the consent of the Required
Lenders;
(iv)reduce the percentage specified in the definition of Required Lenders
without the consent of all of the Lenders;
(v)amend, modify or waive any provision of Section 9, or any other provision
affecting the rights, duties or obligations of any Agent, without the consent of
any Agent directly affected thereby;
(vi)amend, modify or waive any provision of Section 2.3 or 2.4 without the
consent of the Swing Line Lenders or alter its rights or obligations with
respect to the Swing Line Loans;
(vii)amend, modify or waive any provision of Section 2.14 or 10.7 without the
consent of each Lender directly affected thereby;
(viii)amend, modify or waive any provision of Section 3 (or Annex B) without the
consent of each Issuing Lender affected thereby;
(ix)impose restrictions on assignments and participations that are more
restrictive than, or additional to, those set forth in Section 10.6 without the
consent of all the Lenders; or
(x)except as provided in Section 2.21, change any provision hereof in a manner
that would alter the pro rata sharing of payments required by Section 2.14,
without the written consent of each Lender whose pro rata share could otherwise
be reduced thereby.
Any such waiver and any such amendment, supplement or modification shall apply
equally to each of the Lenders and shall be binding upon the Borrower, the
Lenders, the Administrative Agent and all future holders of the Loans. In the
case of any waiver, the Borrower, the Lenders and the Administrative Agent shall
be restored to their former position and rights hereunder and under the other
Loan Documents, and any Default or Event of Default waived shall be deemed to be
cured and not continuing; but no such waiver shall extend to any subsequent or
other Default or Event of Default, or impair any right consequent




--------------------------------------------------------------------------------




thereon. Any such waiver, amendment, supplement or modification shall be
effected by a written instrument signed by the parties required to sign pursuant
to the foregoing provisions of this Section; provided, that delivery of an
executed signature page of any such instrument by facsimile or email
transmission shall be effective as delivery of a manually executed counterpart
thereof.
For the avoidance of doubt, this Agreement and any other Loan Document may be
amended (or amended and restated) with the written consent of the Required
Lenders, the Administrative Agent and the Borrower (x) to add one or more
additional credit facilities to this Agreement and to permit the extensions of
credit from time to time outstanding thereunder and the accrued interest and
fees in respect thereof (collectively, the “Additional Extensions of Credit”) to
share ratably in the benefits of this Agreement and the other Loan Documents
with the Revolving Extensions of Credit and the accrued interest and fees in
respect thereof and (y) to include appropriately the Lenders holding such credit
facilities in any determination of the Required Lenders.
For the avoidance of doubt, an increase in the Revolving Credit Commitments
pursuant to Section 2.1(b) shall not be deemed an amendment, modification or
supplement to this Agreement.
10.2    Notices. All notices, requests and demands to or upon the respective
parties hereto to be effective shall be in writing (including by telecopy or
electronic communication), and, unless otherwise expressly provided herein,
shall be deemed to have been duly given or made when delivered, or three
Business Days after being deposited in the mail, postage prepaid, or, in the
case of telecopy notice or electronic communication, when received, addressed
(i) in the case of the Borrower and the Administrative Agent, as set forth
below, (ii) in the case of the Lenders, as set forth in an administrative
questionnaire delivered to the Administrative Agent or, in the case of a Lender
which becomes a party to this Agreement pursuant to an Assignment and
Acceptance, in such Assignment and Acceptance and (iii) in the case of any
party, to such other address as such party may hereafter notify to the other
parties hereto:
The Borrower:
Northwestern Corporation
3010 West 69th Street
Sioux Falls, South Dakota 57108
Attention: Chief Financial Officer
Telephone: (605) 978-2909
Email: brian.bird@northwestern.com
with a copy to:
Northwestern Corporation
208 N Montana Avenue, Suite 205
Helena, Montana 59601
Attention: General Counsel
Telephone: (406) 443-8958
Email: heather.grahame@northwestern.com
The Administrative Agent:
Gerund Gore
Agency Management
Mail Code: IL4-135-05-41
Telephone: (312) 992-8588
Facsimile: (312) 453-3635
Email: gerund.gore@baml.com
Issuing Lender:
As notified by such Issuing Lender to the Administrative Agent and the Borrower
Swing Line Lender:
As notified by such Swing Line Lender to the Administrative Agent and the
Borrower







--------------------------------------------------------------------------------




provided that any notice, request or demand to or upon the any Agent, any
Issuing Lender or any Lender shall not be effective until received.
Notices and other communications to the Lenders hereunder may be delivered or
furnished by electronic communications pursuant to procedures approved by the
Administrative Agent; provided that the foregoing shall not apply to notices
pursuant to Section 2 unless otherwise agreed by the Administrative Agent and
the applicable Lender. The Administrative Agent or the Borrower may, in its
reasonable discretion, agree to accept notices and other communications to it
hereunder by electronic communications pursuant to procedures approved by it;
provided that approval of such procedures may be limited to particular notices
or communications.
The Borrower hereby acknowledges that the Administrative Agent may, but shall
not be obligated to make available to the Lenders materials and/or information
provided by, or on behalf of, the Borrower hereunder (collectively, the
“Borrower Materials”) by posting the Borrower Materials on Intralinks or another
similar electronic system (the “Platform”).
THE PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” NEITHER THE ADMINISTRATIVE
AGENT NOR ANY OF ITS AFFILIATES WARRANTS THE ACCURACY OR COMPLETENESS OF THE
BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM AND EACH EXPRESSLY DISCLAIMS
LIABILITY FOR ERRORS OR OMISSIONS IN THE BORROWER MATERIALS. NO WARRANTY OF ANY
KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NONINFRINGEMENT OF THIRD-PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS IS MADE BY THE ADMINISTRATIVE AGENT
OR ANY OF ITS AFFILIATES IN CONNECTION WITH THE BORROWER MATERIALS OR THE
PLATFORM. IN NO EVENT SHALL THE ADMINISTRATIVE AGENT OR ANY OF ITS AFFILIATES
HAVE ANY LIABILITY TO ANY LENDER OR ANY OTHER PERSON FOR DAMAGES OF ANY KIND,
WHETHER OR NOT BASED ON STRICT LIABILITY AND INCLUDING DIRECT OR INDIRECT,
SPECIAL, INCIDENTAL OR CONSEQUENTIAL DAMAGES, LOSSES OR EXPENSES (WHETHER IN
TORT, CONTRACT OR OTHERWISE) ARISING OUT OF ANY LENDER’S OR THE ADMINISTRATIVE
AGENT’S TRANSMISSION OF BORROWER MATERIALS THROUGH THE INTERNET, EXCEPT TO THE
EXTENT THE LIABILITY OF ANY SUCH PERSON IS FOUND IN A FINAL RULING BY A COURT OF
COMPETENT JURISDICTION TO HAVE RESULTED FROM SUCH PERSON’S GROSS NEGLIGENCE OR
WILLFUL MISCONDUCT.
10.3    No Waiver; Cumulative Remedies. No failure to exercise and no delay in
exercising, on the part of the Administrative Agent or any Lender, any right,
remedy, power or privilege hereunder or under the other Loan Documents shall
operate as a waiver thereof; nor shall any single or partial exercise of any
right, remedy, power or privilege hereunder preclude any other or further
exercise thereof or the exercise of any other right, remedy, power or privilege.
The rights, remedies, powers and privileges herein provided are cumulative and
not exclusive of any rights, remedies, powers and privileges provided by law.
10.4    Survival of Representations and Warranties. All representations and
warranties made herein, in the other Loan Documents and in any document,
certificate or statement delivered pursuant hereto or in connection herewith
shall survive the execution and delivery of this Agreement and the making of the
Loans and other extensions of credit hereunder.
10.5    Payment of Expenses. The Borrower agrees (a) to pay or reimburse the
Administrative Agent for all its reasonable and documented or invoiced
out‑of‑pocket costs and expenses




--------------------------------------------------------------------------------




incurred in connection with the syndication of the Facilities (including legal
expenses (but limited to expenses of one legal counsel and, if reasonably
necessary or advisable, of one regulatory counsel and a single local counsel in
any relevant jurisdiction )) (other than fees payable to syndicate members) and
the development, preparation and execution of, and any amendment, supplement or
modification to, this Agreement and the other Loan Documents and any other
documents prepared in connection herewith or therewith, and the consummation and
administration of the transactions contemplated hereby and thereby, including
the reasonable fees and disbursements and other charges of counsel to the
Administrative Agent and the charges of Intralinks, (b) to pay or reimburse the
Administrative Agent and any Issuing Lender and, if incurred during the
continuance of an Event of Default, each Lender for all their costs and expenses
incurred in connection with the enforcement or preservation of any rights under
this Agreement, the other Loan Documents and any other documents prepared in
connection herewith or therewith, including the fees and disbursements of
counsel to such Person (including the allocated fees and disbursements and other
charges of in-house counsel, but otherwise limited to expenses of one legal
counsel and, if reasonably necessary or advisable, of one regulatory counsel and
a single local counsel in any relevant jurisdiction for all such Persons unless,
in the reasonable opinion of any such Person, representation of all such Persons
by such counsel would be inappropriate due to the existence of an actual or
potential conflict of interest), (c) to pay, indemnify, or reimburse each
Lender, each Issuing Lender and the Administrative Agent for, and hold each
Lender, each Issuing Lender and the Administrative Agent harmless from, any and
all recording and filing fees and any and all liabilities with respect to, or
resulting from any delay in paying, stamp, excise and other taxes, if any, which
may be payable or determined to be payable in connection with the execution and
delivery of, or consummation or administration of any of the transactions
contemplated by, or any amendment, supplement or modification of, or any waiver
or consent under or in respect of, this Agreement, the other Loan Documents and
any such other documents, and (d) to pay, indemnify or reimburse each Lender,
each Issuing Lender, each Agent, their respective Affiliates, successors and
assigns, and their respective officers, directors, trustees, employees,
advisors, agents, controlling persons and members (each, an “Indemnitee”) for,
and hold each Indemnitee harmless from and against any and all other
liabilities, obligations, losses, damages, penalties, actions, judgments, suits,
costs, expenses or disbursements of any kind or nature whatsoever incurred by an
Indemnitee or asserted against any Indemnitee by any third party or by the
Borrower arising out of, in connection with, or as a result of (and in each case
regardless of whether such matter is initiated by a third party or by the
Borrower or the Seller or any of their respective Affiliates or equity holders)
(i) the execution or delivery of this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby or thereby, the performance by the
parties hereto or thereto of their respective obligations hereunder or
thereunder or the consummation of the transactions contemplated hereby or
thereby, (ii) any Loan or Letter of Credit or the use or proposed use of the
proceeds therefrom (including any refusal by any Issuing Bank to honor a demand
for payment under a Letter of Credit if the documents presented in connection
with such demand do not strictly comply with the terms of such Letter of
Credit), (iii) any actual or alleged presence or release of Materials of
Environmental Concern on or from any property owned, occupied or operated by the
Borrower or any of its Subsidiaries, or any liability related to any
Environmental Law related in any way to the Borrower or any of its Subsidiaries
or any of their respective properties, or (iv) any actual or prospective claim,
litigation, investigation or proceeding relating to any of the foregoing,
whether based on contract, tort or any other theory, whether brought by any
third party or by the Borrower, and regardless of whether any Indemnitee is a
party thereto (all the foregoing in this clause (d), collectively, the
“Indemnified Liabilities”); provided that no Indemnitee will be indemnified for
any claim, loss, damage, liability or expense to the extent the same resulted
from (A) the gross negligence, bad faith or willful misconduct of the respective
Indemnitee, any of its Affiliates or their respective officers, directors,
trustees, employees, advisors, agents, controlling persons and members (as
determined by a court of competent jurisdiction in a final and non-appealable
judgment), (B) any claim, litigation, investigation or proceeding solely between




--------------------------------------------------------------------------------




or among Indemnified Persons other than actions against the Administrative
Agent, the Joint Lead Arrangers or other persons acting in an agency or similar
role in their capacity as such (and which does not involve an act or omission of
the Borrower or any of its affiliates) and (C) any legal expenses in excess of
the expenses of one legal counsel and, if reasonably necessary or advisable, of
one regulatory counsel and a single local counsel in any relevant jurisdiction
for all Indemnitees unless, in the reasonable opinion of an Indemnitee,
representation of all Indemnitees by such counsel would be inappropriate due to
the existence of an actual or potential conflict of interest. No Indemnitee
shall be liable for any damages arising from the use by unauthorized persons of
information, data, reports or other materials sent through electronic,
telecommunications or other information transmission systems that are
intercepted by such persons (unless it is finally judicially determined that
such interception was directly a result of the gross negligence or willful
misconduct of such Indemnitee) or for any special, indirect, consequential or
punitive damages in connection with the Facilities. Without limiting the
foregoing, and to the extent permitted by applicable Law, the Borrower agrees
not to assert and to cause its Subsidiaries not to assert, and hereby waives and
agrees to cause its Subsidiaries to waive, all rights for contribution or any
other rights of recovery with respect to all claims, demands, penalties, fines,
liabilities, settlements, damages, costs and expenses of whatever kind or
nature, under or related to Environmental Laws, that any of them might have by
statute or otherwise against any Indemnitee. All amounts due under this Section
shall be payable not later than 30 days after written demand therefor.
Statements payable by the Borrower pursuant to this Section shall be submitted
to its Chief Financial Officer (Brian Bird) (Telephone: (605) 978-2909; Email:
brian.bird@northwestern.com), at the address of the Borrower set forth in
Section 10.2, or to such other Person or address as may be hereafter designated
by the Borrower in a notice to the Administrative Agent. The agreements in this
Section shall survive repayment of the Loans and all other amounts payable
hereunder.
10.6    Successors and Assigns; Participations and Assignments. (a) This
Agreement shall be binding upon and inure to the benefit of the Borrower, the
Lenders, the Administrative Agent, all future holders of the Loans and their
respective successors and assigns, except that the Borrower may not assign or
transfer any of its rights or obligations under this Agreement without the prior
written consent of the Administrative Agent and each Lender.
(b)Any Lender may, in the ordinary course of its business, without the consent
of the Borrower, in accordance with applicable law, at any time sell to one or
more banks, financial institutions or other entities (each, a “Participant”)
participating interests in any Loan owing to such Lender, any Commitment of such
Lender or any other interest of such Lender hereunder and under the other Loan
Documents. In the event of any such sale by a Lender of a participating interest
to a Participant, such Lender’s obligations under this Agreement to the other
parties to this Agreement shall remain unchanged, such Lender shall remain
solely responsible for the performance thereof, such Lender shall remain the
holder of any such Loan for all purposes under this Agreement and the other Loan
Documents, and the Borrower and the Administrative Agent shall continue to deal
solely and directly with such Lender in connection with such Lender’s rights and
obligations under this Agreement and the other Loan Documents. In no event shall
any Participant under any such participation have any right to approve any
amendment or waiver of any provision of any Loan Document, or any consent to any
departure by the Borrower therefrom, except to the extent that such amendment,
waiver or consent would reduce the principal of, or interest on, the Loans or
any fees or other amounts payable hereunder, in each case to the extent subject
to such participating interest, or postpone any date fixed for any payment of
principal of, or interest on, the Loans or any fees or other amounts payable
hereunder, in each case to the extent subject to such participating interest.
The Borrower agrees that if amounts outstanding under this Agreement and the
Loans are due or unpaid, or shall have been declared or shall have become due
and payable upon the occurrence of an Event of Default, each Participant shall,
to the maximum extent permitted by applicable




--------------------------------------------------------------------------------




law, be deemed to have the right of setoff in respect of its participating
interest in amounts owing under this Agreement to the same extent as if the
amount of its participating interest were owing directly to it as a Lender under
this Agreement; provided that, in purchasing such participating interest, such
Participant shall be deemed to have agreed to share with the Lenders the
proceeds thereof as provided in Section 10.7(a) as fully as if such Participant
were a Lender hereunder. The Borrower also agrees that each Participant shall be
entitled to the benefits and subject to the obligations of Sections 2.15, 2.16
and 2.17 with respect to its participation in the Commitments and the Loans
outstanding from time to time as if such Participant were a Lender or Assignee
under Section 10.6(c); provided that, in the case of Section 2.16, such
Participant shall have complied with the requirements of said Section; and
provided, further, that (A) such Participant agrees to be subject to the
provisions of Section 2.19 and 2.20 as if it were an Assignee under Section
10.6(c) and(B) no Participant shall be entitled to receive any greater amount
pursuant to any such Section than the transferor Lender would have been entitled
to receive in respect of the amount of the participation transferred by such
transferor Lender to such Participant had no such transfer occurred. Each Lender
that sells a participation shall, acting solely for this purpose as an agent of
the Borrower, maintain a register on which it enters the name and address of
each Participant and the principal amounts (and stated interest) of each
Participant’s interest in the Loans or other obligations under the Loan
Documents (the “Participant Register”); provided that no Lender shall have any
obligation to disclose all or any portion of the Participant Register (including
the identity of any Participant or any information relating to a Participant's
interest in any commitments, loans, letters of credit or its other obligations
under any Loan Document) to any Person except to the extent that such disclosure
is necessary to establish that such commitment, loan, letter of credit or other
obligation is in registered form under Section 5f.103-1(c) of the United States
Treasury Regulations. The entries in the Participant Register shall be
conclusive absent manifest error, and such Lender shall treat each Person whose
name is recorded in the Participant Register as the owner of such participation
for all purposes of this Agreement notwithstanding any notice to the contrary.
For the avoidance of doubt, the Administrative Agent (in its capacity as
Administrative Agent) shall have no responsibility for maintaining a Participant
Register.
(c)Any Lender (an “Assignor”) may, in accordance with applicable law and upon
written notice to the Administrative Agent, at any time and from time to time
assign to any Lender or any Affiliate or Related Fund of a Lender or, with the
consent of the Borrower and the Administrative Agent and, in the case of any
assignment of Revolving Credit Commitments, the written consent of the Issuing
Lender and the Swing Line Lenders (which, in each case, shall not be
unreasonably withheld or delayed) (provided that no consent from the applicable
parties need be obtained by any Bank of America Entity in its capacity as
Assignor (other than, solely in the case of any assignment of Revolving Credit
Commitments, the consent of the Issuing Lender and the Swing Line Lenders
(which, in each case, shall not be unreasonably withheld or delayed)), to an
additional bank, financial institution or other entity (an “Assignee”) all or
any part of its rights and obligations under this Agreement pursuant to an
Assignment and Acceptance, substantially in the form of Exhibit D, executed by
such Assignee and such Assignor (and, where the consent of the Borrower, the
Administrative Agent, the Issuing Lender or the Swing Line Lenders is required
pursuant to the foregoing provisions, by the Borrower and such other Persons)
and delivered to the Administrative Agent for its acceptance and recording in
the Register; provided that with respect to assignments of Revolving Credit
Commitments, no such assignment to an Assignee (other than any Lender or any
Affiliate or Related Fund thereof) shall be in an aggregate principal amount of
less than $5,000,000 (other than in the case of an assignment of all of a
Lender’s interests under this Agreement) and, after giving effect thereto, such
Assignor shall have Revolving Credit Commitments and Revolving Credit Loans
aggregating at least $5,000,000 (if holding any), unless otherwise agreed by the
Borrower and the Administrative Agent. Upon such execution, delivery, acceptance
and recording, from and after the effective date determined pursuant to such
Assignment and Acceptance, (x) the Assignee thereunder shall be a party hereto
and, to the extent provided in such Assignment and Acceptance, have the rights
and




--------------------------------------------------------------------------------




obligations of a Lender hereunder with Commitments and/or Loans as set forth
therein, and (y) the Assignor thereunder shall, to the extent provided in such
Assignment and Acceptance, be released from its obligations under this Agreement
(and, in the case of an Assignment and Acceptance covering all of an Assignor’s
rights and obligations under this Agreement, such Assignor shall cease to be a
party hereto, except as to Section 2.15, 2.16 and 10.5 in respect of the period
prior to such effective date). Notwithstanding any provision of this Section,
the consent of the Borrower shall not be required for any assignment that occurs
at any time when any Event of Default shall have occurred and be continuing. For
purposes of the minimum assignment amounts and minimum hold amounts set forth in
this paragraph, multiple assignments to or by two or more Related Funds shall be
aggregated.
(d)No such assignment shall be made (i) to the Borrower or any of the Borrower's
Affiliates or Subsidiaries or (ii) to any Defaulting Lender or any of its
Subsidiaries, or any Person who, upon becoming a Lender hereunder, would
constitute any of the foregoing Persons described in this clause (ii).
(e)No such assignment shall be made to a natural Person.
(f)In connection with any assignment of rights and obligations of any Defaulting
Lender hereunder, no such assignment shall be effective unless and until, in
addition to the other conditions thereto set forth herein, the parties to the
assignment shall make such additional payments to the Administrative Agent in an
aggregate amount sufficient, upon distribution thereof as appropriate (which may
be outright payment, purchases by the assignee of participations or
subparticipations, or other compensating actions, including funding, with the
consent of the Borrower and the Administrative Agent, the applicable pro rata
share of Loans previously requested but not funded by the Defaulting Lender, to
each of which the applicable assignee and assignor hereby irrevocably consent),
to (x) pay and satisfy in full all payment liabilities then owed by such
Defaulting Lender to the Administrative Agent or any Lender hereunder (and
interest accrued thereon) and (y) acquire (and fund as appropriate) its full pro
rata share of all Loans and participations in Letters of Credit and Swing Line
Loans in accordance with its Applicable Percentage. Notwithstanding the
foregoing, in the event that any assignment of rights and obligations of any
Defaulting Lender hereunder shall become effective under applicable Law without
compliance with the provisions of this paragraph, then the assignee of such
interest shall be deemed to be a Defaulting Lender for all purposes of this
Agreement until such compliance occurs.
(g)The Administrative Agent shall, on behalf of the Borrower, maintain at its
address referred to in Section 10.2 a copy of each Assignment and Acceptance
delivered to it and a register (the “Register”) for the recordation of the names
and addresses of the Lenders and the Commitment of, and principal amount of the
Loans owing to, each Lender from time to time. The entries in the Register shall
be conclusive, in the absence of manifest error, and the Borrower, the
Administrative Agent and the Lenders shall treat each Person whose name is
recorded in the Register as the owner of the Loans and any Notes evidencing such
Loans recorded therein for all purposes of this Agreement. Any assignment of any
Loan, whether or not evidenced by a Note, shall be effective only upon
appropriate entries with respect thereto being made in the Register (and each
Note shall expressly so provide). The Register shall be available for inspection
by the Borrower or any Lender (with respect to any entry relating to such
Lender’s Loans) at any reasonable time and from time to time upon reasonable
prior notice.
(h)Upon its receipt of an Assignment and Acceptance executed by an Assignor and
an Assignee (and, in any case where the consent of any other Person is required
by Section 10.6(c), by each such other Person) together with payment by the
applicable Assignor or Assignee to the Administrative Agent of a registration
and processing fee of $3,500 (treating multiple, simultaneous assignments by or
to two or more Related Funds as a single assignment) (except that no such
registration and processing fee




--------------------------------------------------------------------------------




shall be payable (y) in connection with an assignment by or to a Bank of America
Entity or (z) in the case of an Assignee which is already a Lender or is an
affiliate or Related Fund of a Lender or a Person under common management with a
Lender), the Administrative Agent shall (i) promptly accept such Assignment and
Acceptance and (ii) on the effective date determined pursuant thereto record the
information contained therein in the Register and give notice of such acceptance
and recordation to the Borrower. The Borrower, at its own expense, promptly upon
receipt of a request by the Administrative Agent, shall execute and deliver to
the Administrative Agent (in exchange for the Revolving Credit Note of the
assigning Lender) a new Revolving Credit Note to the order of such Assignee in
an amount equal to the Revolving Credit Commitment assumed or acquired by it
pursuant to such Assignment and Acceptance and, if the Assignor has retained a
Revolving Credit Commitment, upon request, a new Revolving Credit Note to the
order of the Assignor in an amount equal to the Revolving Credit Commitment
retained by it hereunder. Such new Note or Notes shall be dated the effective
date of the relevant assignment and shall otherwise be in the form of the Note
or Notes replaced thereby.
(i)For avoidance of doubt, the parties to this Agreement acknowledge that the
provisions of this Section concerning assignments of Loans and Notes relate only
to absolute assignments and that such provisions do not prohibit assignments
creating security interests in Loans and Notes, including any pledge or
assignment by a Lender of any Loan or Note to any Federal Reserve Bank in
accordance with applicable law.
(j)Notwithstanding anything to the contrary contained herein, any Lender (a
“Granting Lender”) may grant to a special purpose funding vehicle (an “SPC”),
identified as such in writing from time to time by the Granting Lender to the
Administrative Agent and the Borrower, the option to provide to the Borrower all
or any part of any Loan that such Granting Lender would otherwise be obligated
to make to the Borrower pursuant to this Agreement; provided that (i) nothing
herein shall constitute a commitment by any SPC to make any Loan and (ii) if an
SPC elects not to exercise such option or otherwise fails to provide all or any
part of such Loan, the Granting Lender shall be obligated to make such Loan
pursuant to the terms hereof. The making of a Loan by an SPC hereunder shall
utilize the Commitment of the Granting Lender to the same extent, and as if,
such Loan were made by such Granting Lender. Each party hereto hereby agrees
that no SPC shall be liable for any indemnity or similar payment obligation
under this Agreement (all liability for which shall remain with the Granting
Lender). In furtherance of the foregoing, each party hereto hereby agrees (which
agreement shall survive the termination of this Agreement) that, prior to the
date that is one year and one day after the payment in full of all outstanding
commercial paper or other indebtedness of any SPC, it will not institute
against, or join any other person in instituting against, such SPC any
bankruptcy, reorganization, arrangement, insolvency or liquidation proceedings
under the laws of the United States or any state thereof. In addition,
notwithstanding anything to the contrary in this Section 10.6(g), any SPC may
(A) with notice to, but without the prior written consent of, the Borrower and
the Administrative Agent and without paying any processing fee therefor, assign
all or a portion of its interests in any Loans to the Granting Lender, or with
the prior written consent of the Borrower and the Administrative Agent (which
consent shall not be unreasonably withheld) to any financial institutions
providing liquidity and/or credit support to or for the account of such SPC to
support the funding or maintenance of Loans, and (B) disclose on a confidential
basis any non-public information relating to its Loans to any rating agency,
commercial paper dealer or provider of any surety, guarantee or credit or
liquidity enhancement to such SPC; provided that non-public information with
respect to the Borrower may be disclosed only with the Borrower’s consent which
will not be unreasonably withheld. This paragraph (f) may not be amended without
the written consent of any SPC with Loans outstanding at the time of such
proposed amendment.




--------------------------------------------------------------------------------




10.7    Adjustments; Set‑off. (a) Except to the extent that this Agreement
provides for payments to be allocated to a particular Lender or to the Lenders
under a particular Facility; and except as expressly provided herein with
respect to Defaulting Lenders, if any Lender (a “Benefitted Lender”) shall at
any time receive any payment of all or part of the Obligations owing to it, or
receive any collateral in respect thereof (whether voluntarily or involuntarily,
by set‑off, pursuant to events or proceedings of the nature referred to in
Section 8(f), or otherwise), in a greater proportion than any such payment to or
collateral received by any other Lender, if any, in respect of such other
Lender’s Obligations, such Benefitted Lender shall purchase for cash from the
other Lenders a participating interest in such portion of each such other
Lender’s Obligations, or shall provide such other Lenders with the benefits of
any such collateral, as shall be necessary to cause such Benefitted Lender to
share the excess payment or benefits of such collateral ratably with each of the
Lenders; provided, however, that if all or any portion of such excess payment or
benefits is thereafter recovered from such Benefitted Lender, such purchase
shall be rescinded, and the purchase price and benefits returned, to the extent
of such recovery, but without interest.
(b)Upon the occurrence and during the continuance of an Event of Default, in
addition to any rights and remedies of the Lenders provided by law, each Lender,
including each Issuing Lender, shall have the right, without prior notice to the
Borrower, any such notice being expressly waived by the Borrower to the extent
permitted by applicable law, upon any amount becoming due and payable by the
Borrower hereunder (whether at the stated maturity, by acceleration or
otherwise), to set off and appropriate and apply against such amount any and all
deposits (general or special, time or demand, provisional or final), in any
currency, and any other credits, indebtedness or claims, in any currency, in
each case whether direct or indirect, absolute or contingent, matured or
unmatured, at any time held or owing by such Lender or any branch, agency or
Affiliate thereof to or for the credit or the account of the Borrower. Each
Lender agrees promptly to notify the Borrower and the Administrative Agent after
any such setoff and application made by such Lender; provided that the failure
to give such notice shall not affect the validity of such setoff and
application; provided, further, that in the event that any Defaulting Lender
shall exercise any such right of setoff, (x) all amounts so set off shall be
paid over immediately to the Administrative Agent for further application in
accordance with the provisions of Section 2.22 and, pending such payment, shall
be segregated by such Defaulting Lender from its other funds and deemed held in
trust for the benefit of the Administrative Agent and the Lenders, and (y) the
Defaulting Lender shall provide promptly to the Administrative Agent a statement
describing in reasonable detail the Obligations owing to such Defaulting Lender
as to which it exercised such right of setoff.
10.8    Counterparts. This Agreement may be executed by one or more of the
parties to this Agreement on any number of separate counterparts, and all of
said counterparts taken together shall be deemed to constitute one and the same
instrument. Delivery of an executed signature page of this Agreement by
facsimile or email transmission shall be effective as delivery of a manually
executed counterpart hereof. A set of the copies of this Agreement signed by all
the parties shall be lodged with the Borrower and the Administrative Agent.
10.9    Severability. Any provision of this Agreement that is prohibited or
unenforceable in any jurisdiction shall, as to such jurisdiction, be ineffective
to the extent of such prohibition or unenforceability without invalidating the
remaining provisions hereof, and any such prohibition or unenforceability in any
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
10.10    Integration. This Agreement, the Fee Letters and the other Loan
Documents represent the entire agreement of the Borrower, the Administrative
Agent, the Joint Lead Arrangers and the Lenders with respect to the subject
matter hereof and thereof, and there are no promises, undertakings,




--------------------------------------------------------------------------------




representations or warranties by any Joint Lead Arrangers, the Administrative
Agent or any Lender relative to subject matter hereof not expressly set forth or
referred to herein or in the other Loan Documents.
10.11    Governing Law. THIS AGREEMENT AND THE RIGHTS AND OBLIGATIONS OF THE
PARTIES UNDER THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
10.12    Submission To Jurisdiction; Waivers. The Borrower, each Lender and the
Administrative Agent hereby irrevocably and unconditionally:
(b)submits for itself and its Property in any legal action or proceeding
relating to this Agreement and the other Loan Documents to which it is a party,
or for recognition and enforcement of any judgment in respect thereof, to the
exclusive jurisdiction of the courts of the State of New York, the courts of the
United States of America for the Southern District of New York sitting in the
Borough of Manhattan, and appellate courts from any thereof;
(c)consents that any such action or proceeding may be brought in such courts and
waives any objection that it may now or hereafter have to the venue of any such
action or proceeding in any such court or that such action or proceeding was
brought in an inconvenient court and agrees not to plead or claim the same;
(d)agrees that service of process in any such action or proceeding may be
effected by mailing a copy thereof by registered or certified mail (or any
substantially similar form of mail), postage prepaid, to such party at its
address set forth in Section 10.2 or at such other address of which the other
parties hereto shall have been notified pursuant thereto;
(e)agrees that nothing herein shall affect the right to effect service of
process in any other manner permitted by law or shall limit the right to sue in
any other jurisdiction; and
(f)waives, to the maximum extent not prohibited by law, any right it may have to
claim or recover in any legal action or proceeding referred to in this Section
any special, exemplary, punitive or consequential damages.
10.13    No Fiduciary Duty. Each Agent, each Lender and their respective
Affiliates (collectively, solely for purposes of this paragraph, the “Lender
Parties”), may have economic interests that conflict with those of the Borrower,
its stockholders or their respective Affiliates. The Borrower agrees that
nothing in the Loan Documents will be deemed to create an advisory, fiduciary or
agency relationship or fiduciary or other implied duty between any Lender Party,
on the one hand, and the Borrower, its Affiliates or their respective
stockholders, on the other. The Borrower acknowledges and agrees that (a) the
transactions contemplated by the Loan Documents (including the exercise of
rights and remedies hereunder and thereunder) are arm’s-length commercial
transactions between the Lender Parties, on the one hand, and the Borrower, on
the other, and (b) in connection therewith and with the process leading thereto,
(ii) no Lender Party has assumed an advisory or fiduciary responsibility in
favor of the Borrower, its Affiliates or their respective stockholders, in each
case, with respect to the transactions contemplated hereby (or the exercise of
rights or remedies with respect thereto) or the process leading thereto
(irrespective of whether any Lender has advised, is currently advising or will
advise the Borrower, its stockholders or their respective Affiliates on other
matters) except the obligations expressly set forth in the Loan Documents and
(y) each Lender Party is acting solely as principal and not as the agent or
fiduciary of the Borrower, its management, stockholders, creditors or any other
Person. The Borrower




--------------------------------------------------------------------------------




acknowledges and agrees that it has consulted its own legal and financial
advisors to the extent it deemed appropriate and that it is responsible for
making its own independent judgment with respect to such transactions
contemplated hereby and the process leading thereto. The Borrower agrees that it
will not claim that any Lender Party has rendered advisory services of any
nature or respect, or owes a fiduciary or similar duty to the Borrower, in
connection with such transactions contemplated hereby or the process leading
thereto. The Borrower acknowledges no joint venture is created hereby or by the
other Loan Documents or otherwise exists by virtue of the transactions
contemplated hereby among the Joint Lead Arrangers, the Agents and the Lenders
or among the Borrower and the Lender Parties.
10.14    Confidentiality. The Administrative Agent and each of the Lenders
agrees to keep confidential all non-public information provided or made
available to it by, or on behalf of, the Borrower in connection with this
Agreement and the transactions contemplated hereby; provided that nothing herein
shall prevent the Administrative Agent or any Lender from disclosing any such
information (a) to any Joint Lead Arrangers, the Administrative Agent, any other
Lender or any Affiliate of any thereof, (b) to any Participant or Assignee
(each, a “Transferee”) or prospective Transferee that agrees to comply with the
provisions of this Section or substantially equivalent provisions, (c) to any of
its employees, directors, agents, attorneys, accountants and other professional
advisors, (d) upon the request or demand of any Governmental Authority or
self-regulatory organization having jurisdiction over it, (e) in response to any
order, audit, request, review or inquiry of any court or other Governmental
Authority or self-regulatory organization or as may otherwise be required
pursuant to any Requirement of Law, (f) in connection with any litigation or
similar proceeding relating to any Obligation, this Agreement, any other Loan
Document, the Indentures, or any transaction contemplated hereby or thereby,
(g) that has been publicly disclosed other than in breach of this Section, (h)
to any state, Federal or foreign authority or examiner (including the National
Association of Insurance Commissioners or any similar organization or any
nationally recognized regulatory authority) that requires access to information
about a Lender’s investment portfolio in connection with ratings issued with
respect to such Lender or (i) in connection with the exercise of any remedy
hereunder or under any other Loan Document or (j) to market data collectors,
similar service providers to the lending industry and service providers to the
Administrative Agent in connection with the administration, settlement and
management of this Agreement and the Loan Documents. Notwithstanding anything to
the contrary in the foregoing sentence or any other express or implied
agreement, arrangement or understanding, the parties hereto hereby agree that,
from the commencement of discussions with respect to the financing provided
hereunder, any party hereto (and each of its employees, representatives, or
agents) is permitted to disclose to any and all persons, without limitation of
any kind, the tax structure and tax aspects of the transactions contemplated
hereby, and all materials of any kind (including opinions or other tax analyses)
related to such tax structure and tax aspects.
10.15    Accounting Changes. In the event that any “Accounting Change” (as
defined below) shall occur and such change results in a change in the method of
calculation of financial covenants, standards or terms in this Agreement, then
the Borrower and the Administrative Agent agree to enter into good faith
negotiations in order to amend such provisions of this Agreement so as to
equitably reflect such Accounting Change with the desired result that the
criteria for evaluating the Borrower’s financial condition shall be the same
after such Accounting Change as if such Accounting Change had not been made.
Until such time as such an amendment shall have been executed and delivered by
the Borrower, the Administrative Agent and the Required Lenders, all financial
covenants, standards and terms in this Agreement shall continue to be calculated
or construed as if such Accounting Change had not occurred. “Accounting Change”
refers to any change in accounting principles.
10.16    WAIVERS OF JURY TRIAL. TO THE EXTENT PERMITTED UNDER APPLICABLE LAW,
THE BORROWER, THE ADMINISTRATIVE AGENT AND THE LENDERS




--------------------------------------------------------------------------------




HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVE TRIAL BY JURY IN ANY LEGAL ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AND FOR ANY
COUNTERCLAIM THEREIN.
10.17    USA PATRIOT ACT. Each Lender that is subject to the Act (as hereinafter
defined) and the Administrative Agent (for itself and not on behalf of any
Lender) hereby notifies the Borrower that pursuant to the requirements of the
Patriot Act, it is required to obtain, verify and record information that
identifies the Borrower, which information includes the name and address of the
Borrower and other information that will allow such Lender or the Administrative
Agent, as applicable, to identify the Borrower in accordance with the Act. The
Borrower shall, promptly following a request by the Administrative Agent or any
Lender, provide all documentation and other information that the Administrative
Agent or such Lender requests in order to comply with its ongoing obligations
under applicable “know your customer” and anti-money laundering rules and
regulations, including the Patriot Act.
10.18    Electronic Execution of Assignments. The words "execution," "signed,"
"signature," and words of like import in any assignment and assumption made
pursuant to Section 9.6(b) shall be deemed to include electronic signatures or
the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state laws based on the Uniform
Electronic Transactions Act.
10.19    Amendment and Restatement; No Novation. This Agreement constitutes for
all purposes an amendment and restatement of the Original Credit Agreement.  The
Original Credit Agreement, as amended and restated hereby, continues in full
force and effect as so amended and restated by this Agreement.  Nothing
contained in this Agreement or any other Loan Document shall constitute or be
construed as a novation of any of the Obligations.  From the Closing Date, (i)
each Person signing this Agreement as an “Exiting Lender” shall cease to be a
Lender hereunder and its “Commitments” under the Original Credit Agreement shall
be terminated, (ii) each Person signing this agreement as a “New or Continuing
Lender” shall be a Lender for all purposes hereunder with the initial
Commitments set forth in the Commitment Appendix and (iii) each Lender’s
Applicable Percentage of L/C Obligations on the Closing Date shall be
recalculated giving effect to the foregoing.
[Remainder of Page Intentionally Blank. Signature pages Follow.]




    




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed and delivered by their proper and duly authorized officers as of the
day and year first above written.
NORTHWESTERN CORPORATION,
as Borrower




By: /s/ Brian B. Bird    
Name: Brian B. Bird
Title: VP, Chief Financial Officer






--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as Administrative Agent




By: /a/ Angela Larkin    
Name: Angela Larkin
Title: Assistant Vice President






--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.,
as a Continuing Lender




By: /s/ Kent A. Hammerstrom    
Name: Kent A. Hammerstrom
Title: Senior Vice President






--------------------------------------------------------------------------------




CREDIT SUISSE AG, Cayman Islands Branch
as a Continuing Lender




By: /s/ Mikhail Faybusovich    
Name: Mikhail Faybusovich
Title: Authorized Signatory




By: /s/ Tyler R. Smith    
Name: Tyler R. Smith
Title: Authorized Signatory






--------------------------------------------------------------------------------




JPMORGAN CHASE BANK, N.A.
as a Continuing Lender




By: /s/ Nancy R. Barwig    
Name: Nancy R. Barwig
Title: Credit Executive






--------------------------------------------------------------------------------




Check only one of the following:
 ýThe undersigned is a New or Continuing Lender.
 ¨The undersigned is an Exiting Lender.
 
Canadian Imperial Bank of Commerce, New York Branch
By:
/s/ Robert Casey
Name:Robert Casey
Title:Authorized Signatory
 
 
By:
/s/ Gordon Eadon
Name:Gordon Eadon
Title:Authorized Signatory
 













--------------------------------------------------------------------------------




Check only one of the following:
 ýThe undersigned is a New or Continuing Lender.
 ¨The undersigned is an Exiting Lender.
 
Keybank National Association
By:
/s/ Kevin D. Smith
Name:Kevin D. Smith
Title:Senior Vice President













--------------------------------------------------------------------------------




Check only one of the following:
 ýThe undersigned is a New or Continuing Lender.
 ¨The undersigned is an Exiting Lender.
 
Royal Bank of Canada
By:
/s/ Rahul D. Shah
Name:Rahul D. Shah
Title:Authorized Signatory

















--------------------------------------------------------------------------------




Check only one of the following:
 ýThe undersigned is a New or Continuing Lender.
 ¨The undersigned is an Exiting Lender.
 
U.S. Bank National Association
By:
/s/ Paul Vastola
Name:Paul Vastola
Title:Senior Vice President















--------------------------------------------------------------------------------




Check only one of the following:
 ýThe undersigned is a New or Continuing Lender.
 ¨The undersigned is an Exiting Lender.
 
Union Bank, N.A.
By:
/s/ Y. Joanne Si
Name:Y. Joanne Si
Title:Vice President















--------------------------------------------------------------------------------




Check only one of the following:
 ¨The undersigned is a New or Continuing Lender.
 ýThe undersigned is an Exiting Lender.
 
UBS Loan Finance LLC
By:
/s/ Lana Gafas
Name:Lana Gafas
Title:Director
 
By:
/s/ Jennifer Anderson
Name:Jennifer Anderson
Title:Associate Director







--------------------------------------------------------------------------------






Commitment Appendix
Lender
Commitment Amount
Bank of America, N.A.
$
47,500,000


Credit Suisse AG
$
47,500,000


JPMorgan Chase Bank, N.A.
$
47,500,000


Canadian Imperial Bank of Commerce, New York Branch
$
31,500,000


KeyBank National Association
$
31,500,000


Royal Bank of Canada
$
31,500,000


U.S. Bank National Association
$
31,500,000


Union Bank, N.A.
$
31,500,000


Total
$
300,000,000





ANNEX A
PRICING GRID
LEVEL
Debt Rating
Commitment Fee
Applicable Margin
for Eurodollar Rate Loans
Applicable Margin
for Base Rate Loans
Letter of Credit Fee
I
> or equal to A / A2/A
10.0 bps
87.5 bps
0 bps
87.5 bps
II
 A- / A3/A-
12.5 bps
112.5 bps
12.5 bps
112.5 bps
III
 BBB+ / Baa1/ BBB+
17.5 bps
125.0 bps
25.0 bps
125.0 bps
IV
> BBB / Baa2/BBB
22.5 bps
150.0 bps
50.0 bps
150.0 bps
V
< or equal to BBB- / Baa3/BBB-
27.5 bps
175.0 bps
75.0 bps
175.0 bps





ANNEX B


EXISTING LETTERS OF CREDIT


None.






--------------------------------------------------------------------------------




SCHEDULE 4.4


CONSENTS, AUTHORIZATIONS, FILINGS AND NOTICES


1.The borrower is subject to Section 204 of the Federal Power Act. The Borrower
applied to the Federal Energy Regulatory Commission (the “FERC”) for authority
to borrow on a short-term, revolving basis up to a maximum of $350 million in
connection with a credit facility pursuant to its “Application of NorthWestern
Corporation for Authorization Under Section 204 of the Federal Power Act to
Issue Securities and Request for Shortened Comment Period” dated July 31, 2013,
Docket No. ES13-42-000. The FERC authorized the Borrower, pursuant to Section
204 and consistent with the foregoing application, to borrow under a senior
credit facility in an amount not to exceed $350 million, pursuant to the FERC’s
Order dated September 4, 2013, Docket No. ES13-42-000 (NorthWestern Corporation,
144 FERC ¶ 62,203 (2013).


2.The Montana Public Service Commission (“MPSC”) takes the position that its
approval is required in connection with the issuance of debt by entities subject
to the regulation and oversight of the MPSC. The Borrower is subject to the
regulation and oversight of the MPSC in connection with its conduct of the
utility business in the State of Montana, including, without limitation, with
respect to the issuance of debt securities specifically relating to such
business. Without conceding its position that the MPSC may not have jurisdiction
over this financing, the Borrower filed with the MPSC its application, dated
November 5, 2012, pursuant to the Montana Code Annotated §§ 69‑3‑501 through
69-3-507, seeking, among other things, authorization for the Borrower to issue
unsecured debt securities in an amount not to exceed $350 million. Pursuant to
the MPSC’s Final Order dated November 27, 2012, the MPSC authorized the
Borrower, consistent with the foregoing application, to issue unsecured debt
securities in an amount not to exceed $350 million.


SCHEDULE 4.6


LITIGATION


None.
SCHEDULE 4.8


TITLE TO PROPERTY




None.
SCHEDULE 4.14


LIMITING REGULATIONS


See Schedule 4.4.


SCHEDULE 4.15


SUBSIDARIES OF THE BORROWER


Name of Company
Jurisdiction of
Organization
Percentage
Owned





NorthWestern Services, LLC
Delaware
100
Canadian-Montana Pipe Line Corporation
Canada
100
Montana Generation, LLC
Delaware
1001
Clark Fork and Blackfoot, L.L.C.
Montana
100
Risk Partners Assurance, Ltd.
Bermuda
100
Willow Creek Gathering, LLC
Nevada
75
Lodge Creek Pipelines, LLC
Nevada
75

__________
1 Indirect ownership. Montana Generation, LLC is 100% owned by NorthWestern
Services LLC
SCHEDULE 4.16


ENVIRONMENTAL


None.
SCHEDULE 7.3


AFFILIATE TRANSACTIONS


None.
SCHEDULE 7.5


NEGATIVE PLEDGES


Stipulation and Settlement Agreement dated July 8, 2004 by and among the
Borrower, the Montana Public Service Commission and the Montana Consumer
Counsel.










--------------------------------------------------------------------------------




EXHIBIT A
FORM OF COMPLIANCE CERTIFICATE
This Compliance Certificate is delivered to you pursuant to Section 6.2 (b) of
the Second Amended and Restated Credit Agreement, dated as of [ ], 2013, as
amended, supplemented or modified from time to time (the “Credit Agreement”),
among NorthWestern Corporation d/b/a NorthWestern Energy, a Delaware corporation
(the “Borrower”), the several banks and other financial institutions or entities
from time to time parties thereto (the “Lenders”), and Bank of America, N.A., as
administrative agent.
I am the duly elected, qualified and acting [____________], and a Responsible
Officer, of the Borrower.
I have reviewed and am familiar with the contents of this Certificate.
I have reviewed the terms of the Credit Agreement and the Loan Documents to
which the Borrower is a party and have made, or caused to be made under my
supervision, a review in reasonable detail of the financial condition of the
Borrower and its Subsidiaries during the accounting period covered by the
financial statements attached hereto as Attachment 1 (the “Financial
Statements”). Such review did not disclose the existence during or at the end of
the accounting period covered by the Financial Statements, and I have no
knowledge of the existence, as of the date of this Certificate, of any condition
or event which constitutes a Default or Event of Default [, except as set forth
below].
Attached hereto as Attachment 2 are the computations showing compliance with the
covenants set forth in Section 7.1 of the Credit Agreement.
IN WITNESS WHEREOF, I execute this Certificate this _____ day of _______, 20__.
NORTHWESTERN CORPORATION




By:        
Title:
The information described herein is as of _________, and pertains to the period
from __________ __, 20__ to ____________ __, 20__.
[Set forth Covenant Calculations]




--------------------------------------------------------------------------------




EXHIBIT B


SECRETARY’S CERTIFICATE


Pursuant to subsection 5.1(e) of the Second Amended and Restated Credit
Agreement dated as of [ ], 2013 (the “Credit Agreement”; capitalized terms not
otherwise defined herein shall have the meanings given such terms in the Credit
Agreement), among NorthWestern Corporation d/b/a NorthWestern Energy, a Delaware
corporation (the “Borrower”), the several banks and other financial institutions
or entities from time to time parties thereto (the “Lenders”), and BANK OF
AMERICA, N.A., as administrative agent, the undersigned hereby certifies that he
is the duly elected and qualified Corporate Secretary of the Borrower and in
such capacity further certifies as follows:
1.     Attached hereto as Annex 1 is a true and complete copy of resolutions
duly and validly adopted by the board of directors of the Borrower (the "Board
of Directors") on [September 23, 2013] (the "Resolutions"). The Resolutions have
not in any way been altered, amended, modified, revoked or rescinded, have been
in full force and effect since their adoption to and including the date hereof
and are now in full force and effect[, and no other resolutions have been
adopted by the Board of Directors relating to the Credit Agreement].
2.     Attached hereto as Annex 2 is a true and complete copy of the Amended and
Restated Bylaws of the Borrower, effective as of October 26, 2011 (the
"Bylaws"). As of the date hereof, the Bylaws are in full force and effect and
have not been amended, repealed, modified or restated.
3.     Attached hereto as Annex 3 is a true and complete copy of the Amended and
Restated Certificate of Incorporation of the Borrower, effective as of November
1, 2004 (the "Certificate of Incorporation"). As of the date hereof, the
Certificate of Incorporation has not been amended, repealed, modified or
restated.
4.     Attached hereto as Annex 4 is a certificate of good standing for the
Borrower from the Secretary of State of the state of Delaware.
5.     Attached hereto as Annex 5 are true and complete copies of the
application of the Borrower to the Federal Energy Regulatory Commission (“FERC”)
and the related order issued by the FERC, which order authorizes the incurrence
of Indebtedness under the Credit Agreement.
6.     Attached hereto as Annex 6 are true and complete copies of the
application of the Borrower to the Montana Public Service Commission (“MPSC”)
and the related order issued by the MPSC, which order authorizes the incurrence
of Indebtedness under the Credit Agreement.
7.     Brian B. Bird is the duly elected and qualified Vice President and Chief
Financial Officer of the Borrower, and the signature appearing opposite his name
below is his true and genuine signature. Mr. Bird is duly authorized to execute
and deliver on behalf of the Borrower each of the Loan Documents to which it is
a party and any certificate or other document to be delivered by the Borrower
pursuant to the Loan Documents to which it is a party.
NAME                OFFICE            SIGNATURE


Brian B. Bird            Vice President and Chief     ______________________
Financial Officer






--------------------------------------------------------------------------------




The undersigned have executed this Secretary’s Certificate as of [_], 2013.


__________________________________
Timothy P. Olson
Senior Corporate Counsel and Corporate Secretary




I, Brian B. Bird, Vice President and Chief Financial Officer of the Borrower,
certify that Timothy P. Olson is the duly qualified Senior Corporate Counsel and
Corporate Secretary of the Borrower and that the signature set forth above is
his genuine signature.






__________________________________
Brian B. Bird
Vice President and Chief Financial Officer




--------------------------------------------------------------------------------




EXHIBIT C-1


FORM OF REVOLVING CREDIT NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
$____________    New York, New York
[DATE]
FOR VALUE RECEIVED, the undersigned, NORTHWESTERN CORPORATION d/b/a NORTHWESTERN
ENERGY, a Delaware corporation (the “Borrower”), hereby promises to pay to
___________________ (the “Lender”) or its registered assigns at the Payment
Office specified in the Credit Agreement (as hereinafter defined) in lawful
money of the United States and in immediately available funds, on the Revolving
Credit Termination Date the principal amount of (a) _________ DOLLARS ($______),
or, if less, (b) the aggregate unpaid principal amount of all Revolving Credit
Loans made by the Lender to the Borrower pursuant to Section 2.1 of the Credit
Agreement. The Borrower further agrees to pay interest in like money at such
Payment Office on the unpaid principal amount hereof from time to time
outstanding at the rates and on the dates specified in Section 2.11 of the
Credit Agreement.
The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date, Type and amount of each Revolving Credit
Loan made pursuant to the Credit Agreement and the date and amount of each
payment or prepayment of principal thereof, each continuation thereof, each
conversion of all or a portion thereof to another Type and, in the case of
Eurodollar Loans, the length of each Interest Period with respect thereto. The
failure to make any such endorsement or any error in any such endorsement shall
not affect the obligations of the Borrower in respect of any Revolving Credit
Loan.
This Note (a) is one of the Revolving Credit Notes referred to in the Second
Amended and Restated Credit Agreement dated as of [ ], 2013 (as amended,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
among the Borrower, the Lender, the other banks and financial institutions or
entities from time to time parties thereto, and Bank of America, N.A., as
administrative agent, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional prepayment in whole or in part as provided in the
Credit Agreement.
Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as and to the extent
provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.




--------------------------------------------------------------------------------




Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.
NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICT OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK.
NORTHWESTERN CORPORATION




By:        
Name:
Title:




--------------------------------------------------------------------------------




Schedule A
to Revolving Credit Note
LOANS, CONVERSIONS AND REPAYMENTS OF BASE RATE LOANS
Date


Amount of Base Rate
Loans
Amount
Converted to
Base Rate Loans


Amount of Principal of
Base Rate Loans Repaid
Amount of Base Rate
Loans Converted to
Eurodollar Loans


Unpaid Principal Balance
of Base Rate Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




Schedule B
to Revolving Credit Note
LOANS, CONTINUATIONS, CONVERSIONS AND REPAYMENTS OF EURODOLLAR LOANS
Date


Amount of
Eurodollar Loans
Amount Converted
to Eurodollar
Loans
Interest Period and
Eurodollar Rate with
Respect Thereto
Amount of Principal
of Eurodollar Loans
Repaid
Amount of Eurodollar
Loans Converted to
Base Rate Loans
Unpaid Principal
Balance of
Eurodollar Loans


Notation
Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT C-2


FORM OF SWING LINE NOTE
THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MAY NOT BE TRANSFERRED EXCEPT
IN COMPLIANCE WITH THE TERMS AND PROVISIONS OF THE CREDIT AGREEMENT REFERRED TO
BELOW. TRANSFERS OF THIS NOTE AND THE OBLIGATIONS REPRESENTED HEREBY MUST BE
RECORDED IN THE REGISTER MAINTAINED BY THE ADMINISTRATIVE AGENT PURSUANT TO THE
TERMS OF SUCH CREDIT AGREEMENT.
$_____________    NEW YORK, NEW YORK
[DATE]
FOR VALUE RECEIVED, the undersigned, NORTHWESTERN CORPORATION d/b/a NORTHWESTERN
ENERGY, a Delaware corporation (the “Borrower”), hereby promises to pay
_________________, (the “Swing Line Lender”) or its registered assigns at the
Payment Office specified in the Credit Agreement (as herein defined) in lawful
money of the United States and in immediately available funds, on the Revolving
Credit Termination Date the principal amount of (a) ________ dollars
($___________), or, if less, (b) the aggregate unpaid principal amount of all
Swing Line Loans made by the Swing Line Lender to the Borrower pursuant to
Section 2.3 of the Credit Agreement, as hereinafter defined. The Borrower
further agrees to pay interest in like money at such office on the unpaid
principal amount hereof from time to time outstanding at the rates and on the
dates specified in Section 2.11 of such Credit Agreement.
The holder of this Note is authorized to endorse on the schedules annexed hereto
and made a part hereof or on a continuation thereof which shall be attached
hereto and made a part hereof the date and amount of each Swing Line Loan made
pursuant to the Credit Agreement and the date and amount of each payment or
prepayment of principal thereof. The failure to make any such endorsement or any
error in any such endorsement shall not affect the obligations of the Borrower
in respect of any Swing Line Loan.
This Note (a) is one of the Swing Line Notes referred to in the Second Amended
and Restated Credit Agreement dated as of [ ], 2013 (as amended, supplemented,
replaced or otherwise modified from time to time, the “Credit Agreement”), among
the Borrower, the Swing Line Lender, the other banks and financial institutions
or entities from time to time parties thereto, and Bank of America. N.A., as
administrative agent, (b) is subject to the provisions of the Credit Agreement
and (c) is subject to optional prepayment in whole or in part as provided in the
Credit Agreement.
Upon the occurrence of any one or more of the Events of Default, all principal
and all accrued interest then remaining unpaid on this Note shall become, or may
be declared to be, immediately due and payable, all as and to the extent
provided in the Credit Agreement.
All parties now and hereafter liable with respect to this Note, whether maker,
principal, surety, guarantor, endorser or otherwise, hereby waive presentment,
demand, protest and all other notices of any kind.
Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.




--------------------------------------------------------------------------------




NOTWITHSTANDING ANYTHING TO THE CONTRARY CONTAINED HEREIN OR IN THE CREDIT
AGREEMENT, THIS NOTE MAY NOT BE TRANSFERRED EXCEPT PURSUANT TO AND IN ACCORDANCE
WITH THE REGISTRATION AND OTHER PROVISIONS OF SECTION 10.6 OF THE CREDIT
AGREEMENT.
THIS NOTE SHALL BE GOVERNED BY, AND CONSTRUED AND INTERPRETED IN ACCORDANCE
WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD TO THE PRINCIPLES OF
CONFLICT OF LAWS THEREOF OTHER THAN SECTION 5-1401 OF THE GENERAL OBLIGATIONS
LAW OF THE STATE OF NEW YORK.
NORTHWESTERN CORPORATION




BY:    
Name:
Title:




--------------------------------------------------------------------------------




Schedule A
to Swing Line Note
LOANS AND REPAYMENTS OF SWING LINE LOANS
Date


Amount of
Swing Line Loans


Amount of Principal of Swing Line
Loans Repaid


Unpaid Principal Balance of Swing
Line Loans
Notation Made By
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 





--------------------------------------------------------------------------------




EXHIBIT D


ASSIGNMENT AND ACCEPTANCE


This Assignment and Acceptance (the “Assignment and Assumption”) is dated as of
the Effective Date set forth below and is entered into by and between [Insert
name of Assignor] (the “Assignor”) and [Insert name of Assignee] (the
“Assignee”). Capitalized terms used but not defined herein shall have the
meanings given to them in the Credit Agreement identified below (as amended, the
“Credit Agreement”), receipt of a copy of which is hereby acknowledged by the
Assignee. The Standard Terms and Conditions set forth in Annex 1 attached hereto
are hereby agreed to and incorporated herein by reference and made a part of
this Assignment and Assumption as if set forth herein in full.
For an agreed consideration, the Assignor hereby irrevocably sells and assigns
to the Assignee, and the Assignee hereby irrevocably purchases and assumes from
the Assignor, subject to and in accordance with the Standard Terms and
Conditions and the Credit Agreement, as of the Effective Date inserted by
Administrative Agent as contemplated below (i) all of the Assignor’s rights and
obligations in its capacity as a Lender under the Credit Agreement and any other
documents or instruments delivered pursuant thereto to the extent related to the
amount and percentage interest identified below of all of such outstanding
rights and obligations of the Assignor under the facility identified below
(including any letters of credit and guarantees included in the facility) and
(ii) to the extent permitted to be assigned under applicable law, all claims,
suits, causes of action and any other right of the Assignor (in its capacity as
a Lender) against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including contract claims, tort
claims, malpractice claims, statutory claims and all other claims at law or in
equity related to the rights and obligations sold and assigned pursuant to
clause (i) above (the rights and obligations sold and assigned pursuant to
clauses (i) and (ii) above being referred to herein collectively as the
“Assigned Interest”). Such sale and assignment is without recourse to the
Assignor and, except as expressly provided in this Assignment and Assumption,
without representation or warranty by the Assignor.
1.    Assignor:        ______________________________
2. Assignee:
______________________________

[and is an Affiliate/Related Fund of [identify Lender] Select as applicable.]
3.
Borrower:        NorthWestern Corporation d/b/a NorthWestern Energy

4.
Administrative Agent:    Bank of America, N.A., as Administrative Agent under
the Credit Agreement

5.
Credit Agreement:    Second Amended and Restated Credit Agreement dated as of
[•], 2013 among NorthWestern Corporation d/b/a NorthWestern Energy, as Borrower,
the Lenders party thereto, and Bank of America, N.A., as Administrative Agent

6.
Assigned Interest:

Aggregate Amount of Commitment/Loans for all Lenders
Amount of Commitment/Loans Assigned
Percentage Assigned of Commitment/Loans Set forth, to at least 9 decimals, as a
percentage of the Commitment/Loans of all Lenders thereunder.
CUSIP Number
$
$
%
 
$
$
%
 
$
$
%
 





Effective Date: _____________ ___, 201_ [TO BE INSERTED BY ADMINISTRATIVE AGENT
AND WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]




--------------------------------------------------------------------------------




The terms set forth in this Assignment and Assumption are hereby agreed to:
ASSIGNOR
[NAME OF ASSIGNOR]
By:
 
 
Name:
 
Title:



ASSIGNEE
[NAME OF ASSIGNEE]
By:
 
 
Name:
 
Title:







--------------------------------------------------------------------------------




Consented to and Accepted:


BANK OF AMERICA, N.A., as Administrative Agent
By:
 
 
Name:
 
Title:















 
By:
 
 
Name:
 
Title:



















NORTHWESTERN CORPORATION
By:
 
 
Title:









--------------------------------------------------------------------------------




ANNEX 1
STANDARD TERMS AND CONDITIONS FOR
ASSIGNMENT AND ASSUMPTION


1. Representations and Warranties.
1.1 Assignor.  The Assignor (a) represents and warrants that (i) it is the legal
and beneficial owner of the Assigned Interest, (ii) it has not created any lien,
encumbrance or other adverse claim upon the Assigned Interest and the Assigned
Interest is free and clear of any such lien, encumbrance or other adverse claim,
(iii) it has full power and authority, and has taken all action necessary, to
execute and deliver this Assignment and Assumption and to consummate the
transactions contemplated hereby and (iv) it is [not] a Defaulting Lender; and
(b) assumes no responsibility with respect to (i) any statements, warranties or
representations made in or in connection with the Credit Agreement or any other
Loan Document, (ii) the execution, legality, validity, enforceability,
genuineness, sufficiency or value of the Credit Agreement or any other Loan
Document, (iii) the financial condition of Borrower, any of its Subsidiaries or
Affiliates or any other Person obligated in respect of the Credit Agreement or
any other Loan Document or (iv) the performance or observance by Borrower, any
of its Subsidiaries or Affiliates or any other Person of any of their respective
obligations under the Credit Agreement or any other Loan Document.
1.2. Assignee.  The Assignee (a) represents and warrants that (i) it has full
power and authority, and has taken all action necessary, to execute and deliver
this Assignment and Assumption and to consummate the transactions contemplated
hereby and to become a Lender under the Credit Agreement or any other Loan
Document, (ii) it satisfies the requirements, if any, specified in the Credit
Agreement or any other Loan Document that are required to be satisfied by it in
order to acquire the Assigned Interest and become a Lender, (iii) from and after
the Effective Date, it shall be bound by the provisions of the Credit Agreement
or any other Loan Document as a Lender thereunder and, to the extent of the
Assigned Interest, shall have the obligations of a Lender thereunder, (iv) it
has received a copy of the Credit Agreement or any other Loan Document, together
with copies of the most recent financial statements delivered pursuant to
Section 6.1 thereof, as applicable, and such other documents and information as
it has deemed appropriate to make its own credit analysis and decision to enter
into this Assignment and Assumption and to purchase the Assigned Interest on the
basis of which it has made such analysis and decision independently and without
reliance on Administrative Agent or any other Lender, and (v) if it is a Lender
not formed under the laws of the United States of America or any state thereof,
attached to the Assignment and Assumption is any documentation required to be
delivered by it pursuant to the terms of the Credit Agreement or any other Loan
Document, duly completed and executed by the Assignee; and (b) agrees that
(i) it will, independently and without reliance on Administrative Agent, the
Assignor or any other Lender, and based on such documents and information as it
shall deem appropriate at the time, continue to make its own credit decisions in
taking or not taking action under the Credit Agreement or any other Loan
Document, and (ii) it will perform in accordance with their terms all of the
obligations which by the terms of the Credit Agreement or any other Loan
Document are required to be performed by it as a Lender.
2. Payments.  From and after the Effective Date, Administrative Agent shall make
all payments in respect of the Assigned Interest (including payments of
principal, interest, fees and other amounts) to the Assignor for amounts which
have accrued up to but excluding the Effective Date and to the Assignee for
amounts which have accrued from and after the Effective Date.
3. General Provisions.  This Assignment and Assumption shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Assumption may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Assumption by
telecopy shall be effective as delivery of a manually executed counterpart of
this Assignment and Assumption. This Assignment and Assumption shall be governed
by, and construed in accordance with, the law of the State of New York.




--------------------------------------------------------------------------------




EXHIBIT E
FORM OF EXEMPTION CERTIFICATE
(For Non-U.S. Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)
Reference is made to the Second Amended and Restated Credit Agreement, dated as
of [], 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) among NorthWestern Corporation d/b/a NorthWestern
Energy, a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), and Bank of America, N.A., as administrative agent. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement. _______________________ (the “Non-U.S. Lender”)
is providing this certificate pursuant to subsection 2.16(d) of the Credit
Agreement.
The Non-U.S. Lender hereby represents and warrants that:
The Non-U.S. Lender is the sole record and beneficial owner of the Loans or the
obligations evidenced by Note(s) in respect of which it is providing this
certificate.
The Non-U.S. Lender is not a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:
the Non-U.S. Lender is not subject to regulatory or other legal requirements as
a bank in any jurisdiction; and
the Non-U.S. Lender has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;
The Non-U.S. Lender is not a 10-percent shareholder of the Borrower within the
meaning of Section 881(c)(3)(B) of the Code; and
The Non-U.S. Lender is not a controlled foreign corporation receiving interest
from a related person within the meaning of Section 881(c)(3)(C) of the Code.
The undersigned has furnished the administrative agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN. By executing this
certificate, the undersigned agrees that (1) if the information provided on this
certificate changes, the undersigned shall promptly so inform the Borrower and
the Administrative Agent, and (2) the undersigned shall have at all times
furnished the Borrower and the Administrative Agent with a properly completed
and currently effective certificate in either the calendar year in which each
payment is to be made to the undersigned, or in either of the two calendar years
preceding such payments.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
[NAME OF NON-U.S. LENDER]




By:        
Name:
Title:
Date:




--------------------------------------------------------------------------------




FORM OF EXEMPTION CERTIFICATE


(For Non-U.S. Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Second Amended and Restated Credit Agreement, dated as
of [], 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) among NorthWestern Corporation d/b/a NorthWestern
Energy, a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), and Bank of America, N.A., as administrative agent. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement. _______________________ (the “Non-U.S.
Participant”) is providing this certificate pursuant to subsection 2.16(d) of
the Credit Agreement.
The Non-U.S. Participant hereby represents and warrants that:
The Non-U.S. Participant is the sole record and beneficial owner of the
participating interest(s) in respect of which it is providing this certificate.
The Non-U.S. Participant is not a “bank” for purposes of Section 881(c)(3)(A) of
the Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Participant further represents and warrants that:
the Non-U.S. Participant is not subject to regulatory or other legal
requirements as a bank in any jurisdiction;
the Non-U.S. Participant has not been treated as a bank for purposes of any tax,
securities law or other filing or submission made to any Governmental Authority,
any application made to a rating agency or qualification for any exemption from
tax, securities law or other legal requirements;
The Non-U.S. Participant is not a 10-percent shareholder of the Borrower within
the meaning of Section 881(c)(3)(B) of the Code; and
The Non-U.S. Participant is not a controlled foreign corporation receiving
interest from a related person within the meaning of Section 881(c)(3)(C) of the
Code.
The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN. By executing this certificate, the
undersigned agrees that (1) if the information provided on this certificate
changes, the undersigned shall promptly so inform its participating Lender in
writing, and (2) the undersigned shall have at all times furnished its
participating Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.


IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
[NAME OF NON-U.S. PARTICIPANT]


By:        
Name:
Title:




--------------------------------------------------------------------------------






FORM OF EXEMPTION CERTIFICATE


(For Non-U.S. Lenders That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Second Amended and Restated Credit Agreement, dated as
of [], 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) among NorthWestern Corporation d/b/a NorthWestern
Energy, a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), and Bank of America, N.A., as administrative agent. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement. _______________________ (the “Non-U.S. Lender”)
is providing this certificate pursuant to subsection 2.16(d) of the Credit
Agreement.
The Non-U.S. Lender hereby represents and warrants that:
The Non-U.S. Lender is the sole record owner of, and its direct or indirect
partners/members are the beneficial owners of, the Loans or the obligations
evidenced by Note(s) in respect of which it is providing this certificate.
Neither the Non-U.S. Lender nor any of its direct or indirect partners/members
is a “bank” for purposes of Section 881(c)(3)(A) of the Internal Revenue Code of
1986, as amended (the “Code”). In this regard, the Non-U.S. Lender further
represents and warrants that:
Neither the Non-U.S. Lender nor any of its direct or indirect partners/members
are subject to regulatory or other legal requirements as a bank in any
jurisdiction;
Neither the Non-U.S. Lender nor any of its direct or indirect partners/members
have been treated as a bank for purposes of any tax, securities law or other
filing or submission made to any Governmental Authority, any application made to
a rating agency or qualification for any exemption from tax, securities law or
other legal requirements;
Neither the Non-U.S. Lender nor any of its direct or indirect partners/members
is a 10-percent shareholder of the Borrower within the meaning of Section
881(c)(3)(B) of the Code; and
Neither the Non-U.S. Lender nor any of its direct or indirect partners/members
is a controlled foreign corporation receiving interest from a related person
within the meaning of Section 881(c)(3)(C) of the Code.
The undersigned has furnished the administrative agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN or (ii) an IRS Form W-8IMY accompanied by an IRS Form W-8BEN from
each of such partner’s/member’s beneficial owners that is claiming the portfolio
interest exemption. By executing this certificate, the undersigned agrees that
(1) if the information provided on this certificate changes, the undersigned
shall promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.




--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
[NAME OF NON-U.S. LENDER]




By:        
Name:
Title:




--------------------------------------------------------------------------------




FORM OF EXEMPTION CERTIFICATE


(For Non-U.S. Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)


Reference is made to the Second Amended and Restated Credit Agreement, dated as
of [], 2013 (as amended, supplemented or otherwise modified from time to time,
the “Credit Agreement”) among NorthWestern Corporation d/b/a NorthWestern
Energy, a Delaware corporation (the “Borrower”), the several banks and other
financial institutions or entities from time to time parties thereto (the
“Lenders”), and Bank of America, N.A., as administrative agent. Capitalized
terms used herein that are not defined herein shall have the meanings ascribed
to them in the Credit Agreement. _______________________ (the “Non-U.S.
Participant”) is providing this certificate pursuant to subsection 2.16(d) of
the Credit Agreement.
The Non-U.S. Participant hereby represents and warrants that:
The Non-U.S. Participant is the sole record owner of, and its direct or indirect
partners/members are the beneficial owners of, the participation interests in
respect of which it is providing this certificate.
Neither the Non-U.S. Participant nor any of its direct or indirect
partners/members is a “bank” for purposes of Section 881(c)(3)(A) of the
Internal Revenue Code of 1986, as amended (the “Code”). In this regard, the
Non-U.S. Lender further represents and warrants that:
Neither the Non-U.S. Participant nor any of its direct or indirect
partners/members are subject to regulatory or other legal requirements as a bank
in any jurisdiction;
Neither the Non-U.S. Participant nor any of its direct or indirect
partners/members have been treated as a bank for purposes of any tax, securities
law or other filing or submission made to any Governmental Authority, any
application made to a rating agency or qualification for any exemption from tax,
securities law or other legal requirements;
Neither the Non-U.S. Participant nor any of its direct or indirect
partners/members is a 10-percent shareholder of the Borrower within the meaning
of Section 881(c)(3)(B) of the Code; and
Neither the Non-U.S. Participant nor any of its direct or indirect
partners/members is a controlled foreign corporation receiving interest from a
related person within the meaning of Section 881(c)(3)(C) of the Code.
The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN or (ii) an
IRS Form W-8IMY accompanied by an IRS Form W-8BEN from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform its participating Lender, and (2) the undersigned shall have at all
times furnished its participating Lender with a properly completed and currently
effective certificate in either the calendar year in which each payment is to be
made to the undersigned, or in either of the two calendar years preceding such
payments.






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the undersigned has duly executed this certificate.
[NAME OF NON-U.S. PARTICIPANT]




By:        
Name:
Title:






--------------------------------------------------------------------------------




 
EXHIBIT F
FORM OF BORROWING NOTICE
Date: ___________, _____
To:    Bank of America, N.A., as Administrative Agent
Ladies and Gentlemen:
Reference is made to that certain Second Amended and Restated Credit Agreement,
dated as of [ ], 2013 (as amended, restated, extended, supplemented or otherwise
modified in writing from time to time, the “Agreement;” the terms defined
therein being used herein as therein defined), among NorthWestern Corporation
d/b/a NorthWestern Energy, a Delaware corporation (the “Borrower”), the Lenders
from time to time party thereto, and Bank of America, N.A., as Administrative
Agent.
The undersigned hereby requests (select one):
A Borrowing of Revolving Credit Loans
A conversion or continuation of Revolving Credit
1.     On                     (a Business Day).
2.     In the amount of $                
3.     Comprised of                         
[Type of Loan requested]
4.     Wire instructions for Borrower’s account: ______________
5.     For Eurodollar Rate Loans: with an Interest Period of     
[months][weeks].
The Revolving Credit Borrowing requested herein complies with Section 2.2 of the
Agreement.
The Borrower hereby represents and warrants that the conditions specified in
Section 5.2 shall be satisfied on and as of the date of the Borrowing Date.
NORTHWESTERN CORPORATION
as the Borrower




By:     
Name:     
Title:                     






--------------------------------------------------------------------------------




EXHIBIT G
FORM OF LETTER OF CREDIT REQUEST


Dated        [Date of Letter of Credit Request which will be on or after the
Initial Borrowing Date and prior to the 7th Business Day prior to the Revolving
Credit Termination Date.]


Bank of America N.A., as Administrative Agent
under the Second Amended and Restated Credit Agreement (as amended, supplemented
or modified for time to time, the “Credit Agreement”) dated as of [ ], 2013
among Northwestern Corporation (the “Borrower”) and d/b/a NorthWestern Energy.
135 South LaSalle Street
IL4-135-09-61
Chicago, IL 60603
[Name and Address of applicable Issuing Lender]     [If Bank of America is the
Issuing Lender insert the following name and address: Bank of America, N.A.,
Trade Operations, 1000 W Temple St, Los Angeles, CA 90012-1514, Attention:
Stella Rosales, Phone: 213-417-9484, Facsimile: 888-277-5577, Email:
stella.rosales@baml.com]
Dear Ladies and Gentlemen:
We hereby request that the Issuing Lender, in its individual capacity, issue a
standby Letter of Credit for the account of the undersigned on            [Date
of Issuance which shall be at least four (4) Business Days from the date hereof
(or such shorter period as is reasonably acceptable to the respective Issuing
Lender).] (the “Date of Issuance”), which Letter of Credit shall be denominated
in United States Dollars and shall be in the aggregate amount of       
[Aggregate initial amount of the Letter of Credit.].
For the purposes of this Letter of Credit Request, unless otherwise defined
herein, all capitalized terms used herein and defined in the Credit Agreement
shall have the respective meaning provided such terms in the Credit Agreement.
The beneficiary of the requested Letter of Credit will be            [Insert
name and address of beneficiary.], and such Letter of Credit will be in support
of            [Insert brief description of the L/C Supportable Obligations.] and
will have a stated expiration date of            [Insert the last date upon
which drafts may be presented which may not be later than the earlier of (x) the
first anniversary of the date of issuance and (y) the date which is five
Business Days prior to the Revolving Credit Termination Date.]. We hereby
certify that:
(1)    Each of the representations and warranties made by the Borrower in or
pursuant to the Loan Documents to which it is a party other than those in
Sections 4.2 and 4.6 of the Credit Agreement (except to the extent applicable to
an earlier date) is true and correct in all material respects on and as of the
date hereof as if made on and as of the date hereof; and




--------------------------------------------------------------------------------




(2)    No Default or Event of Default has occurred and is continuing nor, after
giving effect to the issuance of the Letter of Credit requested hereby, would
such a Default or an Event of Default occur.


NORTHWESTERN CORPORATION




By    ___________________________
Name:
Title:






